Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of April 14, 2009

 

among

 

CIMAREX ENERGY CO.,

as Borrower,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

BANK OF AMERICA, N.A. and WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Co-Syndication Agents,

 

COMPASS BANK,

and DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

 

 

 

Section 1.01

Terms Defined Above

6

Section 1.02

Certain Defined Terms

6

Section 1.03

Types of Loans and Borrowings

27

Section 1.04

Terms Generally; Rules of Construction

27

Section 1.05

Accounting Terms and Determinations; GAAP

27

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

 

Section 2.01

Commitments

28

Section 2.02

Loans and Borrowings

28

Section 2.03

Requests for Borrowings

29

Section 2.04

Interest Elections

30

Section 2.05

Funding of Borrowings

31

Section 2.06

Termination, Reduction and Increase of Aggregate Maximum Credit Amounts

32

Section 2.07

Borrowing Base

34

Section 2.08

Letters of Credit

36

 

 

 

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

 

 

Section 3.01

Repayment of Loans

41

Section 3.02

Interest

41

Section 3.03

Alternate Rate of Interest

42

Section 3.04

Prepayments

42

Section 3.05

Fees

44

 

 

 

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

45

Section 4.02

Presumption of Payment by the Borrower

46

Section 4.03

Payments and Deductions to a Defaulting Lender

47

Section 4.04

Disposition of Proceeds

49

 

 

 

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

 

 

 

Section 5.01

Increased Costs

49

Section 5.02

Break Funding Payments

50

Section 5.03

Taxes

51

Section 5.04

Mitigation Obligations; Replacement of Lenders

53

Section 5.05

Illegality

53

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

 

 

Section 6.01

Effective Date

54

Section 6.02

Each Credit Event

56

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 7.01

Organization; Powers

57

Section 7.02

Authority; Enforceability

57

Section 7.03

Approvals; No Conflicts

57

Section 7.04

Financial Condition; No Material Adverse Change

58

Section 7.05

Litigation

58

Section 7.06

Environmental Matters

58

Section 7.07

Compliance with the Laws and Agreements; No Defaults

60

Section 7.08

Investment Company Act

60

Section 7.09

Taxes

60

Section 7.10

ERISA

60

Section 7.11

Disclosure; No Material Misstatements

61

Section 7.12

Insurance

62

Section 7.13

Restriction on Liens

62

Section 7.14

Subsidiaries; Foreign Operations

62

Section 7.15

Location of Business and Offices

62

Section 7.16

Properties; Titles, Etc.

63

Section 7.17

Maintenance of Properties

63

Section 7.18

Gas Imbalances, Prepayments

64

Section 7.19

Marketing of Production

64

Section 7.20

Swap Agreements

64

Section 7.21

Use of Loans and Letters of Credit

65

Section 7.22

Solvency

65

 

 

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Other Information

65

Section 8.02

Notices of Material Events

68

Section 8.03

Existence; Conduct of Business

68

Section 8.04

Payment of Obligations

68

Section 8.05

Performance of Obligations under Loan Documents

68

Section 8.06

Operation and Maintenance of Properties

69

Section 8.07

Insurance

69

Section 8.08

Books and Records; Inspection Rights

70

Section 8.09

Compliance with Laws

70

Section 8.10

Environmental Matters

70

Section 8.11

Further Assurances

71

Section 8.12

Reserve Reports

71

Section 8.13

Title Information

72

Section 8.14

Additional Collateral; Additional Guarantors

73

Section 8.15

ERISA Compliance

74

Section 8.16

Swap Agreement Termination

74

Section 8.17

Marketing Activities

75

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

NEGATIVE COVENANTS

 

 

 

 

Section 9.01

Financial Covenants

75

Section 9.02

Debt

75

Section 9.03

Liens

76

Section 9.04

Dividends, Distributions and Redemptions; Repayment of Senior Notes

77

Section 9.05

Investments, Loans and Advances

78

Section 9.06

Nature of Business

79

Section 9.07

Limitation on Leases

79

Section 9.08

Proceeds of Notes

80

Section 9.09

ERISA Compliance

80

Section 9.10

Sale or Discount of Receivables

80

Section 9.11

Mergers, Etc.

80

Section 9.12

Sale of Properties

81

Section 9.13

Environmental Matters

81

Section 9.14

Transactions with Affiliates

82

Section 9.15

Subsidiaries

82

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

82

Section 9.17

Swap Agreement

82

 

 

 

ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

Section 10.01

Events of Default

83

Section 10.02

Remedies

85

 

 

 

ARTICLE XI

 

THE AGENTS

 

 

 

 

Section 11.01

Appointment; Powers

86

Section 11.02

Duties and Obligations of Administrative Agent

86

Section 11.03

Action by Administrative Agent

87

Section 11.04

Reliance by Administrative Agent

87

Section 11.05

Subagents

88

Section 11.06

Resignation or Removal of Administrative Agent

88

Section 11.07

Agents as Lenders

88

Section 11.08

No Reliance

88

Section 11.09

Administrative Agent May File Proofs of Claim

89

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

90

Section 11.11

The Arranger, the Syndication Agents and the Documentation Agents

90

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

 

 

 

Section 12.01

Notices

90

Section 12.02

Waivers; Amendments

91

Section 12.03

Expenses, Indemnity; Damage Waiver

92

Section 12.04

Successors and Assigns

94

Section 12.05

Survival; Revival; Reinstatement

97

 

iii

--------------------------------------------------------------------------------


 

Section 12.06

Counterparts; Integration; Effectiveness

98

Section 12.07

Severability

98

Section 12.08

Right of Setoff

98

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

99

Section 12.10

Headings

100

Section 12.11

Confidentiality

100

Section 12.12

Interest Rate Limitation

101

Section 12.13

EXCULPATION PROVISIONS

101

Section 12.14

Collateral Matters; Swap Agreements

102

Section 12.15

No Third Party Beneficiaries

102

Section 12.16

USA Patriot Act Notice

102

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E-1

Form of Legal Opinion of Holme, Roberts & Owen LLP, special counsel to the
Borrower

Exhibit E-2

Form of Legal Opinion of Local Counsel

Exhibit F-1

Security Instruments

Exhibit F-2

Form of Guaranty and Pledge Agreement

Exhibit G

Form of Assignment and Assumption

Exhibit H-1

Form of Maximum Credit Amount Increase Agreement

Exhibit H-2

Form of Additional Lender Agreement

Exhibit I

Form of Reserve Report Certificate

 

 

Schedule 1.01

Existing Letters of Credit

Schedule 7.05

Litigation

Schedule 7.10

ERISA

Schedule 7.14

Subsidiaries and Partnerships

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.05

Investments

 

v

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT dated as of April 14, 2009 is among: Cimarex Energy Co., a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”); each of the Lenders from time to time party hereto; JPMorgan
Chase Bank, N.A. (in its individual capacity, “JPMorgan”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”); Bank of America, N.A. and Wells Fargo
Bank, National Association, as Co-Syndication Agents for the Lenders (in such
capacity, together with their successors in such capacity, the “Syndication
Agents”); Compass Bank and Deutsche Bank Securities Inc., as Co-Documentation
Agents for the Lenders (in such capacity, together with its successors in such
capacity, the “Documentation Agents”).

 

R E C I T A L S

 

A.            The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

 

B.            The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

 

C.            In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS


 


SECTION 1.01    TERMS DEFINED ABOVE.  AS USED IN THIS AGREEMENT, EACH TERM
DEFINED ABOVE HAS THE MEANING INDICATED ABOVE.


 


SECTION 1.02    CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents; and “Agent” shall mean either the Administrative
Agent, the individual Syndication Agents or the individual Documentation Agents,
as the context requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

³ 25% but <50%

 

³ 50% but <75%

 

³ 75% but <90%

 

³ 90%

 

Eurodollar Loans

 

2.000%

 

2.250%

 

2.500%

 

2.750%

 

3.000%

 

ABR Loans

 

1.125%

 

1.375%

 

1.625%

 

1.875%

 

2.125%

 

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a) and until such Reserve Report is delivered, then the “Applicable
Margin” means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that if the
Commitments have terminated or

 

7

--------------------------------------------------------------------------------


 

expired, the Applicable Percentages shall be determined based upon Commitments
most recently in effect.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and,
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) DeGolyer and
MacNaughton and (d) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

 

“Arranger” means J.P. Morgan Securities Inc., in its capacities as the sole lead
arranger and sole bookrunner hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Sections 2.07(e), 2.07(f), 8.13(c), or 9.12.

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

8

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35.0% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b)), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest

 

9

--------------------------------------------------------------------------------


 

does not cause the net income of such other Person to be consolidated with the
net income of the Borrower and the Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) any extraordinary non-cash gains or losses during such period and (d) any
gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns; and provided further that if the Borrower or any
Consolidated Subsidiary shall acquire or dispose of any Property during such
period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition in accordance with GAAP, as if such
acquisition, disposition or redesignation had occurred on the first day of such
period.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Credit Party” means the Borrower and each Guarantor.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation,

 

10

--------------------------------------------------------------------------------


 

Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, (c) failed, within three Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

11

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization and other similar noncash charges, minus all noncash
income added to Consolidated Net Income.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (other than any Debt security which by its terms is convertible
at the option of the holder into Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

12

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction, customs authorities or other like Liens
arising by operation of law in the ordinary course of business or incident to
the exploration, development, operation and maintenance of Oil and Gas
Properties each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) contractual
Liens which arise in the ordinary course of business under operating agreements,
joint venture agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Borrower or any of its Subsidiaries to
provide collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (g) Liens on cash or securities pledged
to secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated

 

13

--------------------------------------------------------------------------------


 

or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and no intention
to subordinate the first priority Lien granted in favor of the Administrative
Agent and the Lenders is to be hereby implied or expressed by the permitted
existence of Excepted Liens.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income (however denominated) by the United States of America (or any
political subdivision thereof) or such other jurisdiction under the laws of
which such recipient is organized or is resident or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located or by any jurisdiction described in
(a) above and (c) in the case of a Foreign Lender or Foreign Issuing Bank (other
than an assignee pursuant to a request by the Borrower under Section 5.04(a)),
any withholding tax that is imposed on amounts payable to such Foreign Lender or
Foreign Issuing Bank at the time such Foreign Lender or Foreign Issuing Bank
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s or Foreign Issuing Bank’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender or
Foreign Issuing Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of June 13, 2005, among the Borrower, the lenders party
thereto, and JPMorgan, as administrative agent thereunder, as amended by that
certain First Amendment to Amended and Restated Credit Agreement effective
December 15, 2005, as further amended by that certain Second Amendment to
Amended and Restated Credit Agreement effective December 31, 2007 and as may be
further amended, supplemented or modified.

 

“Existing Letter of Credit” means the letters of credit issued under the
Existing Credit Agreement listed on Schedule 1.01.

 

“Existing Senior Notes” means, collectively, the following senior unsecured
notes issued by the Borrower:  those certain $350.0 million 7.125% Senior Notes
due 2017; and $21.2 million floating rate Convertible Notes due 2023.

 

“Fee Letter” means that certain letter agreement dated February 27, 2009 between
Borrower, Administrative Agent and Arranger related to the payment of certain
fees by the Borrower.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if

 

14

--------------------------------------------------------------------------------


 

necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Issuing Bank” means any Issuing Bank that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 

“Guarantors” means:

 

(a)           each Material Domestic Subsidiary, and

 

(b)           each other Domestic Subsidiary that guarantees any Senior Notes or
is otherwise required to guarantee the Indebtedness pursuant to
Section 8.14(b)(ii).

 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,”

 

15

--------------------------------------------------------------------------------


 

“extremely hazardous substance,” “toxic substance,” “contaminant,” “pollutant,”
or words of similar meaning or import found in any applicable Environmental Law;
(b) Hydrocarbons, petroleum products, petroleum substances, natural gas, oil,
oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof; and (c) radioactive materials, explosives, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (a) to the Administrative Agent, the Issuing
Bank or any Lender under any Loan Document; (b) to any Lender or any Affiliate
of a Lender under any Swap Agreement between the Borrower or any Subsidiary and
such Lender or Affiliate of a Lender while such Person (or in the case of its
Affiliate, the Person affiliated therewith) is a Lender hereunder (after giving
effect to all netting agreements relating to such Swap Agreements),
(c) obligations under all Treasury Management Agreements with Lenders or
Affiliates of Lenders while such Person (or in the case of its Affiliate, the
Person affiliated therewith) is a Lender hereunder and (d) all renewals,
extensions and/or rearrangements of any of the above.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

“Indentures” means, collectively, the indentures, supplemental indentures or
other agreements under or pursuant to which the Senior Notes are issued
including, without limitation, (i) that certain Indenture dated as of
December 17, 2003 by Magnum Hunter Resources, Inc. (predecessor-in-interest to
the Borrower), as Issuer and the Subsidiary Guarantors party thereto, as
supplemented by that certain First Supplemental Indenture dated as of June 6,
2005, as further supplemented by that certain Second Supplemental Indenture
dated as of June 7, 2005 and as further supplemented by that certain Third
Supplemental Indenture dated as of June 13, 2005,

 

16

--------------------------------------------------------------------------------


 

and (ii) that certain Indenture dated as of May 1, 2007 by Borrower, as Issuer
and U.S. Bank National Association, as Trustee.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2009 relating to the Borrower and the Transactions.

 

“Initial Reserve Report” means the report of DeGolyer and MacNaughton dated as
of January 19, 2009, with respect to certain Oil and Gas Properties of the
Borrower and its Subsidiaries as of December 31, 2008.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including to the extent included in
interest expense under GAAP:  (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, plus the portion of any payments or accruals
under Synthetic Leases allocable to interest expense whether or not the same
constitutes interest expense under GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

17

--------------------------------------------------------------------------------


 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder.  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Krug Litigation” means the lawsuit filed in the Tulsa County District Court in
the matter H.B. Krug et. al. vs. Helmerich & Payne, Inc., and the judgment
rendered against the Borrower (having assumed the liabilities of Helmericah &
Payne, Inc.), in the approximate amount of $120,000,000, together with interest
and related litigation expenses.

 

“LC Commitment” at any time means Eighty Million dollars ($80,000,000).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).

 

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at
which dollar deposits of an amount comparable to such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, if any, the Fee Letter, the
Letter of Credit Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50.0%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

19

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Borrower and the Subsidiaries taken as a
whole, (b) the ability of the Borrower or any Guarantor to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document, but, to the extent not resulting in
an Event of Default under Section 10.01(k), shall exclude the entry of any
final, non-appealable order or judgment in the Krug Litigation and the payment
of such judgment.

 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property which represents more than 3% of the consolidated assets of the
Borrower and its Subsidiaries or property which is responsible for more than 3%
of the consolidated net sales or of the consolidated net income of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month);
provided that in no event shall a Subsidiary that has incurred or is otherwise
liable in respect of Non-Recourse Debt be a Material Domestic Subsidiary.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and any Subsidiary in an aggregate principal amount exceeding
$25,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.

 

“Maturity Date” means April 14, 2012.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(E).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

20

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means any Debt of any Subsidiary which is not a Guarantor,
in respect of which: (a) the holder or holders thereof (i) shall have recourse
only to, and shall have the right to require the obligations of such Subsidiary
to be performed, satisfied, and paid only out of, the Property of such
Subsidiary and/or one or more of its subsidiaries and/or any other Person (other
than Borrower and/or any other Subsidiary) and (ii) shall have no direct or
indirect recourse (including by way of guaranty, support or indemnity) to the
Borrower or any Subsidiary or to any of the Property of Borrower or any
Subsidiary, whether for principal, interest, fees, expenses or otherwise; and
(b) the terms and conditions relating to the non-recourse nature of such Debt
are in form and substance reasonably acceptable to the Administrative Agent.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and limited liability company agreement (or similar
documents) of such Person, (c) in the case of any limited

 

21

--------------------------------------------------------------------------------


 

partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such Person, (d) in the case of any general partnership,
the partnership agreement (or similar document) of such Person and (e) in any
other case, the functional equivalent of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies imposed by any
Governmental Authority arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Permitted Additional Senior Notes” means any unsecured senior or senior
subordinated notes issued after the date hereof by the Borrower under
Section 9.02(g).

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt has a market rate of interest; (d) such new Debt is governed
by an indenture, loan agreement, credit agreement or similar document, and
related documentation containing customary terms and conditions for Debt of its
type or like tenor and amount, reasonably satisfactory to the Administrative
Agent and (e) if the Refinanced Debt is subordinated in right of payment to the
Indebtedness, such new Debt (and any guarantees thereof) is subordinated in
right of payment to the Indebtedness (or, if applicable, the Guaranty Agreement)
to at least the same extent as the Refinanced Debt and is otherwise subordinated
on terms substantially the same as those in the Refinanced Debt or otherwise
reasonably satisfactory to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. 
Such rate is set by the Administrative Agent as a general

 

22

--------------------------------------------------------------------------------


 

reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure are outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)).

 

23

--------------------------------------------------------------------------------


 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

 

“Reserve Report Certificate” means a certificate of a Responsible Officer in
substantially the form of Exhibit I attached hereto certifying as the matters
set forth in Section 8.12(c).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Riley Ridge Gas Plant and Related Assets” means that certain natural gas and
helium processing plant (as of the Effective Date, to be constructed) on a 33.83
acre parcel in Section 16, T29N, R114W, 6th PM, Sublette County, Wyoming
pursuant to the terms of that certain Special Use Lease dated effective
September 1, 2008 from the Wyoming Board of Land Commissioners, as Lessor, to
Cimarex Energy Co., as Lessee, and the related equipment, fixtures, processing,
through-put and transportation contracts related to the operation of such plant.

 

“Riley Ridge SPV” means the Person of which the Borrower directly or indirectly
owns not less than 50% of the issued and outstanding Equity Interests formed
solely for the purpose of owning the Riley Ridge Gas Plant and Related Assets or
such Person’s interests therein and operating such Property.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

24

--------------------------------------------------------------------------------


 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit F-1, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
Lender or Treasury Management Agreements) in connection with, or as security for
the payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

“Senior Notes” means the Existing Senior Notes, any Permitted Additional Senior
Notes and any Permitted Refinancing Debt in respect thereof and any guarantees
thereof by a Guarantor.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person whose Equity Interests representing more than 50% of the equity or
more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

25

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FAS 133 and (ii) accounts payable and other obligations or liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the Existing Letters of Credit and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Mortgaged Properties and
other Properties pursuant to the Security Instruments and (b) each Guarantor,
the execution, delivery and performance by such Guarantor of each Loan Document
to which it is a party, the guaranteeing of the Indebtedness and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor’s
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.

 

“Treasury Management Agreements” means any agreements regarding bank services
provided to any Credit Party for commercial credit cards, stored value cards and
treasury management services, including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services.

 

26

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 


SECTION 1.03                                TYPES OF LOANS AND BORROWINGS.  FOR
PURPOSES OF THIS AGREEMENT, LOANS AND BORROWINGS, RESPECTIVELY, MAY BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN” OR A “EURODOLLAR
BORROWING”).


 


SECTION 1.04                                TERMS GENERALLY; RULES OF
CONSTRUCTION.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” AS USED IN THIS
CREDIT AGREEMENT SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH IN THE
LOAN DOCUMENTS), (B) ANY REFERENCE HEREIN TO ANY LAW SHALL BE CONSTRUED AS
REFERRING TO SUCH LAW AS AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR
IN PART, AND IN EFFECT FROM TIME TO TIME, (C) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS (SUBJECT TO
THE RESTRICTIONS CONTAINED IN THE LOAN DOCUMENTS), (D) THE WORDS “HEREIN”,
“HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO
REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
HEREOF, (E) WITH RESPECT TO THE DETERMINATION OF ANY TIME PERIOD, THE WORD
“FROM” MEANS “FROM AND INCLUDING” AND THE WORD “TO” MEANS “TO AND INCLUDING” AND
(F) ANY REFERENCE HEREIN TO ARTICLES, SECTIONS, ANNEXES, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND ANNEXES, EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT.  NO PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE INTERPRETED OR CONSTRUED AGAINST ANY PERSON SOLELY
BECAUSE SUCH PERSON OR ITS LEGAL REPRESENTATIVE DRAFTED SUCH PROVISION.


 


SECTION 1.05                                ACCOUNTING TERMS AND DETERMINATIONS;
GAAP.  UNLESS OTHERWISE SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL
BE INTERPRETED, ALL DETERMINATIONS WITH RESPECT TO ACCOUNTING MATTERS HEREUNDER
SHALL BE MADE, AND ALL FINANCIAL STATEMENTS AND CERTIFICATES AND REPORTS AS TO
FINANCIAL MATTERS REQUIRED TO BE FURNISHED TO THE ADMINISTRATIVE AGENT OR THE
LENDERS HEREUNDER SHALL BE PREPARED, IN ACCORDANCE WITH GAAP, APPLIED ON A BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS EXCEPT FOR CHANGES IN WHICH BORROWER’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CONCUR AND WHICH ARE DISCLOSED TO
ADMINISTRATIVE AGENT ON THE NEXT DATE ON WHICH FINANCIAL STATEMENTS ARE REQUIRED
TO BE DELIVERED TO THE LENDERS PURSUANT TO SECTION 8.01(A); PROVIDED THAT,
UNLESS THE BORROWER AND THE MAJORITY LENDERS SHALL OTHERWISE AGREE IN WRITING,
NO SUCH CHANGE SHALL MODIFY OR AFFECT THE MANNER IN WHICH COMPLIANCE WITH THE
COVENANTS CONTAINED HEREIN IS COMPUTED SUCH THAT ALL SUCH COMPUTATIONS SHALL BE
CONDUCTED UTILIZING FINANCIAL INFORMATION PRESENTED CONSISTENTLY WITH PRIOR
PERIODS.


 


27

--------------------------------------------------------------------------------



 


ARTICLE II


THE CREDITS


 


SECTION 2.01           COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER AGREES TO MAKE LOANS TO THE BORROWER DURING THE
AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN
(A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT
OR (B) THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL COMMITMENTS. 
WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE BORROWER MAY BORROW, REPAY AND REBORROW THE LOANS.


 


SECTION 2.02           LOANS AND BORROWINGS.


 


(A)                                  BORROWINGS; SEVERAL OBLIGATIONS.  EACH LOAN
SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS
AS REQUIRED.


 


(B)                                 TYPES OF LOANS.  SUBJECT TO SECTION 3.03,
EACH BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS
THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY
MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE
OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION
SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  MINIMUM AMOUNTS; LIMITATION ON NUMBER OF
BORROWINGS.  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $3,000,000.  AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN ABR
BORROWING MAY BE IN A LESSER AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.08(E). 
BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED
THAT THERE SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF EIGHT EURODOLLAR
BORROWINGS OUTSTANDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR
CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.


 


(D)                                 NOTES.  IF REQUESTED BY A LENDER, THE LOANS
MADE BY EACH LENDER SHALL BE EVIDENCED BY A SINGLE PROMISSORY NOTE OF THE
BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT A, DATED, IN THE CASE OF (I) ANY
LENDER PARTY HERETO AS OF THE DATE OF THIS AGREEMENT, AS OF THE DATE OF THIS
AGREEMENT, (II) ANY LENDER THAT BECOMES A PARTY HERETO PURSUANT TO AN ASSIGNMENT
AND ASSUMPTION, AS OF THE EFFECTIVE DATE OF THE ASSIGNMENT AND ASSUMPTION, OR
(III) ANY LENDER THAT BECOMES A PARTY HERETO IN CONNECTION WITH AN INCREASE IN
THE AGGREGATE MAXIMUM CREDIT AMOUNTS PURSUANT TO SECTION 2.06(C), AS OF THE
EFFECTIVE DATE OF SUCH INCREASE, PAYABLE TO THE ORDER OF SUCH LENDER IN A
PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT AS IN EFFECT ON SUCH DATE,
AND OTHERWISE DULY COMPLETED.  IN THE EVENT THAT ANY LENDER’S MAXIMUM CREDIT

 

28

--------------------------------------------------------------------------------



 


AMOUNT INCREASES OR DECREASES FOR ANY REASON (WHETHER PURSUANT TO SECTION 2.06,
SECTION 12.04(B) OR OTHERWISE), THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED ON THE EFFECTIVE DATE OF SUCH INCREASE OR DECREASE, A NEW NOTE PAYABLE
TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT
AMOUNT AFTER GIVING EFFECT TO SUCH INCREASE OR DECREASE, AND OTHERWISE DULY
COMPLETED.  THE DATE, AMOUNT, TYPE, INTEREST RATE AND, IF APPLICABLE, INTEREST
PERIOD OF EACH LOAN MADE BY EACH LENDER, AND ALL PAYMENTS MADE ON ACCOUNT OF THE
PRINCIPAL THEREOF, SHALL BE RECORDED BY SUCH LENDER ON ITS BOOKS FOR ITS NOTE,
AND, PRIOR TO ANY TRANSFER, MAY BE ENDORSED BY SUCH LENDER ON A SCHEDULE
ATTACHED TO SUCH NOTE OR ANY CONTINUATION THEREOF OR ON ANY SEPARATE RECORD
MAINTAINED BY SUCH LENDER.  FAILURE TO MAKE ANY SUCH NOTATION OR TO ATTACH A
SCHEDULE SHALL NOT AFFECT ANY LENDER’S OR THE BORROWER’S RIGHTS OR OBLIGATIONS
IN RESPECT OF SUCH LOANS OR AFFECT THE VALIDITY OF SUCH TRANSFER BY ANY LENDER
OF ITS NOTE.


 


SECTION 2.03           REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE OR
E-MAIL, WITH RESPECT TO THE INITIAL BORROWING ON THE DATE OF CLOSING, AND  BY
TELEPHONE OR E-MAIL, WITH RESPECT TO EACH SUBSEQUENT BORROWING, (A) IN THE CASE
OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN
ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE
PROPOSED BORROWING; PROVIDED THAT NO SUCH NOTICE SHALL BE REQUIRED FOR ANY
DEEMED REQUEST OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.08(E).  EACH SUCH TELEPHONIC BORROWING
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN
SUBSTANTIALLY THE FORM OF EXHIBIT B AND SIGNED BY THE BORROWER.  EACH SUCH
TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION
IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”;

 

(V)                                 THE AMOUNT OF THE THEN EFFECTIVE BORROWING
BASE, THE CURRENT TOTAL REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE
REQUESTED BORROWING) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING
EFFECT TO THE REQUESTED BORROWING); AND

 

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of

 

29

--------------------------------------------------------------------------------


 

the requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.04                                INTEREST ELECTIONS.


 


(A)                                  CONVERSION AND CONTINUANCE.  EACH BORROWING
INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST
AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY
ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION 2.04.  THE BORROWER MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING,
IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


 


(B)                                 INTEREST ELECTION REQUESTS.  TO MAKE AN
ELECTION PURSUANT TO THIS SECTION 2.04, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN SUBSTANTIALLY THE
FORM OF EXHIBIT C AND SIGNED BY THE BORROWER.


 


(C)                                  INFORMATION IN INTEREST ELECTION REQUESTS. 
EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO SECTION 2.04(C)(II) AND
(III) SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

30

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           NOTICE TO LENDERS BY THE ADMINISTRATIVE AGENT.  PROMPTLY FOLLOWING
RECEIPT OF AN INTEREST ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE
EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING BORROWING.


 


(E)           EFFECT OF FAILURE TO DELIVER TIMELY INTEREST ELECTION REQUEST AND
EVENTS OF DEFAULT AND BORROWING BASE DEFICIENCIES ON INTEREST ELECTION.  IF THE
BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH RESPECT TO A
EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE THERETO,
THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH
INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR BORROWING. 
NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT OR A
BORROWING BASE DEFICIENCY HAS OCCURRED AND IS CONTINUING:  (I) NO OUTSTANDING
BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING (AND ANY
INTEREST ELECTION REQUEST THAT REQUESTS THE CONVERSION OF ANY BORROWING TO, OR
CONTINUATION OF ANY BORROWING AS, A EURODOLLAR BORROWING SHALL BE INEFFECTIVE)
AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.05                                FUNDING OF BORROWINGS.


 


(A)           FUNDING BY LENDERS.  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 2:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK,
NEW YORK OR SUCH OTHER ACCOUNT DESIGNATED BY BORROWER AND DESIGNATED BY THE
BORROWER IN THE APPLICABLE BORROWING REQUEST; PROVIDED THAT ABR LOANS MADE TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.08(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE ISSUING
BANK.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS
FOR ITS LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION
BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN THE FUNDS FOR ITS LOAN IN ANY
PARTICULAR PLACE OR MANNER.


 


(B)           PRESUMPTION OF FUNDING BY THE LENDERS.  UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY
BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.05(A) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH
THE ACCRUED INTEREST THEREON WITHOUT DUPLICATION, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF
SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE


 


31

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.06                                TERMINATION, REDUCTION AND INCREASE
OF AGGREGATE MAXIMUM CREDIT AMOUNTS.


 


(A)                                  SCHEDULED TERMINATION OF COMMITMENTS. 
UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY
DATE.  IF AT ANY TIME THE AGGREGATE MAXIMUM CREDIT AMOUNTS OR THE BORROWING BASE
IS TERMINATED OR REDUCED TO ZERO, THEN THE COMMITMENTS SHALL TERMINATE ON THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION.


 


(B)                                 OPTIONAL TERMINATION AND REDUCTION OF
AGGREGATE CREDIT AMOUNTS.


 

(I)            THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE AGGREGATE MAXIMUM CREDIT AMOUNTS; PROVIDED THAT (A) EACH REDUCTION
OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $10,000,000 AND (B) THE BORROWER SHALL NOT TERMINATE OR
REDUCE THE AGGREGATE MAXIMUM CREDIT AMOUNTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 3.04(B), THE TOTAL
REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.

 

(II)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE AGGREGATE MAXIMUM CREDIT AMOUNTS UNDER
SECTION 2.06(B)(I) AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
BORROWER PURSUANT TO THIS SECTION 2.06(B)(II) SHALL BE IRREVOCABLE.  ANY
TERMINATION OR REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE
PERMANENT AND MAY NOT BE REINSTATED EXCEPT PURSUANT TO SECTION 2.06(C).  EACH
REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE MADE RATABLY AMONG
THE LENDERS IN ACCORDANCE WITH EACH LENDER’S APPLICABLE PERCENTAGE.

 


(C)                                  OPTIONAL INCREASE IN AGGREGATE MAXIMUM
CREDIT AMOUNTS.


 

(I)                                     SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 2.06(C)(II), THE BORROWER MAY INCREASE THE AGGREGATE MAXIMUM CREDIT
AMOUNTS THEN IN EFFECT WITHOUT THE PRIOR CONSENT OF THE LENDERS BUT WITH THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT BY INCREASING THE MAXIMUM
CREDIT AMOUNT OF A LENDER OR BY CAUSING A PERSON THAT AT SUCH TIME IS NOT A
LENDER TO BECOME A LENDER (AN “ADDITIONAL LENDER”).

 

(II)                                  ANY INCREASE IN THE AGGREGATE MAXIMUM
CREDIT AMOUNTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)          SUCH INCREASE SHALL NOT BE LESS THAN $50,000,000 UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE CONSENTS, AND NO SUCH INCREASE SHALL BE PERMITTED
IF AFTER GIVING EFFECT THERETO THE AGGREGATE MAXIMUM CREDIT AMOUNTS WOULD EXCEED
$1,000,000,000;

 

32

--------------------------------------------------------------------------------


 

(B)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
EFFECTIVE DATE OF SUCH INCREASE;

 

(C)           ON THE EFFECTIVE DATE OF SUCH INCREASE, NO EURODOLLAR BORROWINGS
SHALL BE OUTSTANDING OR IF ANY EURODOLLAR BORROWINGS ARE OUTSTANDING, THEN THE
EFFECTIVE DATE OF SUCH INCREASE SHALL BE THE LAST DAY OF THE INTEREST PERIOD IN
RESPECT OF SUCH EURODOLLAR BORROWINGS UNLESS THE BORROWER PAYS COMPENSATION
REQUIRED BY SECTION 5.02;

 

(D)          NO LENDER’S MAXIMUM CREDIT AMOUNT MAY BE INCREASED WITHOUT THE
CONSENT OF SUCH LENDER;

 

(E)           IF THE BORROWER ELECTS TO INCREASE THE AGGREGATE MAXIMUM CREDIT
AMOUNTS BY INCREASING THE MAXIMUM CREDIT AMOUNT OF A LENDER, THE BORROWER AND
SUCH LENDER SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT H-1 (A “MAXIMUM CREDIT AMOUNT INCREASE
CERTIFICATE”), TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND, IF
REQUESTED, THE BORROWER SHALL DELIVER A NEW NOTE PAYABLE TO THE ORDER OF SUCH
LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT AFTER GIVING
EFFECT TO SUCH INCREASE, AND OTHERWISE DULY COMPLETED; AND

 

(F)           IF THE BORROWER ELECTS TO INCREASE THE AGGREGATE MAXIMUM CREDIT
AMOUNTS BY CAUSING AN ADDITIONAL LENDER TO BECOME A PARTY TO THIS AGREEMENT,
THEN THE BORROWER AND SUCH ADDITIONAL LENDER SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT H-2 (AN
“ADDITIONAL LENDER CERTIFICATE”), TOGETHER WITH AN ADMINISTRATIVE QUESTIONNAIRE
AND A PROCESSING AND RECORDATION FEE OF $3,500, AND, IF REQUESTED, THE BORROWER
SHALL DELIVER A NOTE PAYABLE TO THE ORDER OF SUCH ADDITIONAL LENDER IN A
PRINCIPAL AMOUNT EQUAL TO ITS MAXIMUM CREDIT AMOUNT, AND OTHERWISE DULY
COMPLETED.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO SECTION 2.06(C)(IV), FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
THE MAXIMUM CREDIT AMOUNT INCREASE CERTIFICATE OR THE ADDITIONAL LENDER
CERTIFICATE (OR IF ANY EURODOLLAR BORROWINGS ARE OUTSTANDING, THEN THE LAST DAY
OF THE INTEREST PERIOD IN RESPECT OF SUCH EURODOLLAR BORROWINGS, UNLESS THE
BORROWER HAS PAID COMPENSATION REQUIRED BY SECTION 5.02):  (A) THE AMOUNT OF THE
AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE INCREASED AS SET FORTH THEREIN, AND
(B) IN THE CASE OF AN ADDITIONAL LENDER CERTIFICATE, ANY ADDITIONAL LENDER PARTY
THERETO SHALL BE A PARTY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  IN ADDITION, THE LENDER OR THE ADDITIONAL LENDER, AS APPLICABLE,
SHALL PURCHASE A PRO RATA PORTION OF THE OUTSTANDING LOANS (AND PARTICIPATION
INTERESTS IN LETTERS OF CREDIT) OF EACH OF THE OTHER LENDERS (AND SUCH LENDERS
HEREBY AGREE TO SELL AND TO TAKE ALL SUCH FURTHER ACTION TO EFFECTUATE SUCH
SALE) SUCH THAT EACH LENDER (INCLUDING ANY ADDITIONAL LENDER, IF APPLICABLE)
SHALL HOLD ITS APPLICABLE PERCENTAGE OF THE OUTSTANDING LOANS (AND PARTICIPATION
INTERESTS) AFTER GIVING EFFECT TO THE INCREASE IN THE AGGREGATE MAXIMUM CREDIT
AMOUNTS.

 

(IV)                              UPON ITS RECEIPT OF A DULY COMPLETED MAXIMUM
CREDIT AMOUNT INCREASE CERTIFICATE OR AN ADDITIONAL LENDER CERTIFICATE, EXECUTED
BY THE BORROWER AND THE LENDER OR THE BORROWER AND THE ADDITIONAL LENDER PARTY
THERETO, AS APPLICABLE, THE PROCESSING AND RECORDING FEE REFERRED TO IN
SECTION 2.06(C)(II), THE ADMINISTRATIVE QUESTIONNAIRE REFERRED TO

 

33

--------------------------------------------------------------------------------


 

IN SECTION 2.06(C)(II), IF APPLICABLE, AND THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT TO SUCH INCREASE REQUIRED BY SECTION 2.06(C)(I), THE
ADMINISTRATIVE AGENT SHALL ACCEPT SUCH MAXIMUM CREDIT AMOUNT INCREASE
CERTIFICATE OR ADDITIONAL LENDER CERTIFICATE AND RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER REQUIRED TO BE MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 12.04(B)(IV).  NO INCREASE IN THE
AGGREGATE MAXIMUM CREDIT AMOUNTS SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
SECTION 2.06(C)(IV).

 


SECTION 2.07                                BORROWING BASE.


 


(A)                                  INITIAL BORROWING BASE.  FOR THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE FIRST REDETERMINATION
DATE, THE AMOUNT OF THE BORROWING BASE SHALL BE $1,000,000,000.  NOTWITHSTANDING
THE FOREGOING, THE BORROWING BASE MAY BE SUBJECT TO FURTHER ADJUSTMENTS FROM
TIME TO TIME PURSUANT TO SECTION 2.07(E), SECTION 2.07(F), SECTION 8.13(C) OR
SECTION 9.12.


 


(B)                                 SCHEDULED AND INTERIM REDETERMINATIONS.  THE
BORROWING BASE SHALL BE REDETERMINED SEMI-ANNUALLY IN ACCORDANCE WITH THIS
SECTION 2.07 (A “SCHEDULED REDETERMINATION”), AND, SUBJECT TO SECTION 2.07(D),
SUCH REDETERMINED BORROWING BASE SHALL BECOME EFFECTIVE AND APPLICABLE TO THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS ON
APRIL 1ST AND OCTOBER 1ST OF EACH YEAR, COMMENCING OCTOBER 1, 2009.  IN
ADDITION, THE BORROWER MAY, BY NOTIFYING THE ADMINISTRATIVE AGENT THEREOF, AND
THE ADMINISTRATIVE AGENT MAY, AT THE DIRECTION OF THE REQUIRED LENDERS, BY
NOTIFYING THE BORROWER THEREOF, ONE TIME DURING ANY 12-MONTH PERIOD, EACH ELECT
TO CAUSE THE BORROWING BASE TO BE REDETERMINED BETWEEN SCHEDULED
REDETERMINATIONS (AN “INTERIM REDETERMINATION”) IN ACCORDANCE WITH THIS
SECTION 2.07.


 


(C)                                  SCHEDULED AND INTERIM REDETERMINATION
PROCEDURE.


 

(I)            EACH SCHEDULED REDETERMINATION AND EACH INTERIM REDETERMINATION
SHALL BE EFFECTUATED AS FOLLOWS:  UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF
(A) THE RESERVE REPORT AND THE RESERVE REPORT CERTIFICATE, AND (B) SUCH OTHER
REPORTS, DATA AND SUPPLEMENTAL INFORMATION, INCLUDING, WITHOUT LIMITATION, THE
INFORMATION PROVIDED PURSUANT TO SECTION 8.12(C), AS MAY, FROM TIME TO TIME, BE
REASONABLY REQUESTED BY THE MAJORITY LENDERS (THE RESERVE REPORT, SUCH
CERTIFICATE AND SUCH OTHER REPORTS, DATA AND SUPPLEMENTAL INFORMATION BEING THE
“ENGINEERING REPORTS”), THE ADMINISTRATIVE AGENT SHALL EVALUATE THE INFORMATION
CONTAINED IN THE ENGINEERING REPORTS AND SHALL, IN ITS SOLE DISCRETION, PROPOSE
A NEW BORROWING BASE (THE “PROPOSED BORROWING BASE”) BASED UPON SUCH INFORMATION
AND SUCH OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, THE STATUS OF TITLE
INFORMATION WITH RESPECT TO THE OIL AND GAS PROPERTIES AS DESCRIBED IN THE
ENGINEERING REPORTS AND THE EXISTENCE OF ANY OTHER DEBT) AS THE ADMINISTRATIVE
AGENT DEEMS APPROPRIATE IN ITS SOLE DISCRETION AND CONSISTENT WITH ITS NORMAL
OIL AND GAS LENDING CRITERIA AS IT EXISTS AT THE PARTICULAR TIME.

 

(II)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE
LENDERS OF THE PROPOSED BORROWING BASE (THE “PROPOSED BORROWING BASE NOTICE”):

 

34

--------------------------------------------------------------------------------


 

(A)          IN THE CASE OF A SCHEDULED REDETERMINATION (1) IF THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO BE
DELIVERED BY THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND
COMPLETE MANNER, THEN ON OR BEFORE THE MARCH 15TH AND SEPTEMBER 15TH OF SUCH
YEAR FOLLOWING THE DATE OF DELIVERY OR (2) IF THE ADMINISTRATIVE AGENT SHALL NOT
HAVE RECEIVED THE ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY THE BORROWER
PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE MANNER, THEN
PROMPTLY AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED COMPLETE ENGINEERING
REPORTS FROM THE BORROWER AND HAS HAD A REASONABLE OPPORTUNITY TO DETERMINE THE
PROPOSED BORROWING BASE IN ACCORDANCE WITH SECTION 2.07(C)(I); AND

 

(B)           IN THE CASE OF AN INTERIM REDETERMINATION, PROMPTLY, AND IN ANY
EVENT, WITHIN FIFTEEN (15) DAYS AFTER THE ADMINISTRATIVE AGENT HAS RECEIVED THE
REQUIRED ENGINEERING REPORTS.

 

(III)                               ANY PROPOSED BORROWING BASE THAT WOULD
INCREASE THE BORROWING BASE THEN IN EFFECT MUST BE APPROVED OR DEEMED TO HAVE
BEEN APPROVED BY ALL OF THE LENDERS IN THEIR SOLE DISCRETION AS PROVIDED IN THIS
SECTION 2.07(C)(III); AND ANY PROPOSED BORROWING BASE THAT WOULD DECREASE OR
MAINTAIN THE BORROWING BASE THEN IN EFFECT MUST BE APPROVED OR BE DEEMED TO HAVE
BEEN APPROVED BY THE REQUIRED LENDERS IN THEIR SOLE DISCRETION AS PROVIDED IN
THIS SECTION 2.07(C)(III) .  UPON RECEIPT OF THE PROPOSED BORROWING BASE NOTICE,
EACH LENDER SHALL HAVE FIFTEEN (15) DAYS TO AGREE WITH THE PROPOSED BORROWING
BASE OR DISAGREE WITH THE PROPOSED BORROWING BASE BY PROPOSING AN ALTERNATE
BORROWING BASE.  IF AT THE END OF SUCH FIFTEEN (15) DAYS, ANY LENDER HAS NOT
COMMUNICATED ITS APPROVAL OR DISAPPROVAL IN WRITING TO THE ADMINISTRATIVE AGENT,
SUCH SILENCE SHALL BE DEEMED TO BE AN APPROVAL OF THE PROPOSED BORROWING BASE. 
IF, AT THE END OF SUCH 15-DAY PERIOD, ALL OF THE LENDERS, IN THE CASE OF A
PROPOSED BORROWING BASE THAT WOULD INCREASE THE BORROWING BASE THEN IN EFFECT,
OR THE REQUIRED LENDERS, IN THE CASE OF A PROPOSED BORROWING BASE THAT WOULD
DECREASE OR MAINTAIN THE BORROWING BASE THEN IN EFFECT, HAVE APPROVED OR DEEMED
TO HAVE APPROVED, AS AFORESAID, THEN THE PROPOSED BORROWING BASE SHALL BECOME
THE NEW BORROWING BASE, EFFECTIVE ON THE DATE SPECIFIED IN SECTION 2.07(D).  IF,
HOWEVER, AT THE END OF SUCH 15-DAY PERIOD, ALL OF THE LENDERS OR THE REQUIRED
LENDERS, AS APPLICABLE, HAVE NOT APPROVED OR DEEMED TO HAVE APPROVED, AS
AFORESAID, THEN THE ADMINISTRATIVE AGENT SHALL POLL THE LENDERS TO ASCERTAIN THE
HIGHEST BORROWING BASE THEN ACCEPTABLE TO ALL OF THE LENDERS OR A NUMBER OF
LENDERS SUFFICIENT TO CONSTITUTE THE REQUIRED LENDERS, AS APPLICABLE, AND, SO
LONG AS SUCH AMOUNT DOES NOT INCREASE THE BORROWING BASE THEN IN EFFECT, SUCH
AMOUNT SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE ON THE DATE SPECIFIED IN
SECTION 2.07(D).

 


(D)                                 EFFECTIVENESS OF A REDETERMINED BORROWING
BASE.  AFTER A REDETERMINED BORROWING BASE IS APPROVED OR IS DEEMED TO HAVE BEEN
APPROVED BY ALL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE, PURSUANT
TO SECTION 2.07(C)(III), THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
THE LENDERS OF THE AMOUNT OF THE REDETERMINED BORROWING BASE (THE “NEW BORROWING
BASE NOTICE”), AND SUCH AMOUNT SHALL BECOME THE NEW BORROWING BASE, EFFECTIVE
AND APPLICABLE TO THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
THE LENDERS:


 

(I)                                     IN THE CASE OF A SCHEDULED
REDETERMINATION, (A) IF THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY

 

35

--------------------------------------------------------------------------------


 

THE BORROWER PURSUANT TO SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE
MANNER, THEN ON THE APRIL 1ST OR OCTOBER 1ST, AS APPLICABLE, FOLLOWING SUCH
NOTICE, OR (B) IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED THE
ENGINEERING REPORTS REQUIRED TO BE DELIVERED BY THE BORROWER PURSUANT TO
SECTION 8.12(A) AND (C) IN A TIMELY AND COMPLETE MANNER, THEN ON THE BUSINESS
DAY NEXT SUCCEEDING DELIVERY OF SUCH NEW BORROWING BASE NOTICE; AND

 

(II)                                  IN THE CASE OF AN INTERIM REDETERMINATION,
ON THE BUSINESS DAY NEXT SUCCEEDING DELIVERY OF SUCH NOTICE.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 8.13(c) or Section 9.12, whichever occurs first.  Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

 


(E)                                  REDUCTION OF BORROWING BASE UPON ISSUANCE
OF PERMITTED ADDITIONAL SENIOR NOTES.  UPON THE ISSUANCE OF ANY PERMITTED
ADDITIONAL SENIOR NOTES IN ACCORDANCE WITH SECTION 9.02(G) (OTHER THAN PERMITTED
ADDITIONAL SENIOR NOTES CONSTITUTING PERMITTED REFINANCING DEBT UP TO THE
ORIGINAL PRINCIPAL AMOUNT OF THE REFINANCED EXISTING SENIOR NOTES), THE
BORROWING BASE THEN IN EFFECT SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE PRODUCT
OF 0.30 MULTIPLIED BY THE STATED PRINCIPAL AMOUNT OF SUCH PERMITTED ADDITIONAL
SENIOR NOTES (WITHOUT REGARD TO ANY INITIAL ISSUE DISCOUNT), AND THE BORROWING
BASE AS SO REDUCED SHALL BECOME THE NEW BORROWING BASE IMMEDIATELY UPON THE DATE
OF SUCH ISSUANCE, EFFECTIVE AND APPLICABLE TO THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS ON SUCH DATE UNTIL THE NEXT
REDETERMINATION OR MODIFICATION THEREOF HEREUNDER.


 


(F)                                    REDUCTION OF BORROWING BASE UPON
TERMINATION OF HEDGE POSITIONS. IF THE BORROWER OR ANY SUBSIDIARY SHALL
TERMINATE OR CREATE ANY OFF-SETTING POSITIONS IN RESPECT OF ANY HEDGE POSITIONS
(WHETHER EVIDENCED BY A FLOOR, PUT OR SWAP AGREEMENT) UPON WHICH THE LENDERS
RELIED IN DETERMINING THE BORROWING BASE, THEN THE BORROWING BASE SHALL BE
CONTEMPORANEOUSLY REDUCED IN AN AMOUNT DETERMINED BY THE REQUIRED LENDERS EQUAL
TO THE ECONOMIC VALUE OF SUCH HEDGE POSITIONS.


 


SECTION 2.08                                LETTERS OF CREDIT.


 


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF DOLLAR
DENOMINATED LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OF
ITS SUBSIDIARIES, IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD; PROVIDED THAT THE BORROWER MAY NOT REQUEST THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF LETTERS OF CREDIT HEREUNDER IF A BORROWING BASE
DEFICIENCY EXISTS AT SUCH TIME OR WOULD EXIST AS A RESULT THEREOF.  IN THE EVENT
OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL.


 


36

--------------------------------------------------------------------------------



 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (NOT LESS THAN FIVE
(5) BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION) A NOTICE:


 

(I)            REQUESTING THE ISSUANCE OF A LETTER OF CREDIT OR IDENTIFYING THE
LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED;

 

(II)           SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
(WHICH SHALL BE A BUSINESS DAY);

 

(III)          SPECIFYING THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH SECTION 2.08(C));

 

(IV)          SPECIFYING THE AMOUNT OF SUCH LETTER OF CREDIT;

 

(V)           SPECIFYING THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND
SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND
SUCH LETTER OF CREDIT; AND

 

(VI)          SPECIFYING THE AMOUNT OF THE THEN EFFECTIVE BORROWING BASE AND
WHETHER A BORROWING BASE DEFICIENCY EXISTS AT SUCH TIME, THE CURRENT TOTAL
REVOLVING CREDIT EXPOSURES (WITHOUT REGARD TO THE REQUESTED LETTER OF CREDIT OR
THE REQUESTED AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF
CREDIT) AND THE PRO FORMA TOTAL REVOLVING CREDIT EXPOSURES (GIVING EFFECT TO THE
REQUESTED LETTER OF CREDIT OR THE REQUESTED AMENDMENT, RENEWAL OR EXTENSION OF
AN OUTSTANDING LETTER OF CREDIT).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (II) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY
DATE.


 


(D)                                 PARTICIPATIONS.  ON THE DATE OF CLOSING WITH
RESPECT TO EXISTING LETTERS OF CREDIT AND BY THE ISSUANCE OF A LETTER OF CREDIT
(OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND
WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE
ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM
THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S APPLICABLE


 


37

--------------------------------------------------------------------------------



 


PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH
LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON
THE DATE DUE AS PROVIDED IN SECTION 2.08(E), OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS SECTION 2.08(D) IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT, THE EXISTENCE OF A BORROWING BASE
DEFICIENCY OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH
PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.


 


(E)           REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT
IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH
LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF
SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH
DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON (I) THE BUSINESS
DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT
IF SUCH LC DISBURSEMENT IS NOT LESS THAN $1,000,000, THE BORROWER SHALL, SUBJECT
TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, BE DEEMED TO HAVE REQUESTED,
AND THE BORROWER DOES HEREBY REQUEST UNDER SUCH CIRCUMSTANCES, THAT SUCH PAYMENT
BE FINANCED WITH AN ABR BORROWING IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND
REPLACED BY THE RESULTING ABR BORROWING.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE
APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN RESPECT
THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING
RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS
APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.05 WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.05 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING
BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT
BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
SECTION 2.08(E), THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER
PURSUANT TO THIS SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR LOANS AS CONTEMPLATED ABOVE) SHALL
NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(F)            OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN SECTION 2.08(E) SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT UNDER ANY AND ALL


 


38

--------------------------------------------------------------------------------



 


CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT, ANY LETTER OF CREDIT AGREEMENT OR THIS
AGREEMENT, OR OF ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT OR ANY LETTER OF CREDIT AGREEMENT, OR (IV) ANY OTHER EVENT
OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT
MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 2.08(F), CONSTITUTE A LEGAL OR
EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S
OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE
ISSUING BANK, NOR ANY OF THEIR RELATED PARTIES SHALL HAVE ANY LIABILITY OR
RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL
NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE BORROWER TO
THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S
FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS
PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED ALL
REQUISITE CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC
DISBURSEMENT.


 


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNTIL THE BORROWER SHALL HAVE REIMBURSED THE ISSUING BANK
FOR SUCH LC DISBURSEMENT (EITHER WITH ITS OWN FUNDS OR A BORROWING UNDER
SECTION 2.08(E)), THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY
FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE
DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM
THEN APPLICABLE TO ABR LOANS.  INTEREST ACCRUED PURSUANT TO THIS
SECTION 2.08(H) SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT

 

39

--------------------------------------------------------------------------------



 


BY ANY LENDER PURSUANT TO SECTION 2.08(E) TO REIMBURSE THE ISSUING BANK SHALL BE
FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)                                     CASH COLLATERALIZATION.  IF (I) ANY
EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE BORROWER RECEIVES NOTICE
FROM THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS DEMANDING THE DEPOSIT OF
CASH COLLATERAL PURSUANT TO THIS SECTION 2.08(I), OR (II) THE BORROWER IS
REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT THE EXCESS ATTRIBUTABLE TO AN LC
EXPOSURE IN CONNECTION WITH ANY PREPAYMENT PURSUANT TO SECTION 3.04(C), THEN THE
BORROWER SHALL DEPOSIT, IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME
OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN
CASH EQUAL TO, IN THE CASE OF AN EVENT OF DEFAULT, THE LC EXPOSURE, AND IN THE
CASE OF A PAYMENT REQUIRED BY SECTION 3.04(C), THE AMOUNT OF SUCH EXCESS AS
PROVIDED IN SECTION 3.04(C), AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY DESCRIBED
IN SECTION 10.01(H), SECTION 10.01(I) OR SECTION 10.01(J).  THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ISSUING BANK AND THE
LENDERS, AN EXCLUSIVE FIRST PRIORITY AND CONTINUING PERFECTED SECURITY INTEREST
IN AND LIEN ON SUCH ACCOUNT AND ALL CASH, CHECKS, DRAFTS, CERTIFICATES AND
INSTRUMENTS, IF ANY, FROM TIME TO TIME DEPOSITED OR HELD IN SUCH ACCOUNT, ALL
DEPOSITS OR WIRE TRANSFERS MADE THERETO, ANY AND ALL INVESTMENTS PURCHASED WITH
FUNDS DEPOSITED IN SUCH ACCOUNT, ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS,
FINANCIAL ASSETS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE PAYABLE IN RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF THE
FOREGOING, AND ALL PROCEEDS, PRODUCTS, ACCESSIONS, RENTS, PROFITS, INCOME AND
BENEFITS THEREFROM, AND ANY SUBSTITUTIONS AND REPLACEMENTS THEREFOR.  THE
BORROWER’S OBLIGATION TO DEPOSIT AMOUNTS PURSUANT TO THIS SECTION 2.08(I) SHALL
BE ABSOLUTE AND UNCONDITIONAL, WITHOUT REGARD TO WHETHER ANY BENEFICIARY OF ANY
SUCH LETTER OF CREDIT HAS ATTEMPTED TO DRAW DOWN ALL OR A PORTION OF SUCH AMOUNT
UNDER THE TERMS OF A LETTER OF CREDIT, AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SHALL NOT BE SUBJECT TO ANY DEFENSE OR BE AFFECTED BY A RIGHT OF
SET-OFF, COUNTERCLAIM OR RECOUPMENT WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES MAY NOW OR HEREAFTER HAVE AGAINST ANY SUCH BENEFICIARY, THE ISSUING
BANK, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER.  SUCH DEPOSIT SHALL BE HELD AS COLLATERAL SECURING THE PAYMENT AND
PERFORMANCE OF THE BORROWER’S AND THE GUARANTOR’S OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH
DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF
THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS
SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER AND THE
GUARANTORS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, AND THE BORROWER IS NOT OTHERWISE REQUIRED TO
PAY TO THE ADMINISTRATIVE AGENT THE EXCESS ATTRIBUTABLE TO AN LC EXPOSURE IN
CONNECTION WITH ANY PREPAYMENT PURSUANT TO SECTION 3.04(C), THEN SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID)

 

40

--------------------------------------------------------------------------------



 


SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


 


(J)                                     EXISTING LETTERS OF CREDIT.          THE
PARTIES HERETO ACKNOWLEDGE THAT ON AND AFTER THE DATE OF CLOSING THE EXISTING
LETTERS OF CREDIT SHALL BE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK
INDICATED AS SUCH ON SCHEDULE 1.01 FOR THE ACCOUNT OF THE BORROWER PURSUANT TO
THIS AGREEMENT.


 


(K)                                  OUTSTANDING LETTERS OF CREDIT. IF REQUESTED
BY ANY LENDER, THE ADMINISTRATIVE AGENT SHALL PROVIDE THE REQUESTING LENDER WITH
A LIST OF ALL OUTSTANDING LETTERS OF CREDIT.


 


ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES


 


SECTION 3.01                                REPAYMENT OF LOANS.  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN ON THE
TERMINATION DATE.


 


SECTION 3.02                                INTEREST.


 


(A)                                  ABR LOANS.  THE LOANS COMPRISING EACH ABR
BORROWING SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE
MARGIN, BUT IN NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(B)                                 EURODOLLAR LOANS.  THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN, BUT IN
NO EVENT TO EXCEED THE HIGHEST LAWFUL RATE.


 


(C)                                  POST-DEFAULT RATE.  NOTWITHSTANDING THE
FOREGOING, (I) IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER
DECLARE THAT NO BORROWING MAY BE MADE AS, CONVERTED INTO OR CONTINUED AS A
EURODOLLAR BORROWING, (II) DURING THE CONTINUANCE OF AN EVENT OF DEFAULT THE
REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER, DECLARE THAT
(A) EACH EURODOLLAR BORROWING SHALL BEAR INTEREST FOR THE REMAINDER OF THE
APPLICABLE INTEREST PERIOD PLUS 2% PER ANNUM, (B) EACH ABR BORROWING SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE IN EFFECT FROM
TIME TO TIME PLUS 2% PER ANNUM AND (C) THE FEES DESCRIBED IN
SECTION 3.05(B) SHALL BE INCREASED BY 2% PER ANNUM, PROVIDED THAT, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT UNDER SECTION 10.01(H) OR SECTION 10.01(I),
THE INTEREST RATES FORTH IN CLAUSES (A) AND (B) ABOVE AND THE INCREASE IN THE
LETTER OF CREDIT FEE SET FORTH IN CLAUSE (C) ABOVE SHALL BE APPLICABLE TO ALL
BORROWINGS WITHOUT ANY ELECTION OR ACTION ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY LENDER.


 


(D)                                 INTEREST PAYMENT DATES.  ACCRUED INTEREST ON
EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH
LOAN AND ON THE TERMINATION DATE; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
SECTION 3.02(C) SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT
OR PREPAYMENT OF ANY LOAN (OTHER THAN AN OPTIONAL PREPAYMENT OF AN ABR LOAN
PRIOR TO THE TERMINATION DATE), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID
OR PREPAID SHALL

 

41

--------------------------------------------------------------------------------



 


BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND (III) IN THE EVENT
OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)                                  INTEREST RATE COMPUTATIONS.  ALL INTEREST
HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, UNLESS SUCH
COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE INTEREST SHALL
BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR),
EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES
WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBO RATE
OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND BE BINDING UPON THE
PARTIES HERETO.


 


SECTION 3.03                                ALTERNATE RATE OF INTEREST.  IF
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE FOR SUCH INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
MAJORITY LENDERS THAT THE ADJUSTED LIBO RATE OR LIBO RATE, AS APPLICABLE, FOR
SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH
INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

 


SECTION 3.04                                PREPAYMENTS.


 


(A)                                  OPTIONAL PREPAYMENTS. SUBJECT TO ANY BREAK
FUNDING COSTS PAYABLE PURSUANT TO SECTION 5.02 AND PRIOR NOTICE IN ACCORDANCE
WITH SECTION 3.04(B), THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO (I) PREPAY ANY ABR BORROWING IN WHOLE IN OR IN PART, IN A
MINIMUM AGGREGATE AMOUNT OF $1,000,000 OR ANY INTEGRAL MULTIPLE OF $500,000 IN
EXCESS THEREOF OR IF LESS THAN $1,000,000, THE REMAINING BALANCE OF THE ABR
LOANS, AND (II) PREPAY ANY EURODOLLAR BORROWING IN WHOLE IN OR IN PART, IN A
MINIMUM AGGREGATE AMOUNT OF $3,000,000 OR ANY INTEGRAL MULTIPLE OF $500,000 IN
EXCESS THEREOF OR IF LESS THAN $3,000,000, THE REMAINING BALANCE OF SUCH
EURODOLLAR BORROWING.


 


(B)                                 NOTICE AND TERMS OF OPTIONAL PREPAYMENT. 
THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY
TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN

 

42

--------------------------------------------------------------------------------



 


THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, NEW
YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, OR (II) IN
THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL
AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF
ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH
PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 3.02.


 


(C)                                  MANDATORY PREPAYMENTS.


 

(I)                                     IF, AFTER GIVING EFFECT TO ANY
TERMINATION OR REDUCTION OF THE AGGREGATE MAXIMUM CREDIT AMOUNTS PURSUANT TO
SECTION 2.06(B), THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDS THE TOTAL
COMMITMENTS, THEN THE BORROWER SHALL (A) PREPAY THE BORROWINGS ON THE DATE OF
SUCH TERMINATION OR REDUCTION IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH
EXCESS, AND (B) IF ANY EXCESS REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A
RESULT OF AN LC EXPOSURE, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE
LENDERS AN AMOUNT EQUAL TO SUCH EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED
IN SECTION 2.08(I).

 

(II)                                  UPON ANY REDETERMINATION OF OR ADJUSTMENT
TO THE AMOUNT OF THE BORROWING BASE IN ACCORDANCE WITH SECTION 2.07 OR
SECTION 8.13(C), IF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDS THE
REDETERMINED OR ADJUSTED BORROWING BASE, THEN THE BORROWER SHALL (A) PREPAY THE
BORROWINGS IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS, AND (B) IF ANY
EXCESS REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A RESULT OF AN LC
EXPOSURE, PAY TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT
EQUAL TO SUCH EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED IN
SECTION 2.08(I).  THE BORROWER SHALL BE OBLIGATED TO MAKE SUCH PREPAYMENTS IN
SIX EQUAL MONTHLY INSTALLMENTS, THE FIRST OF WHICH SHALL BE DUE ON THE THIRTIETH
DAY FOLLOWING RECEIPT OF THE NEW BORROWING BASE NOTICE IN ACCORDANCE WITH
SECTION 2.07(D); PROVIDED THAT ALL PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS
SECTION 3.04(C)(II) MUST BE MADE ON OR PRIOR TO THE TERMINATION DATE.

 

(III)                               UPON ANY ADJUSTMENTS TO THE BORROWING BASE
PURSUANT TO SECTION 2.07(F), IF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEED THE
BORROWING BASE AS ADJUSTED, THEN THE BORROWER SHALL (A) PREPAY THE BORROWINGS IN
AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS, AND (B) IF ANY EXCESS
REMAINS AFTER PREPAYING ALL OF THE BORROWINGS AS A RESULT OF AN LC EXPOSURE, PAY
TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT EQUAL TO SUCH
EXCESS TO BE HELD AS CASH COLLATERAL AS PROVIDED IN SECTION 2.08(J).  THE
BORROWER SHALL BE OBLIGATED TO MAKE SUCH PREPAYMENT AND/OR DEPOSIT OF CASH
COLLATERAL ON THE DATE IT OR ANY SUBSIDIARY RECEIVES CASH PROCEEDS AS A RESULT
OF SUCH TERMINATION, CREATION OF OFFSETTING POSITIONS OR DISPOSITION, AS
APPLICABLE; PROVIDED THAT ALL PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS
SECTION 3.04(C)(III) MUST BE MADE ON OR PRIOR TO THE TERMINATION DATE.

 

(IV)                              UPON ANY ADJUSTMENT TO THE BORROWING BASE
PURSUANT TO SECTION 2.07(E) OR SECTION 9.12, IF THE TOTAL REVOLVING CREDIT
EXPOSURES EXCEEDS THE BORROWING BASE AS

 

43

--------------------------------------------------------------------------------


 

ADJUSTED, THEN THE BORROWER SHALL (A) PREPAY THE BORROWINGS IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS, AND (B) IF ANY EXCESS REMAINS AFTER
PREPAYING ALL OF THE BORROWINGS AS A RESULT OF AN LC EXPOSURE, PAY TO THE
ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS AN AMOUNT EQUAL TO SUCH EXCESS TO
BE HELD AS CASH COLLATERAL AS PROVIDED IN SECTION 2.08(I).  THE BORROWER SHALL
BE OBLIGATED TO MAKE SUCH PREPAYMENT AND/OR DEPOSIT OF CASH COLLATERAL EITHER ON
THE DATE IT OR ANY SUBSIDIARY RECEIVES CASH PROCEEDS AS A RESULT OF SUCH
DISPOSITION OR ON THE DATE THE PERMITTED ADDITIONAL SENIOR NOTES ARE ISSUED, AS
APPLICABLE; PROVIDED THAT ALL PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS
SECTION 3.04(C)(III)  MUST BE MADE ON OR PRIOR TO THE TERMINATION DATE.

 

(V)                                 EACH PREPAYMENT OF BORROWINGS PURSUANT TO
THIS SECTION 3.04(C) SHALL BE APPLIED, FIRST, RATABLY TO ANY ABR BORROWINGS THEN
OUTSTANDING, AND, SECOND, TO ANY EURODOLLAR BORROWINGS THEN OUTSTANDING, AND IF
MORE THAN ONE EURODOLLAR BORROWING IS THEN OUTSTANDING, TO EACH SUCH EURODOLLAR
BORROWING IN ORDER OF PRIORITY BEGINNING WITH THE EURODOLLAR BORROWING WITH THE
LEAST NUMBER OF DAYS REMAINING IN THE INTEREST PERIOD APPLICABLE THERETO AND
ENDING WITH THE EURODOLLAR BORROWING WITH THE MOST NUMBER OF DAYS REMAINING IN
THE INTEREST PERIOD APPLICABLE THERETO.

 

(VI)                              EACH PREPAYMENT OF BORROWINGS PURSUANT TO THIS
SECTION 3.04(B) SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID
BORROWINGS.  PREPAYMENTS PURSUANT TO THIS SECTION 3.04(B) SHALL BE ACCOMPANIED
BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.02.

 


(D)                                 NO PREMIUM OR PENALTY.  PREPAYMENTS
PERMITTED OR REQUIRED UNDER THIS SECTION 3.04 SHALL BE WITHOUT PREMIUM OR
PENALTY, EXCEPT AS REQUIRED UNDER SECTION 5.02.


 


SECTION 3.05                                FEES.


 


(A)                                  COMMITMENT FEES.  THE BORROWER AGREES TO
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE,
WHICH SHALL ACCRUE AT THE RATE PER ANNUM OF 0.50% ON THE AVERAGE DAILY AMOUNT OF
THE UNUSED AMOUNT OF EACH LENDER’S APPLICABLE PERCENTAGE OF THE BORROWING BASE
DURING THE PERIOD FROM AND INCLUDING THE DATE OF THIS AGREEMENT TO BUT EXCLUDING
THE TERMINATION DATE.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE
TERMINATION DATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE
HEREOF.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, UNLESS SUCH COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH
CASE INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS
IN A LEAP YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)                                 LETTER OF CREDIT FEES.  THE BORROWER AGREES
TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A
PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH
SHALL ACCRUE AT THE SAME APPLICABLE MARGIN USED TO DETERMINE THE INTEREST RATE
APPLICABLE TO EURODOLLAR LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC
EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE DATE OF THIS AGREEMENT
TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S COMMITMENT
TERMINATES AND THE DATE ON WHICH SUCH

 

44

--------------------------------------------------------------------------------



 


LENDER CEASES TO HAVE ANY LC EXPOSURE, (II) TO THE ISSUING BANK A FRONTING FEE,
WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT
OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED
LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE DATE OF THIS
AGREEMENT TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE
COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, PROVIDED
THAT IN NO EVENT SHALL SUCH FEE BE LESS THAN $125 DURING ANY QUARTER, AND
(III) TO THE ISSUING BANK, FOR ITS OWN ACCOUNT, ITS STANDARD FEES WITH RESPECT
TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE OF THIS AGREEMENT;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE TERMINATION DATE AND ANY
SUCH FEES ACCRUING AFTER THE TERMINATION DATE SHALL BE PAYABLE ON WRITTEN
DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS
SECTION 3.05(A) SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS,
UNLESS SUCH COMPUTATION WOULD EXCEED THE HIGHEST LAWFUL RATE, IN WHICH CASE
INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A
LEAP YEAR), AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)                                  ADMINISTRATIVE AGENT FEES.  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS


 


SECTION 4.01                                PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SET-OFFS.


 


(A)                                  PAYMENTS BY THE BORROWER.  THE BORROWER
SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF
PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS
PAYABLE UNDER SECTION 5.01, SECTION 5.02, SECTION 5.03 OR OTHERWISE) PRIOR TO
12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT DEFENSE, DEDUCTION, RECOUPMENT, SET-OFF OR COUNTERCLAIM.  FEES,
ONCE PAID, SHALL BE FULLY EARNED AND SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES SPECIFIED
IN SECTION 12.01, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK AS
EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTION 5.01,
SECTION 5.02, SECTION 5.03 AND SECTION 12.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.

 

45

--------------------------------------------------------------------------------



 


(B)                                 APPLICATION OF INSUFFICIENT PAYMENTS.  IF AT
ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE
AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS,
INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES
THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND
UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)                                  SHARING OF PAYMENTS BY LENDERS.  IF ANY
LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE,
OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF
A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS
IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT
OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH
THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH
PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE
THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE
PRICE RETURNED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS SECTION 4.01(C) SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS SECTION 4.01(C) SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING
AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT
ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 4.02                                PRESUMPTION OF PAYMENT BY THE
BORROWER.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY
BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

46

--------------------------------------------------------------------------------


 


SECTION 4.03                                PAYMENTS AND DEDUCTIONS TO A
DEFAULTING LENDER.


 


(A)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(A), SECTION 2.08(D),
SECTION 2.08(E) OR SECTION 4.02 THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID IN CASH.


 


(B)                                 IF A DEFAULTING LENDER (OR A LENDER WHO
WOULD BE A DEFAULTING LENDER BUT FOR THE EXPIRATION OF THE RELEVANT GRACE
PERIOD) AS A RESULT OF THE EXERCISE OF A SET-OFF SHALL HAVE RECEIVED A PAYMENT
IN RESPECT OF ITS REVOLVING CREDIT EXPOSURE WHICH RESULTS IN ITS REVOLVING
CREDIT EXPOSURE BEING LESS THAN ITS APPLICABLE PERCENTAGE OF THE AGGREGATE
REVOLVING CREDIT EXPOSURES, THEN NO PAYMENTS WILL BE MADE TO SUCH DEFAULTING
LENDER UNTIL SUCH TIME AS SUCH DEFAULTING LENDER SHALL HAVE COMPLIED WITH
SECTION 4.03(C) AND ALL AMOUNTS DUE AND OWING TO THE LENDERS HAS BEEN EQUALIZED
IN ACCORDANCE WITH EACH LENDER’S RESPECTIVE PRO RATA SHARE OF THE INDEBTEDNESS. 
FURTHER, IF AT ANY TIME PRIOR TO THE ACCELERATION OR MATURITY OF THE LOANS, THE
ADMINISTRATIVE AGENT SHALL RECEIVE ANY PAYMENT IN RESPECT OF PRINCIPAL OF A LOAN
OR A REIMBURSEMENT OF AN LC DISBURSEMENT WHILE ONE OR MORE DEFAULTING LENDERS
SHALL BE PARTY TO THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL APPLY SUCH
PAYMENT FIRST TO THE BORROWING(S) FOR WHICH SUCH DEFAULTING LENDER(S) SHALL HAVE
FAILED TO FUND ITS PRO RATA SHARE UNTIL SUCH TIME AS SUCH BORROWING(S) ARE PAID
IN FULL OR EACH LENDER (INCLUDING EACH DEFAULTING LENDER) IS OWED ITS APPLICABLE
PERCENTAGE OF ALL LOANS THEN OUTSTANDING.  AFTER ACCELERATION OR MATURITY OF THE
LOANS, SUBJECT TO THE FIRST SENTENCE OF THIS SECTION 4.03(B), ALL PRINCIPAL WILL
BE PAID RATABLY AS PROVIDED IN SECTION 10.02(C).


 


(C)                                  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE
FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A DEFAULTING
LENDER:


 

(I)                                     FEES SHALL CEASE TO ACCRUE ON THE
UNFUNDED PORTION OF THE COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO
SECTION 3.05.

 

(II)                                  THE COMMITMENT OF SUCH DEFAULTING LENDER
SHALL NOT BE INCLUDED IN DETERMINING WHETHER ALL LENDERS, THE REQUIRED LENDERS
OR THE MAJORITY LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING
ANY CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 12.02), PROVIDED THAT
ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR
EACH AFFECTED LENDER SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER; AND
PROVIDED FURTHER THAT ANY REDETERMINATION OR AFFIRMATION OF THE BORROWING BASE
SHALL OCCUR WITHOUT THE PARTICIPATION OF A DEFAULTING LENDER, BUT THE COMMITMENT
(I.E. THE APPLICABLE PERCENTAGE OF THE BORROWING BASE OF A DEFAULTING LENDER)
MAY NOT BE INCREASED WITHOUT THE CONSENT OF SUCH DEFAULTING LENDER.

 

(III)                               IF ANY LC EXPOSURE EXISTS AT THE TIME A
LENDER BECOMES A DEFAULTING LENDER THEN:

 

(A)                              ALL OR ANY PART OF SUCH LC EXPOSURE SHALL BE
REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES (FOR THE PURPOSES OF SUCH REALLOCATION THE DEFAULTING
LENDER’S COMMITMENT SHALL BE DISREGARDED

 

47

--------------------------------------------------------------------------------


 

IN DETERMINING THE NON-DEFAULTING LENDER’S APPLICABLE PERCENTAGE) BUT ONLY TO
THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING LENDERS’ REVOLVING CREDIT EXPOSURES
PLUS SUCH DEFAULTING LENDER’S LC EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL
NON-DEFAULTING LENDERS’ COMMITMENTS, (Y) THE CONDITIONS SET FORTH IN
SECTION 6.02 ARE SATISFIED AT SUCH TIME AND (Z) THE SUM OF EACH NON-DEFAULTING
LENDER’S REVOLVING CREDIT EXPOSURE PLUS ITS REALLOCATED SHARE OF SUCH DEFAULTING
LENDER’S LC EXPOSURE DOES NOT EXCEED SUCH NON-DEFAULTING LENDER’S COMMITMENT;

 

(B)                                IF THE REALLOCATION DESCRIBED IN CLAUSE
(A) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE EFFECTED, THEN THE BORROWER SHALL
WITHIN ONE BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT CASH
COLLATERALIZE SUCH DEFAULTING LENDER’S LC EXPOSURE (AFTER GIVING EFFECT TO ANY
PARTIAL REALLOCATION PURSUANT TO CLAUSE (A) ABOVE) IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 10.02 FOR SO LONG AS SUCH LC EXPOSURE IS
OUTSTANDING;

 

(C)                                IF THE BORROWER CASH COLLATERALIZES ANY
PORTION OF SUCH DEFAULTING LENDER’S LC EXPOSURE PURSUANT TO THIS SECTION 4.03
THEN THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING
LENDER PURSUANT TO SECTION 3.05(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC
EXPOSURE DURING THE PERIOD SUCH DEFAULTING LENDER’S LC EXPOSURE IS CASH
COLLATERALIZED;

 

(D)                               IF THE LC EXPOSURE OF THE NON-DEFAULTING
LENDERS IS REALLOCATED PURSUANT TO SECTION 4.03(C), THEN THE FEES PAYABLE TO THE
LENDERS PURSUANT TO SECTION 3.05(A) AND SECTION 3.05(B) SHALL BE ADJUSTED IN
ACCORDANCE WITH SUCH NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; OR

 

(E)                                 IF ANY DEFAULTING LENDER’S LC EXPOSURE IS
NEITHER CASH COLLATERALIZED NOR REALLOCATED PURSUANT TO SECTION 4.03(C)(III),
THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY
LENDER HEREUNDER, ALL COMMITMENT FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO
SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH DEFAULTING
LENDER’S COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE) AND LETTER OF CREDIT
FEES PAYABLE UNDER SECTION 3.05(B) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC
EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC EXPOSURE IS CASH
COLLATERALIZED AND/OR REALLOCATED.

 


(D)                                 SO LONG AS ANY LENDER IS A DEFAULTING
LENDER, THE ISSUING BANK SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY
LETTER OF CREDIT, UNLESS IT IS SATISFIED THAT THE RELATED EXPOSURE WILL BE 100%
COVERED BY THE COMMITMENTS OF THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL
WILL BE PROVIDED BY THE BORROWER IN ACCORDANCE WITH SECTION 4.03(C), AND
PARTICIPATING INTERESTS IN ANY SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT
SHALL BE ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.08(D) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).


 


(E)                                  IN THE EVENT THAT THE ADMINISTRATIVE AGENT,
THE BORROWER AND THE ISSUING BANK EACH AGREES THAT A DEFAULTING LENDER HAS
ADEQUATELY REMEDIED ALL MATTERS THAT CAUSED SUCH LENDER TO BE A DEFAULTING
LENDER, THEN THE LC EXPOSURE OF THE LENDERS SHALL BE READJUSTED TO REFLECT THE
INCLUSION OF SUCH LENDER’S COMMITMENT AND ON SUCH DATE, IF NECESSARY AS A RESULT
OF A LOAN FUNDING PURSUANT TO SECTION 2.08(E), SUCH LENDER SHALL PURCHASE AT PAR
SUCH OF THE LOANS OF

 

48

--------------------------------------------------------------------------------



 


THE OTHER LENDERS  AS THE ADMINISTRATIVE SHALL DETERMINE MAY BE NECESSARY IN
ORDER FOR SUCH LENDER TO HOLD SUCH LOANS IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE.


 


SECTION 4.04                                DISPOSITION OF PROCEEDS.  THE
SECURITY INSTRUMENTS CONTAIN AN ASSIGNMENT BY THE BORROWER AND/OR THE GUARANTORS
UNTO AND IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS OF
ALL OF THE BORROWER’S OR EACH GUARANTOR’S INTEREST IN AND TO PRODUCTION AND ALL
PROCEEDS ATTRIBUTABLE THERETO WHICH MAY BE PRODUCED FROM OR ALLOCATED TO THE
MORTGAGED PROPERTY.  THE SECURITY INSTRUMENTS FURTHER PROVIDE IN GENERAL FOR THE
APPLICATION OF SUCH PROCEEDS TO THE SATISFACTION OF THE INDEBTEDNESS AND OTHER
OBLIGATIONS DESCRIBED THEREIN AND SECURED THEREBY.  NOTWITHSTANDING THE
ASSIGNMENT CONTAINED IN SUCH SECURITY INSTRUMENTS, UNTIL THE OCCURRENCE OF AN
EVENT OF DEFAULT, (A) THE ADMINISTRATIVE AGENT AND THE LENDERS AGREE THAT THEY
WILL NEITHER NOTIFY THE PURCHASER OR PURCHASERS OF SUCH PRODUCTION NOR TAKE ANY
OTHER ACTION TO CAUSE SUCH PROCEEDS TO BE REMITTED TO THE ADMINISTRATIVE AGENT
OR THE LENDERS, BUT THE LENDERS WILL INSTEAD PERMIT SUCH PROCEEDS TO BE PAID TO
THE BORROWER AND ITS SUBSIDIARIES AND (B) THE LENDERS HEREBY AUTHORIZE THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS AS MAY BE NECESSARY TO CAUSE SUCH
PROCEEDS TO BE PAID TO THE BORROWER AND/OR SUCH GUARANTORS.


 


ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY


 


SECTION 5.01                                INCREASED COSTS.


 


(A)                                  EURODOLLAR CHANGES IN LAW.  IF ANY CHANGE
IN LAW (OTHER THAN A CHANGE IN LAW WITH RESPECT TO INDEMNIFIED TAXES OR OTHER
TAXES, WHICH SHALL BE GOVERNED EXCLUSIVELY BY SECTION 5.03, OR EXCLUDED TAXES)
SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT  ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE
ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS
HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR
THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS
MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE
LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN

 

49

--------------------------------------------------------------------------------



 


FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS
THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES.  A CERTIFICATE OF A LENDER OR THE ISSUING BANK
SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE
ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
SECTION 5.01(A) OR (B) SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)           EFFECT OF FAILURE OR DELAY IN REQUESTING COMPENSATION.  FAILURE OR
DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 5.01 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR
THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK PURSUANT TO
THIS SECTION 5.01 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 365
DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 365-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 


SECTION 5.02           BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT
OF ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF
DEFAULT), (B) THE CONVERSION OF ANY EURODOLLAR LOAN INTO AN ABR LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE TO
BORROW, CONVERT, CONTINUE OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN
ANY NOTICE DELIVERED PURSUANT HERETO, THEN, IN ANY SUCH EVENT, THE BORROWER
SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY
LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH LENDER TO BE THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE
PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO
RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE
OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR,
IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT
WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF
INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE
INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF
SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER
BANKS IN THE EURODOLLAR MARKET.


 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

50

--------------------------------------------------------------------------------


 


SECTION 5.03           TAXES.


 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER OR ANY GUARANTOR UNDER ANY LOAN DOCUMENT SHALL BE
MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED
TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER OR ANY GUARANTOR SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY INDEMNIFIED TAXES OR OTHER
TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS
(INCLUDING DEDUCTIONS OR WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 5.03(A)), THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK
(AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) THE BORROWER OR SUCH
GUARANTOR SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND (III) THE BORROWER OR
SUCH GUARANTOR SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  THE BORROWER SHALL PAY
ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER
WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 5.03) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENTAL AUTHORITY.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT, A LENDER OR
THE ISSUING BANK AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY UNDER THIS
SECTION 5.03(C) SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER OR A GUARANTOR TO A
GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)           STATUS OF LENDERS AND ISSUING BANK.  ANY FOREIGN LENDER OR FOREIGN
ISSUING BANK THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING
TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS LOCATED OR IS
RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME
OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A
REDUCED RATE. IN ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT AS WILL ENABLE THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE

 

51

--------------------------------------------------------------------------------


 


WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION
REPORTING REQUIREMENTS.


 


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH FOREIGN LENDER AND
FOREIGN ISSUING BANK SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER OR FOREIGN ISSUING BANK
BECOMES A LENDER OR ISSUING BANK UNDER THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER UPON THE REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, BUT ONLY IF SUCH FOREIGN LENDER OR FOREIGN ISSUING BANK IS LEGALLY
ENTITLED TO DO SO), WHICHEVER OF THE FOLLOWING IS APPLICABLE:


 

(I)            TWO (2) PROPERLY COMPLETED AND EXECUTED IRS FORMS W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES OF
AMERICA IS A PARTY,

 

(II)           TWO (2) PROPERLY COMPLETED AND EXECUTED IRS FORMS W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (Y) TWO (2) PROPERLY COMPLETED AND EXECUTED IRS FORMS W-8BEN,

 

(IV)          TWO (2) PROPERLY COMPLETED AND EXECUTED FORMS W-8IMY (TOGETHER
WITH FORMS LISTED UNDER CLAUSES (I) THROUGH (III) OR (V) HEREOF, AS MAY BE
REQUIRED), OR

 

(V)           ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN U.S. FEDERAL WITHHOLDING TAX PROPERLY
COMPLETED AND EXECUTED TOGETHER WITH ANY SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER AND THE ADMINISTRATIVE AGENT
TO DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 


(F)                                    TAX REFUNDS.  IF THE ADMINISTRATIVE AGENT
OR A LENDER OR ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY THE BORROWER OR ANY GUARANTOR OR WITH RESPECT TO WHICH THE
BORROWER OR ANY GUARANTOR HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 5.03, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER
OR SUCH GUARANTOR UNDER THIS SECTION 5.03 WITH RESPECT TO THE INDEMNIFIED TAXES
OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER OR ISSUING BANK AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER OR ISSUING BANK, AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWER OR ANY GUARANTOR (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER OR ISSUING BANK IN THE EVENT THE
ADMINISTRATIVE AGENT

 

52

--------------------------------------------------------------------------------


 


OR SUCH LENDER OR ISSUING BANK IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS SECTION 5.03 SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ISSUING BANK TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS
CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


SECTION 5.04           MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 5.01, OR IF ANY CREDIT PARTY IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER OR INDEMNIFY ANY LENDER PURSUANT TO SECTION 5.03, THEN SUCH LENDER
SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING
OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER
TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE REASONABLE
JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR
REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 5.01 OR SECTION 5.03, AS THE CASE MAY
BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED
COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE
BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 5.01, OR IF ANY CREDIT PARTY IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER OR
INDEMNIFY ANY LENDER PURSUANT TO SECTION 5.03, OR IF ANY LENDER BECOMES A
DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 12.04(B)), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 5.01 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 5.03, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 5.05           ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT IT BECOMES UNLAWFUL FOR ANY LENDER OR ITS
APPLICABLE LENDING OFFICE TO HONOR ITS OBLIGATION TO MAKE OR MAINTAIN EURODOLLAR
LOANS EITHER GENERALLY OR HAVING A PARTICULAR INTEREST PERIOD HEREUNDER, THEN
(A) SUCH LENDER SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
THEREOF AND SUCH LENDER’S OBLIGATION TO MAKE SUCH EURODOLLAR LOANS SHALL BE
SUSPENDED (THE “AFFECTED LOANS”) UNTIL SUCH TIME AS SUCH LENDER MAY AGAIN MAKE
AND MAINTAIN SUCH EURODOLLAR LOANS AND (B) ALL AFFECTED LOANS WHICH WOULD
OTHERWISE BE MADE BY

 

53

--------------------------------------------------------------------------------


 


SUCH LENDER SHALL BE MADE INSTEAD AS ABR LOANS (AND, IF SUCH LENDER SO REQUESTS
BY NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT, ALL AFFECTED LOANS OF
SUCH LENDER THEN OUTSTANDING SHALL BE AUTOMATICALLY CONVERTED INTO ABR LOANS ON
THE DATE SPECIFIED BY SUCH LENDER IN SUCH NOTICE) AND, TO THE EXTENT THAT
AFFECTED LOANS ARE SO MADE AS (OR CONVERTED INTO) ABR LOANS, ALL PAYMENTS OF
PRINCIPAL WHICH WOULD OTHERWISE BE APPLIED TO SUCH LENDER’S AFFECTED LOANS SHALL
BE APPLIED INSTEAD TO ITS ABR LOANS.


 


ARTICLE VI
CONDITIONS PRECEDENT


 


SECTION 6.01           EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS AND OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT
BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 12.02):


 


(A)           THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE LENDERS SHALL HAVE
RECEIVED ALL COMMITMENT, FACILITY AND AGENCY FEES AND ALL OTHER FEES AND AMOUNTS
DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE
FEES AND EXPENSES OF VINSON & ELKINS L.L.P., COUNSEL TO THE ADMINISTRATIVE
AGENT).


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER AND EACH GUARANTOR SETTING
FORTH (I) RESOLUTIONS OF ITS BOARD OF DIRECTORS WITH RESPECT TO THE
AUTHORIZATION OF THE BORROWER OR SUCH GUARANTOR TO EXECUTE AND DELIVER THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO ENTER INTO THE TRANSACTIONS CONTEMPLATED
IN THOSE DOCUMENTS, (II) THE OFFICERS OF THE BORROWER OR SUCH GUARANTOR (Y) WHO
ARE AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH THE BORROWER OR SUCH
GUARANTOR IS A PARTY AND (Z) WHO WILL, UNTIL REPLACED BY ANOTHER OFFICER OR
OFFICERS DULY AUTHORIZED FOR THAT PURPOSE, ACT AS ITS REPRESENTATIVE FOR THE
PURPOSES OF SIGNING DOCUMENTS AND GIVING NOTICES AND OTHER COMMUNICATIONS IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
(III) SPECIMEN SIGNATURES OF SUCH AUTHORIZED OFFICERS, AND (IV) THE
ORGANIZATIONAL DOCUMENTS OF THE BORROWER AND SUCH GUARANTOR, CERTIFIED AS BEING
TRUE AND COMPLETE.  THE ADMINISTRATIVE AGENT AND THE LENDERS MAY CONCLUSIVELY
RELY ON SUCH CERTIFICATE UNTIL THE ADMINISTRATIVE AGENT RECEIVES NOTICE IN
WRITING FROM THE BORROWER TO THE CONTRARY.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES OF THE
APPROPRIATE STATE AGENCIES WITH RESPECT TO THE EXISTENCE, QUALIFICATION AND GOOD
STANDING OF THE BORROWER AND EACH GUARANTOR.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLIANCE
CERTIFICATE WHICH SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D, DULY AND
PROPERLY EXECUTED BY A RESPONSIBLE OFFICER AND DATED AS OF THE DATE OF EFFECTIVE
DATE.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH PARTY
HERETO COUNTERPARTS (IN SUCH NUMBER AS MAY BE REQUESTED BY THE ADMINISTRATIVE
AGENT) OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY.

 

54

--------------------------------------------------------------------------------


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH PARTY
THERETO DULY EXECUTED COUNTERPARTS (IN SUCH NUMBER AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT) OF THE SECURITY INSTRUMENTS, INCLUDING THE GUARANTY
AGREEMENT AND THE OTHER SECURITY INSTRUMENTS DESCRIBED ON EXHIBIT F-1 AND SHALL
PROVIDE EACH LENDER WITH FULLY EXECUTED COPIES THEREOF.  IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THE SECURITY INSTRUMENTS, THE ADMINISTRATIVE AGENT
SHALL:


 

(I)            BE REASONABLY SATISFIED THAT THE SECURITY INSTRUMENTS CREATE
FIRST PRIORITY, PERFECTED LIENS (SUBJECT ONLY TO EXCEPTED LIENS IDENTIFIED IN
CLAUSES (A) TO (D) AND (F) OF THE DEFINITION THEREOF, BUT SUBJECT TO THE PROVISO
AT THE END OF SUCH DEFINITION) ON AT LEAST 75% OF THE TOTAL VALUE OF THE OIL AND
GAS PROPERTIES EVALUATED IN THE INITIAL RESERVE REPORT; AND

 

(II)           HAVE RECEIVED CERTIFICATES, TOGETHER WITH UNDATED, BLANK STOCK
POWERS FOR EACH SUCH CERTIFICATE, REPRESENTING ALL OF THE ISSUED AND OUTSTANDING
EQUITY INTERESTS OF EACH OF THE GUARANTORS.

 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OPINION OF
(I) HOLME ROBERTS & OWEN LLP, SPECIAL COUNSEL TO THE BORROWER, SUBSTANTIALLY IN
THE FORM OF EXHIBIT E-1 HERETO, AND (II) LOCAL COUNSEL IN EACH OF THE FOLLOWING
STATES: COLORADO, KANSAS, LOUISIANA, MISSISSIPPI, NEW MEXICO, OKLAHOMA AND
WYOMING AND ANY OTHER JURISDICTIONS REQUESTED BY THE ADMINISTRATIVE AGENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2 HERETO.


 


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
INSURANCE COVERAGE OF THE BORROWER EVIDENCING THAT THE BORROWER IS CARRYING
INSURANCE IN ACCORDANCE WITH SECTION 7.12.


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TITLE INFORMATION AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE SATISFACTORY TO THE
ADMINISTRATIVE AGENT SETTING FORTH THE STATUS OF TITLE TO AT LEAST 75% OF THE
TOTAL VALUE OF THE OIL AND GAS PROPERTIES EVALUATED IN THE INITIAL RESERVE
REPORT.


 


(J)            THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE
ENVIRONMENTAL CONDITION OF THE OIL AND GAS PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES.


 


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE BORROWER CERTIFYING THAT THE BORROWER HAS RECEIVED
ALL CONSENTS AND APPROVALS REQUIRED BY SECTION 7.03.


 


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 7.04(A) AND THE INITIAL RESERVE REPORT
ACCOMPANIED BY A RESERVE REPORT CERTIFICATE.


 


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED APPROPRIATE UCC SEARCH
CERTIFICATES REFLECTING NO PRIOR LIENS ENCUMBERING THE PROPERTIES OF THE
BORROWER AND THE SUBSIDIARIES FOR EACH OF THE FOLLOWING JURISDICTIONS: DELAWARE,
TEXAS AND ANY OTHER JURISDICTION REQUESTED BY THE ADMINISTRATIVE AGENT; OTHER
THAN THOSE BEING ASSIGNED OR RELEASED ON OR PRIOR TO THE EFFECTIVE DATE OR LIENS
PERMITTED BY SECTION 9.03.

 

55

--------------------------------------------------------------------------------


 


(N)           THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN REPAID AND
TERMINATED AND ALL LIENS RELATED THERETO SHALL BE FULLY RELEASED.


 


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS
AS THE ADMINISTRATIVE AGENT OR SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York City time, on
April 30, 2009 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 


SECTION 6.02           EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE
A LOAN ON THE OCCASION OF ANY BORROWING (INCLUDING THE INITIAL FUNDING), AND OF
THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT
(INCLUDING ANY LOAN MADE OR LETTER OF CREDIT ISSUED (INCLUDING FOR THE PURPOSE
OF THE EXISTING LETTERS OF CREDIT) ON THE INITIAL DATE OF BORROWING), IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO EVENT, DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED OR
SHALL THEN EXIST THAT HAS RESULTED IN, OR COULD REASONABLY BE EXPECTED TO HAVE,
A MATERIAL ADVERSE EFFECT.


 


(C)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND THE
GUARANTORS SET FORTH IN THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, AS APPLICABLE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATIONS
AND WARRANTIES ARE EXPRESSLY LIMITED TO AN EARLIER DATE, IN WHICH CASE, ON AND
AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, SUCH REPRESENTATIONS AND
WARRANTIES SHALL CONTINUE TO BE TRUE AND CORRECT AS OF SUCH SPECIFIED EARLIER
DATE.


 


(D)           THE MAKING OF SUCH LOAN OR THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, WOULD NOT CONFLICT WITH, OR
CAUSE ANY LENDER OR THE ISSUING BANK TO VIOLATE OR EXCEED, ANY APPLICABLE
GOVERNMENTAL REQUIREMENT, AND NO CHANGE IN LAW SHALL HAVE OCCURRED, AND NO
LITIGATION SHALL BE PENDING OR THREATENED, WHICH DOES OR, WITH RESPECT TO ANY
THREATENED LITIGATION, SEEKS TO, ENJOIN, PROHIBIT OR RESTRAIN, THE MAKING OR
REPAYMENT OF ANY LOAN, THE ISSUANCE, AMENDMENT, RENEWAL, EXTENSION OR REPAYMENT
OF ANY LETTER OF CREDIT OR ANY PARTICIPATIONS THEREIN OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

56

--------------------------------------------------------------------------------


 


(E)           THE RECEIPT BY THE ADMINISTRATIVE AGENT OF A BORROWING REQUEST IN
ACCORDANCE WITH SECTION 2.03 OR A REQUEST FOR A LETTER OF CREDIT IN ACCORDANCE
WITH SECTION 2.08(B), AS APPLICABLE.


 

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (e).

 


ARTICLE VII
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Lenders that:

 


SECTION 7.01           ORGANIZATION; POWERS.  EACH OF THE BORROWER AND THE
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND
AUTHORITY, AND HAS ALL MATERIAL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS
AND APPROVALS NECESSARY, TO OWN ITS ASSETS AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED, AND IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT WHERE FAILURE TO HAVE
SUCH POWER, AUTHORITY, LICENSES, AUTHORIZATIONS, CONSENTS, APPROVALS AND
QUALIFICATIONS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 7.02           AUTHORITY; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN
THE BORROWER’S AND EACH GUARANTOR’S CORPORATE POWERS AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION
(INCLUDING, WITHOUT LIMITATION, ANY ACTION REQUIRED TO BE TAKEN BY ANY CLASS OF
DIRECTORS OF THE BORROWER OR ANY OTHER PERSON, WHETHER INTERESTED OR
DISINTERESTED, IN ORDER TO ENSURE THE DUE AUTHORIZATION OF THE TRANSACTIONS). 
EACH LOAN DOCUMENT TO WHICH THE BORROWER AND EACH GUARANTOR IS A PARTY HAS BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWER AND SUCH GUARANTOR AND CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER AND SUCH GUARANTOR, AS
APPLICABLE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 7.03           APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PERSON (INCLUDING
SHAREHOLDERS OR ANY CLASS OF DIRECTORS, WHETHER INTERESTED OR DISINTERESTED, OF
THE BORROWER OR ANY OTHER PERSON), NOR IS ANY SUCH CONSENT, APPROVAL,
REGISTRATION, FILING OR OTHER ACTION NECESSARY FOR THE VALIDITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL
FORCE AND EFFECT OTHER THAN (I) THE RECORDING AND FILING OF THE SECURITY
INSTRUMENTS AS REQUIRED BY THIS AGREEMENT AND (II) THOSE THIRD PARTY APPROVALS
OR CONSENTS WHICH, IF NOT MADE OR OBTAINED, WOULD NOT CAUSE A DEFAULT HEREUNDER,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR DO NOT
HAVE AN ADVERSE EFFECT ON THE ENFORCEABILITY OF THE LOAN DOCUMENTS, (B) WILL NOT
VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OF THE BORROWER OR ANY SUBSIDIARY OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY

 

57

--------------------------------------------------------------------------------


 


INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY
SUBSIDIARY OR ITS PROPERTIES, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY
PAYMENT TO BE MADE BY THE BORROWER OR SUCH SUBSIDIARY AND (D) WILL NOT RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF THE BORROWER OR ANY
SUBSIDIARY (OTHER THAN THE LIENS CREATED BY THE LOAN DOCUMENTS).


 


SECTION 7.04           FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


 


(A)           THE BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY
AND COMPREHENSIVE INCOME (LOSS), AND CASH FLOWS AS OF AND FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2008, REPORTED ON BY KPMG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES IN THE CASE OF THE UNAUDITED QUARTERLY FINANCIAL STATEMENTS.


 


(B)           SINCE DECEMBER 31, 2008, (I) THERE HAS BEEN NO EVENT, DEVELOPMENT
OR CIRCUMSTANCE THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (II) THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES HAS
BEEN CONDUCTED ONLY IN THE ORDINARY COURSE CONSISTENT WITH PAST BUSINESS
PRACTICES.


 


(C)           NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS ON THE DATE HEREOF ANY
MATERIAL DEBT (INCLUDING DISQUALIFIED CAPITAL STOCK) OR ANY CONTINGENT
LIABILITIES, OFF-BALANCE SHEET LIABILITIES OR PARTNERSHIPS, LIABILITIES FOR
TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED
LOSSES FROM ANY UNFAVORABLE COMMITMENTS, EXCEPT AS REFERRED TO OR REFLECTED OR
PROVIDED FOR IN THE FINANCIAL STATEMENTS.


 


SECTION 7.05           LITIGATION.


 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 7.05, THERE ARE NO ACTIONS, SUITS,
INVESTIGATIONS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED
AGAINST OR AFFECTING THE BORROWER OR ANY SUBSIDIARY (I) NOT FULLY COVERED BY
INSURANCE (EXCEPT FOR NORMAL DEDUCTIBLES) AS TO WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DETERMINATION THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT, OR (II) THAT INVOLVE ANY LOAN DOCUMENT OR THE
TRANSACTIONS.


 


(B)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE MATTERS DISCLOSED IN SCHEDULE 7.05 THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.


 


SECTION 7.06           ENVIRONMENTAL MATTERS.  EXCEPT FOR SUCH MATTERS AS SET
FORTH ON SCHEDULE 7.06 OR THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:

 

58

--------------------------------------------------------------------------------


 


(A)           THE BORROWER AND THE SUBSIDIARIES AND EACH OF THEIR RESPECTIVE
PROPERTIES AND OPERATIONS THEREON ARE, AND WITHIN ALL APPLICABLE STATUTE OF
LIMITATION PERIODS HAVE BEEN, IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS.


 


(B)           THE BORROWER AND THE SUBSIDIARIES HAVE OBTAINED ALL ENVIRONMENTAL
PERMITS REQUIRED FOR THEIR RESPECTIVE OPERATIONS AND EACH OF THEIR PROPERTIES,
WITH ALL SUCH ENVIRONMENTAL PERMITS BEING CURRENTLY IN FULL FORCE AND EFFECT,
AND NONE OF BORROWER OR THE SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE OR
OTHERWISE HAS KNOWLEDGE THAT ANY SUCH EXISTING ENVIRONMENTAL PERMIT WILL BE
REVOKED OR THAT ANY APPLICATION FOR ANY NEW ENVIRONMENTAL PERMIT OR RENEWAL OF
ANY EXISTING ENVIRONMENTAL PERMIT WILL BE PROTESTED OR DENIED.


 


(C)           THERE ARE NO CLAIMS, DEMANDS, SUITS, ORDERS, INQUIRIES, OR
PROCEEDINGS CONCERNING ANY VIOLATION OF, OR ANY LIABILITY (INCLUDING AS A
POTENTIALLY RESPONSIBLE PARTY) UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS THAT IS
PENDING OR, TO BORROWER’S KNOWLEDGE, THREATENED AGAINST THE BORROWER OR ANY
SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES OR AS A RESULT OF ANY
OPERATIONS AT SUCH PROPERTIES.


 


(D)           NONE OF THE PROPERTIES OF THE BORROWER OR ANY SUBSIDIARY CONTAIN
OR HAVE CONTAINED ANY:  (I) UNDERGROUND STORAGE TANKS; (II) ASBESTOS-CONTAINING
MATERIALS; (III) LANDFILLS OR DUMPS; (IV) HAZARDOUS WASTE MANAGEMENT UNITS AS
DEFINED PURSUANT TO RCRA OR ANY COMPARABLE STATE LAW; OR (V) SITES ON OR
NOMINATED FOR THE NATIONAL PRIORITY LIST PROMULGATED PURSUANT TO CERCLA OR ANY
STATE REMEDIAL PRIORITY LIST PROMULGATED OR PUBLISHED PURSUANT TO ANY COMPARABLE
STATE LAW.


 


(E)           THERE HAS BEEN NO RELEASE OR, TO THE BORROWER’S KNOWLEDGE,
THREATENED RELEASE, OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM THE BORROWER’S
OR ANY SUBSIDIARY’S PROPERTIES, THERE ARE NO INVESTIGATIONS, REMEDIATIONS,
ABATEMENTS, REMOVALS, OR MONITORINGS OF HAZARDOUS MATERIALS REQUIRED UNDER
APPLICABLE ENVIRONMENTAL LAWS AT SUCH PROPERTIES AND, TO THE KNOWLEDGE OF THE
BORROWER, NONE OF SUCH PROPERTIES ARE ADVERSELY AFFECTED BY ANY RELEASE OR
THREATENED RELEASE OF A HAZARDOUS MATERIAL ORIGINATING OR EMANATING FROM ANY
OTHER REAL PROPERTY.


 


(F)            NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS RECEIVED ANY WRITTEN
NOTICE ASSERTING AN ALLEGED LIABILITY OR OBLIGATION UNDER ANY APPLICABLE
ENVIRONMENTAL LAWS WITH RESPECT TO THE INVESTIGATION, REMEDIATION, ABATEMENT,
REMOVAL, OR MONITORING OF ANY HAZARDOUS MATERIALS AT, UNDER, OR RELEASED OR
THREATENED TO BE RELEASED FROM ANY REAL PROPERTIES OFFSITE THE BORROWER’S OR ANY
SUBSIDIARY’S PROPERTIES AND, TO THE BORROWER’S KNOWLEDGE, THERE ARE NO
CONDITIONS OR CIRCUMSTANCES THAT COULD REASONABLY BE EXPECTED TO RESULT IN THE
RECEIPT OF SUCH WRITTEN NOTICE.


 


(G)           THERE HAS BEEN NO EXPOSURE OF ANY PERSON OR PROPERTY TO ANY
HAZARDOUS MATERIALS AS A RESULT OF OR IN CONNECTION WITH THE OPERATIONS AND
BUSINESSES OF ANY OF THE BORROWER’S OR THE SUBSIDIARIES’ PROPERTIES THAT COULD
REASONABLY BE EXPECTED TO FORM THE BASIS FOR A CLAIM FOR DAMAGES OR
COMPENSATION.


 


(H)           THE BORROWER AND THE SUBSIDIARIES HAVE PROVIDED TO THE LENDERS
COMPLETE AND CORRECT COPIES OF ALL ENVIRONMENTAL SITE ASSESSMENT REPORTS,
INVESTIGATIONS, STUDIES, ANALYSES,

 

59

--------------------------------------------------------------------------------



 


AND CORRESPONDENCE ON ENVIRONMENTAL MATTERS (INCLUDING MATTERS RELATING TO ANY
ALLEGED NON-COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAWS) THAT ARE IN
ANY OF THE BORROWER’S OR THE SUBSIDIARIES’ POSSESSION OR CONTROL AND RELATING TO
THEIR RESPECTIVE PROPERTIES OR OPERATIONS THEREON.


 


SECTION 7.07           COMPLIANCE WITH THE LAWS AND AGREEMENTS; NO DEFAULTS.


 


(A)           EACH OF THE BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE WITH ALL
GOVERNMENTAL REQUIREMENTS APPLICABLE TO IT OR ITS PROPERTY AND ALL AGREEMENTS
AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, AND POSSESSES ALL
LICENSES, PERMITS, FRANCHISES, EXEMPTIONS, APPROVALS AND OTHER GOVERNMENTAL
AUTHORIZATIONS NECESSARY FOR THE OWNERSHIP OF ITS PROPERTY AND THE CONDUCT OF
ITS BUSINESS, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(B)           NEITHER THE BORROWER NOR ANY SUBSIDIARY IS IN DEFAULT NOR HAS ANY
EVENT OR CIRCUMSTANCE OCCURRED WHICH, BUT FOR THE EXPIRATION OF ANY APPLICABLE
GRACE PERIOD OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT OR
WOULD REQUIRE THE BORROWER OR A SUBSIDIARY TO REDEEM OR MAKE ANY OFFER TO REDEEM
UNDER ANY INDENTURE, NOTE, CREDIT AGREEMENT OR INSTRUMENT (INCLUDING, WITHOUT
LIMITATION, THE INDENTURES AND THE SENIOR NOTES) PURSUANT TO WHICH ANY MATERIAL
INDEBTEDNESS IS OUTSTANDING OR BY WHICH THE BORROWER OR ANY SUBSIDIARY OR ANY OF
THEIR PROPERTIES IS BOUND, EXCEPT THAT PURSUANT TO THE TERMS OF THE BORROWER’S
FLOATING RATE CONVERTIBLE NOTES DUE 2023, THE BORROWER WAS AND IS REQUIRED TO
MAKE AN OFFER TO REDEEM ALL OF SUCH NOTES ON DECEMBER 15 OF EACH OF 2008, 2013
AND 2015. THE BORROWER MADE THE OFFER TO REDEEM ITS FLOATING RATE CONVERTIBLE
NOTES DUE 2023 ON DECEMBER 15, 2008 AND PURCHASED ALL OF THE NOTES THAT WERE
VALIDLY TENDERED INTO THE OFFER.


 


(C)           NO DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 7.08           INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 7.09           TAXES.  EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS
TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE
BEEN FILED BY OR WITH RESPECT TO IT AND HAS PAID OR CAUSED TO BE PAID ALL TAXES
REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP OR (B) TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE CHARGES,
ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN
RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN THE REASONABLE OPINION
OF THE BORROWER, ADEQUATE.  NO TAX LIEN HAS BEEN FILED AND, TO THE KNOWLEDGE OF
THE BORROWER, NO CLAIM IS BEING ASSERTED WITH RESPECT TO ANY SUCH TAX OR OTHER
SUCH GOVERNMENTAL CHARGE.


 


SECTION 7.10           ERISA.


 


(A)           THE BORROWER, THE SUBSIDIARIES AND EACH ERISA AFFILIATE HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ERISA AND, WHERE APPLICABLE, THE CODE
REGARDING EACH PLAN.


 


60

--------------------------------------------------------------------------------



 


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 7.10, EACH PLAN IS, AND HAS BEEN,
ESTABLISHED AND MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS, ERISA AND,
WHERE APPLICABLE, THE CODE.


 


(C)           NO ACT, OMISSION OR TRANSACTION HAS OCCURRED WHICH COULD RESULT IN
IMPOSITION ON THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE (WHETHER
DIRECTLY OR INDIRECTLY) OF (I) EITHER A CIVIL PENALTY ASSESSED PURSUANT TO
SUBSECTIONS (C), (I), (L) OR (M) OF SECTION 502 OF ERISA OR A TAX IMPOSED
PURSUANT TO CHAPTER 43 OF SUBTITLE D OF THE CODE OR (II) BREACH OF FIDUCIARY
DUTY LIABILITY DAMAGES UNDER SECTION 409 OF ERISA, EXCEPT AS WHERE SUCH PENALTY
OR DAMAGES WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(D)           FULL PAYMENT WHEN DUE HAS BEEN MADE OF ALL AMOUNTS WHICH THE
BORROWER, THE SUBSIDIARIES OR ANY ERISA AFFILIATE IS REQUIRED UNDER THE TERMS OF
EACH PLAN OR APPLICABLE LAW TO HAVE PAID AS CONTRIBUTIONS TO SUCH PLAN AS OF THE
DATE HEREOF, EXCEPT WHERE A FAILURE WOULD NOT HAVE A  MATERIAL ADVERSE EFFECT.


 


(E)           EXCEPT AS DISCLOSED IN SCHEDULE 7.10, NEITHER THE BORROWER, THE
SUBSIDIARIES NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS, OR CONTRIBUTES TO AN
EMPLOYEE WELFARE BENEFIT PLAN, AS DEFINED IN SECTION 3(1) OF ERISA, INCLUDING,
WITHOUT LIMITATION, ANY SUCH PLAN MAINTAINED TO PROVIDE BENEFITS TO FORMER
EMPLOYEES OF SUCH ENTITIES, THAT MAY NOT BE TERMINATED BY THE BORROWER, A
SUBSIDIARY OR ANY ERISA AFFILIATE IN ITS SOLE DISCRETION AT ANY TIME WITHOUT ANY
MATERIAL LIABILITY.


 


(F)            NEITHER THE BORROWER, THE SUBSIDIARIES NOR ANY ERISA AFFILIATE
SPONSORS, MAINTAINS OR CONTRIBUTES TO, OR HAS AT ANY TIME IN THE SIX-YEAR PERIOD
PRECEDING THE DATE HEREOF SPONSORED, MAINTAINED OR CONTRIBUTED TO, ANY EMPLOYEE
PENSION BENEFIT PLAN, AS DEFINED IN SECTION 3(2) OF ERISA, THAT IS SUBJECT TO
TITLE IV OF ERISA, SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.


 


SECTION 7.11           DISCLOSURE; NO MATERIAL MISSTATEMENTS.  THE BORROWER HAS
DISCLOSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS ALL AGREEMENTS,
INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY OF ITS
SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE OTHER
REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR
ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY OF THEIR AFFILIATES IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED)
CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME.  THERE IS NO FACT PECULIAR TO THE BORROWER OR ANY
SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OR IN THE FUTURE IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT AND
WHICH HAS NOT BEEN SET FORTH IN THIS AGREEMENT OR THE LOAN DOCUMENTS OR THE
OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS FURNISHED TO THE ADMINISTRATIVE
AGENT OR THE LENDERS BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY


 


61

--------------------------------------------------------------------------------



 


PRIOR TO, OR ON, THE DATE HEREOF IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.  THERE ARE NO STATEMENTS OR CONCLUSIONS IN ANY RESERVE
REPORT WHICH ARE BASED UPON OR INCLUDE MISLEADING INFORMATION OR FAIL TO TAKE
INTO ACCOUNT MATERIAL INFORMATION REGARDING THE MATTERS REPORTED THEREIN, IT
BEING UNDERSTOOD THAT PROJECTIONS CONCERNING VOLUMES ATTRIBUTABLE TO THE OIL AND
GAS PROPERTIES OF THE BORROWER AND THE SUBSIDIARIES AND PRODUCTION AND COST
ESTIMATES CONTAINED IN EACH RESERVE REPORT ARE NECESSARILY BASED UPON
PROFESSIONAL OPINIONS, ESTIMATES AND PROJECTIONS AND THAT THE BORROWER AND THE
SUBSIDIARIES DO NOT WARRANT THAT SUCH OPINIONS, ESTIMATES AND PROJECTIONS WILL
ULTIMATELY PROVE TO HAVE BEEN ACCURATE.


 


SECTION 7.12           INSURANCE.  THE BORROWER HAS, AND HAS CAUSED ALL OF ITS
SUBSIDIARIES TO HAVE, (A) ALL INSURANCE POLICIES SUFFICIENT FOR THE COMPLIANCE
BY EACH OF THEM WITH ALL MATERIAL GOVERNMENTAL REQUIREMENTS AND ALL MATERIAL
AGREEMENTS AND (B) INSURANCE COVERAGE IN AT LEAST AMOUNTS AND AGAINST SUCH RISK
(INCLUDING, WITHOUT LIMITATION, PUBLIC LIABILITY) THAT ARE USUALLY INSURED
AGAINST BY COMPANIES SIMILARLY SITUATED AND ENGAGED IN THE SAME OR A SIMILAR
BUSINESS FOR THE ASSETS AND OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES. THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN NAMED AS ADDITIONAL INSUREDS IN
RESPECT OF SUCH LIABILITY INSURANCE POLICIES AND THE ADMINISTRATIVE AGENT HAS
BEEN NAMED AS LOSS PAYEE WITH RESPECT TO PROPERTY LOSS INSURANCE.


 


SECTION 7.13           RESTRICTION ON LIENS.  NEITHER THE BORROWER NOR ANY OF
THE SUBSIDIARIES IS A PARTY TO ANY MATERIAL AGREEMENT OR ARRANGEMENT, OR SUBJECT
TO ANY ORDER, JUDGMENT, WRIT OR DECREE, WHICH EITHER RESTRICTS OR PURPORTS TO
RESTRICT ITS ABILITY TO GRANT LIENS TO THE ADMINISTRATIVE AGENT AND THE LENDERS
ON OR IN RESPECT OF THEIR PROPERTIES TO SECURE THE INDEBTEDNESS AND THE LOAN
DOCUMENTS.


 


SECTION 7.14           SUBSIDIARIES; FOREIGN OPERATIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 7.14 OR AS DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT (WHICH
SHALL PROMPTLY FURNISH A COPY TO THE LENDERS), WHICH SHALL BE A SUPPLEMENT TO
SCHEDULE 7.14, THE BORROWER HAS NO SUBSIDIARIES AND THE BORROWER HAS NO FOREIGN
SUBSIDIARIES.  SCHEDULE 7.14 IDENTIFIES EACH SUBSIDIARY AS EITHER DOMESTIC OR
FOREIGN, AND EACH SUBSIDIARY ON SUCH SCHEDULE IS A WHOLLY-OWNED SUBSIDIARY.


 


SECTION 7.15           LOCATION OF BUSINESS AND OFFICES.  THE BORROWER’S
JURISDICTION OF ORGANIZATION IS DELAWARE; THE NAME OF THE BORROWER AS LISTED IN
THE PUBLIC RECORDS OF ITS JURISDICTION OF ORGANIZATION IS CIMAREX ENERGY CO.;
AND THE ORGANIZATIONAL IDENTIFICATION NUMBER OF THE BORROWER IN ITS JURISDICTION
OF ORGANIZATION IS 3433321 (OR, IN EACH CASE, AS SET FORTH IN A NOTICE DELIVERED
TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 8.01(K) IN ACCORDANCE WITH
SECTION 12.01).  THE BORROWER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICES ARE LOCATED AT THE ADDRESS SPECIFIED IN SECTION 12.01 (OR AS SET FORTH
IN A NOTICE DELIVERED PURSUANT TO SECTION 8.01(K) AND IN ACCORDANCE WITH
SECTION 12.01).  EACH SUBSIDIARY’S JURISDICTION OF ORGANIZATION, NAME AS LISTED
IN THE PUBLIC RECORDS OF ITS JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER IN ITS JURISDICTION OF ORGANIZATION, AND THE LOCATION OF
ITS PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE IS STATED ON SCHEDULE
7.15 (OR AS SET FORTH IN A NOTICE DELIVERED PURSUANT TO
SECTION 8.01(K) ACCORDANCE WITH SECTION 12.01).


 


62

--------------------------------------------------------------------------------



 


SECTION 7.16           PROPERTIES; TITLES, ETC.


 


(A)           EACH OF THE BORROWER AND THE SUBSIDIARIES HAS, IN ALL MATERIAL
RESPECTS, GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS PROPERTIES EVALUATED IN
THE MOST RECENTLY DELIVERED RESERVE REPORT AND GOOD TITLE TO ALL ITS PERSONAL
PROPERTIES, IN EACH CASE, FREE AND CLEAR OF ALL LIENS EXCEPT LIENS PERMITTED BY
SECTION 9.03. AFTER GIVING FULL EFFECT TO THE EXCEPTED LIENS, THE BORROWER OR
THE SUBSIDIARY SPECIFIED AS THE OWNER OWNS, IN ALL MATERIAL RESPECTS, THE NET
INTERESTS IN PRODUCTION ATTRIBUTABLE TO THE HYDROCARBON INTERESTS AS REFLECTED
IN THE MOST RECENTLY DELIVERED RESERVE REPORT, AND THE OWNERSHIP OF SUCH
PROPERTIES SHALL NOT IN ANY MATERIAL RESPECT OBLIGATE THE BORROWER OR SUCH
SUBSIDIARY TO BEAR THE COSTS AND EXPENSES RELATING TO THE MAINTENANCE,
DEVELOPMENT AND OPERATIONS OF EACH SUCH PROPERTY IN AN AMOUNT IN EXCESS OF THE
WORKING INTEREST OF EACH PROPERTY SET FORTH IN THE MOST RECENTLY DELIVERED
RESERVE REPORT THAT IS NOT OFFSET BY A CORRESPONDING PROPORTIONATE INCREASE IN
THE BORROWER’S OR SUCH SUBSIDIARY’S NET REVENUE INTEREST IN SUCH PROPERTY.


 


(B)           ALL MATERIAL LEASES AND AGREEMENTS NECESSARY FOR THE CONDUCT OF
THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES ARE VALID AND SUBSISTING, IN
FULL FORCE AND EFFECT, AND THERE EXISTS NO DEFAULT OR EVENT OR CIRCUMSTANCE
WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD GIVE RISE
TO A DEFAULT UNDER ANY SUCH LEASE OR LEASES, WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           THE RIGHTS AND PROPERTIES PRESENTLY OWNED, LEASED OR LICENSED BY
THE BORROWER AND THE SUBSIDIARIES INCLUDING, WITHOUT LIMITATION, ALL EASEMENTS
AND RIGHTS OF WAY, INCLUDE ALL RIGHTS AND PROPERTIES NECESSARY TO PERMIT THE
BORROWER AND THE SUBSIDIARIES TO CONDUCT THEIR BUSINESS IN ALL MATERIAL RESPECTS
IN THE SAME MANNER AS ITS BUSINESS HAS BEEN CONDUCTED PRIOR TO THE DATE HEREOF.


 


(D)           ALL OF THE PROPERTIES OF THE BORROWER AND THE SUBSIDIARIES WHICH
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR BUSINESSES ARE IN GOOD
WORKING CONDITION AND ARE MAINTAINED IN ACCORDANCE WITH PRUDENT BUSINESS
STANDARDS.


 


(E)           THE BORROWER AND EACH SUBSIDIARY OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND SUCH
SUBSIDIARY DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY
SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE BORROWER AND ITS
SUBSIDIARIES EITHER OWN OR HAVE VALID LICENSES OR OTHER RIGHTS TO USE ALL
DATABASES, GEOLOGICAL DATA, GEOPHYSICAL DATA, ENGINEERING DATA, SEISMIC DATA,
MAPS, INTERPRETATIONS AND OTHER TECHNICAL INFORMATION USED IN THEIR BUSINESSES
AS PRESENTLY CONDUCTED, SUBJECT TO THE LIMITATIONS CONTAINED IN THE AGREEMENTS
GOVERNING THE USE OF THE SAME, WHICH LIMITATIONS ARE CUSTOMARY FOR COMPANIES
ENGAGED IN THE BUSINESS OF THE EXPLORATION AND PRODUCTION OF HYDROCARBONS, WITH
SUCH EXCEPTIONS AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 7.17           MAINTENANCE OF PROPERTIES.  EXCEPT FOR SUCH ACTS OR
FAILURES TO ACT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, THE OIL AND GAS PROPERTIES (AND PROPERTIES UNITIZED THEREWITH) OF THE
BORROWER AND ITS SUBSIDIARIES HAVE BEEN MAINTAINED, OPERATED AND DEVELOPED IN A
GOOD AND WORKMANLIKE MANNER AND IN CONFORMITY WITH ALL GOVERNMENTAL REQUIREMENTS
AND IN CONFORMITY WITH THE PROVISIONS OF ALL LEASES, SUBLEASES OR


 


63

--------------------------------------------------------------------------------



 


OTHER CONTRACTS COMPRISING A PART OF THE HYDROCARBON INTERESTS AND OTHER
CONTRACTS AND AGREEMENTS FORMING A PART OF THE OIL AND GAS PROPERTIES OF THE
BORROWER AND ITS SUBSIDIARIES.  SPECIFICALLY IN CONNECTION WITH THE FOREGOING,
EXCEPT FOR THOSE AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (I) NO OIL AND GAS PROPERTY OF THE BORROWER OR ANY SUBSIDIARY IS SUBJECT
TO HAVING ALLOWABLE PRODUCTION REDUCED BELOW THE FULL AND REGULAR ALLOWABLE
(INCLUDING THE MAXIMUM PERMISSIBLE TOLERANCE) BECAUSE OF ANY OVERPRODUCTION
(WHETHER OR NOT THE SAME WAS PERMISSIBLE AT THE TIME) AND (II) NONE OF THE WELLS
COMPRISING A PART OF THE OIL AND GAS PROPERTIES (OR PROPERTIES UNITIZED
THEREWITH) OF THE BORROWER OR ANY SUBSIDIARY IS DEVIATED FROM THE VERTICAL MORE
THAN THE MAXIMUM PERMITTED BY GOVERNMENTAL REQUIREMENTS, AND SUCH WELLS ARE, IN
FACT, BOTTOMED UNDER AND ARE PRODUCING FROM, AND THE WELL BORES ARE WHOLLY
WITHIN, THE OIL AND GAS PROPERTIES (OR IN THE CASE OF WELLS LOCATED ON
PROPERTIES UNITIZED THEREWITH, SUCH UNITIZED PROPERTIES) OF THE BORROWER OR SUCH
SUBSIDIARY.  ALL PIPELINES, WELLS, GAS PROCESSING PLANTS, PLATFORMS AND OTHER
MATERIAL IMPROVEMENTS, FIXTURES AND EQUIPMENT OWNED IN WHOLE OR IN PART BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT ARE NECESSARY TO CONDUCT NORMAL
OPERATIONS ARE BEING MAINTAINED IN A STATE ADEQUATE TO CONDUCT NORMAL
OPERATIONS, AND WITH RESPECT TO SUCH OF THE FOREGOING WHICH ARE OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IN A MANNER CONSISTENT WITH THE BORROWER’S
OR ITS SUBSIDIARIES’ PAST PRACTICES (OTHER THAN THOSE THE FAILURE OF WHICH TO
MAINTAIN IN ACCORDANCE WITH THIS SECTION 7.17 COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT).


 


SECTION 7.18           GAS IMBALANCES, PREPAYMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 7.18 OR ON THE MOST RECENT RESERVE REPORT CERTIFICATE, ON A NET BASIS
THERE ARE NO GAS IMBALANCES, TAKE OR PAY OR OTHER PREPAYMENTS WHICH WOULD
REQUIRE THE BORROWER OR ANY OF ITS SUBSIDIARIES TO DELIVER HYDROCARBONS PRODUCED
FROM THEIR OIL AND GAS PROPERTIES AT SOME FUTURE TIME WITHOUT THEN OR THEREAFTER
RECEIVING FULL PAYMENT THEREFOR EXCEEDING TWO (2) BCF OF GAS (ON AN MCF
EQUIVALENT BASIS) IN THE AGGREGATE.


 


SECTION 7.19           MARKETING OF PRODUCTION.  EXCEPT FOR CONTRACTS LISTED AND
IN EFFECT ON THE DATE HEREOF ON SCHEDULE 7.19, AND THEREAFTER EITHER DISCLOSED
IN WRITING TO THE ADMINISTRATIVE AGENT OR INCLUDED IN THE MOST RECENTLY
DELIVERED RESERVE REPORT (WITH RESPECT TO ALL OF WHICH CONTRACTS THE BORROWER
REPRESENTS THAT IT OR ITS SUBSIDIARIES ARE RECEIVING A PRICE FOR ALL PRODUCTION
SOLD THEREUNDER WHICH IS COMPUTED SUBSTANTIALLY IN ACCORDANCE WITH THE TERMS OF
THE RELEVANT CONTRACT AND ARE NOT HAVING DELIVERIES CURTAILED SUBSTANTIALLY
BELOW THE SUBJECT PROPERTY’S DELIVERY CAPACITY), NO MATERIAL AGREEMENTS EXIST
WHICH ARE NOT CANCELABLE ON 60 DAYS NOTICE OR LESS WITHOUT PENALTY OR DETRIMENT
FOR THE SALE OF PRODUCTION FROM THE BORROWER’S OR ITS SUBSIDIARIES’ HYDROCARBONS
(INCLUDING, WITHOUT LIMITATION, CALLS ON OR OTHER RIGHTS TO PURCHASE,
PRODUCTION, WHETHER OR NOT THE SAME ARE CURRENTLY BEING EXERCISED) THAT
(A) PERTAIN TO THE SALE OF PRODUCTION AT A FIXED PRICE AND (B) HAVE A MATURITY
OR EXPIRY DATE OF LONGER THAN SIX (6) MONTHS FROM THE DATE HEREOF.


 


SECTION 7.20           SWAP AGREEMENTS.  SCHEDULE 7.20, AS OF THE DATE HEREOF,
AND AFTER THE DATE HEREOF, EACH REPORT REQUIRED TO BE DELIVERED BY THE BORROWER
PURSUANT TO SECTION 8.01(D), SETS FORTH, A TRUE AND COMPLETE LIST OF ALL SWAP
AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE MATERIAL TERMS THEREOF
(INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND NOTIONAL AMOUNTS
OR VOLUMES), THE NET MARK TO MARKET VALUE THEREOF, ALL CREDIT SUPPORT AGREEMENTS
RELATING THERETO (INCLUDING ANY MARGIN REQUIRED OR SUPPLIED) AND THE
COUNTERPARTY TO EACH SUCH AGREEMENT.


 


64

--------------------------------------------------------------------------------



 


SECTION 7.21           USE OF LOANS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE
LOANS AND THE LETTERS OF CREDIT SHALL BE USED TO PROVIDE WORKING CAPITAL FOR
EXPLORATION AND PRODUCTION OPERATIONS, TO REFINANCE DEBT UNDER THE EXISTING
CREDIT AGREEMENT AND FOR GENERAL CORPORATE PURPOSES.  THE BORROWER AND ITS
SUBSIDIARIES ARE NOT ENGAGED PRINCIPALLY, OR AS ONE OF ITS OR THEIR IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE, WHETHER
IMMEDIATE, INCIDENTAL OR ULTIMATE, OF BUYING OR CARRYING MARGIN STOCK (WITHIN
THE MEANING OF REGULATION T, U OR X OF THE BOARD).  NO PART OF THE PROCEEDS OF
ANY LOAN OR LETTER OF CREDIT WILL BE USED FOR ANY PURPOSE WHICH VIOLATES THE
PROVISIONS OF REGULATIONS T, U OR X OF THE BOARD.


 


SECTION 7.22           SOLVENCY.  AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, (A) THE AGGREGATE ASSETS (AFTER GIVING EFFECT TO AMOUNTS
THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY, OFFSET, INSURANCE OR
ANY SIMILAR ARRANGEMENT), AT A FAIR VALUATION, OF THE BORROWER AND THE
GUARANTORS, TAKEN AS A WHOLE, WILL EXCEED THE AGGREGATE DEBT OF THE BORROWER AND
THE GUARANTORS ON A CONSOLIDATED BASIS, AS THE DEBT BECOMES ABSOLUTE AND
MATURES, (B) EACH OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE INCURRED OR
INTENDED TO INCUR, AND WILL NOT BELIEVE THAT IT WILL INCUR, DEBT BEYOND ITS
ABILITY TO PAY SUCH DEBT (AFTER TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF
CASH TO BE RECEIVED BY EACH OF THE BORROWER AND THE GUARANTORS AND THE AMOUNTS
TO BE PAYABLE ON OR IN RESPECT OF ITS LIABILITIES, AND GIVING EFFECT TO AMOUNTS
THAT COULD REASONABLY BE RECEIVED BY REASON OF INDEMNITY, OFFSET, INSURANCE OR
ANY SIMILAR ARRANGEMENT) AS SUCH DEBT BECOMES ABSOLUTE AND MATURES AND (C) EACH
OF THE BORROWER AND THE GUARANTORS WILL NOT HAVE (AND WILL HAVE NO REASON TO
BELIEVE THAT IT WILL HAVE THEREAFTER) UNREASONABLY SMALL CAPITAL FOR THE CONDUCT
OF ITS BUSINESS.


 


ARTICLE VIII
AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations) shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

 


SECTION 8.01           FINANCIAL STATEMENTS; OTHER INFORMATION.  THE BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER THAN 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE BORROWER, ITS AUDITED CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS
AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY KPMG, LLP OR
OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION
OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED.


 


65

--------------------------------------------------------------------------------



 


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT IN ACCORDANCE WITH THEN APPLICABLE LAW AND NOT LATER THAN 45 DAYS AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
BORROWER, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER
AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN
THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.


 


(C)           CERTIFICATE OF FINANCIAL OFFICER — COMPLIANCE.  CONCURRENTLY WITH
ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A) OR SECTION 8.01(B), A
CERTIFICATE OF A FINANCIAL OFFICER IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTION 8.13(B) AND SECTION 9.01 AND (III) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE
DECEMBER 31, 2008 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE.


 


(D)           CERTIFICATE OF FINANCIAL OFFICER — SWAP AGREEMENTS.  CONCURRENTLY
WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A) AND
SECTION 8.01(B), A CERTIFICATE OF A FINANCIAL OFFICER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, SETTING FORTH AS OF THE LAST BUSINESS
DAY OF SUCH FISCAL QUARTER OR FISCAL YEAR, A TRUE AND COMPLETE LIST OF ALL SWAP
AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE MATERIAL TERMS THEREOF
(INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION DATE AND NOTIONAL AMOUNTS
OR VOLUMES), THE NET MARK-TO-MARKET VALUE THEREFOR, ANY NEW CREDIT SUPPORT
AGREEMENTS RELATING THERETO NOT LISTED ON SCHEDULE 7.20, ANY MARGIN REQUIRED OR
SUPPLIED UNDER ANY CREDIT SUPPORT DOCUMENT, AND THE COUNTERPARTY TO EACH SUCH
AGREEMENT.


 


(E)           CERTIFICATE OF INSURER — INSURANCE COVERAGE.  CONCURRENTLY WITH
ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 8.01(A), A CERTIFICATE OF
INSURANCE COVERAGE FROM EACH INSURER OR ITS AUTHORIZED AGENT OR BROKER WITH
RESPECT TO THE INSURANCE REQUIRED BY SECTION 8.07, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, ALL COPIES OF THE APPLICABLE POLICIES.


 


(F)            OTHER ACCOUNTING REPORTS.  PROMPTLY UPON RECEIPT THEREOF, A COPY
OF EACH OTHER REPORT OR LETTER SUBMITTED TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES BY INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY ANNUAL, INTERIM
OR SPECIAL AUDIT MADE BY THEM OF THE BOOKS OF THE BORROWER OR ANY SUCH
SUBSIDIARY, AND A COPY OF ANY RESPONSE BY THE BORROWER OR ANY SUCH SUBSIDIARY,
OR THE BOARD OF DIRECTORS OF THE BORROWER OR ANY SUCH SUBSIDIARY, TO SUCH LETTER
OR REPORT.


 


(G)           SEC AND OTHER FILINGS; REPORTS TO SHAREHOLDERS.  PROMPTLY AFTER
THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS,
PROXY STATEMENTS AND OTHER


 


66

--------------------------------------------------------------------------------



 


MATERIALS FILED BY THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS SHAREHOLDERS
GENERALLY, AS THE CASE MAY BE.


 


(H)           NOTICES UNDER MATERIAL INSTRUMENTS.  PROMPTLY AFTER THE FURNISHING
THEREOF, COPIES OF ANY FINANCIAL STATEMENT, REPORT OR NOTICE FURNISHED TO OR BY
ANY PERSON PURSUANT TO THE TERMS OF ANY PREFERRED STOCK DESIGNATION, INDENTURE,
LOAN OR CREDIT OR OTHER SIMILAR AGREEMENT, OTHER THAN THIS AGREEMENT AND NOT
OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS PURSUANT TO ANY OTHER
PROVISION OF THIS SECTION 8.01 INCLUDING BUT NOT LIMITED TO COPIES OF ANY
FINANCIAL OR OTHER REPORT OR NOTICE DELIVERED TO, OR RECEIVED FROM, ANY HOLDER
OF SENIOR NOTES OR PERMITTED REFINANCING DEBT (OR THE NOTES EVIDENCING THE
SAME).


 


(I)            LISTS OF PURCHASERS.  IF REQUESTED IN CONNECTION WITH THE
DELIVERY OF ANY RESERVE REPORT TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 8.12, A LIST OF PERSONS PURCHASING HYDROCARBONS FROM THE BORROWER OR ANY
SUBSIDIARY ACCOUNTING FOR AT LEAST 80% OF THE REVENUES RESULTING FROM THE SALE
OF ALL HYDROCARBONS IN THE ONE-YEAR PERIOD PRIOR TO THE “AS OF” DATE OF SUCH
RESERVE REPORT.


 


(J)            ISSUANCE OF PERMITTED ADDITIONAL SENIOR NOTES; PERMITTED
REFINANCING DEBT.  IN THE EVENT THE BORROWER INTENDS TO ISSUE PERMITTED
ADDITIONAL SENIOR NOTES OR TO REFINANCE ANY DEBT WITH THE PROCEEDS OF PERMITTED
REFINANCING DEBT, REASONABLE PRIOR WRITTEN NOTICE OF SUCH INTENDED OFFERING
THEREFOR, THE AMOUNT THEREOF AND THE ANTICIPATED DATE OF CLOSING AND WILL
FURNISH A COPY OF THE PRELIMINARY OFFERING MEMORANDUM (IF ANY) AND THE FINAL
OFFERING MEMORANDUM (IF ANY).


 


(K)           INFORMATION REGARDING BORROWER AND GUARANTORS.  PROMPT WRITTEN
NOTICE (AND IN ANY EVENT WITHIN THIRTY (30) DAYS PRIOR THERETO) OF ANY CHANGE
(I) IN THE BORROWER OR ANY GUARANTOR’S CORPORATE NAME OR IN ANY TRADE NAME USED
TO IDENTIFY SUCH PERSON IN THE CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF
ITS PROPERTIES, (II) IN THE LOCATION OF THE BORROWER OR ANY GUARANTOR’S CHIEF
EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS, (III) IN THE BORROWER OR ANY
GUARANTOR’S IDENTITY OR CORPORATE STRUCTURE OR IN THE JURISDICTION IN WHICH SUCH
PERSON IS INCORPORATED OR FORMED, (IV) IN THE BORROWER OR ANY GUARANTOR’S
JURISDICTION OF ORGANIZATION OR SUCH PERSON’S ORGANIZATIONAL IDENTIFICATION
NUMBER IN SUCH JURISDICTION OF ORGANIZATION, AND (V) IN THE BORROWER OR ANY
GUARANTOR’S FEDERAL TAXPAYER IDENTIFICATION NUMBER.


 


(L)            PRODUCTION REPORT AND LEASE OPERATING STATEMENTS.  IN CONNECTION
WITH THE DELIVERY OF ANY RESERVE REPORT, A REPORT SETTING FORTH, FOR EACH
CALENDAR MONTH DURING THE THEN CURRENT FISCAL YEAR TO DATE, THE VOLUME OF
PRODUCTION AND SALES ATTRIBUTABLE TO PRODUCTION (AND THE PRICES AT WHICH SUCH
SALES WERE MADE AND THE REVENUES DERIVED FROM SUCH SALES) FOR EACH SUCH CALENDAR
MONTH FROM THE OIL AND GAS PROPERTIES, AND SETTING FORTH THE RELATED AD VALOREM,
SEVERANCE AND PRODUCTION TAXES AND LEASE OPERATING EXPENSES ATTRIBUTABLE THERETO
AND INCURRED FOR EACH SUCH CALENDAR MONTH.


 


(M)          NOTICES OF CERTAIN CHANGES.  PROMPTLY, BUT IN ANY EVENT WITHIN FIVE
(5) BUSINESS DAYS AFTER THE EXECUTION THEREOF, COPIES OF ANY AMENDMENT,
MODIFICATION OR SUPPLEMENT TO THE ORGANIZATIONAL DOCUMENTS, ANY PREFERRED STOCK
DESIGNATION OR ANY OTHER ORGANIC DOCUMENT OF THE BORROWER OR ANY SUBSIDIARY.


 


67

--------------------------------------------------------------------------------



 


(N)           OTHER REQUESTED INFORMATION.  PROMPTLY FOLLOWING ANY REQUEST
THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND
FINANCIAL CONDITION OF THE BORROWER OR ANY SUBSIDIARY (INCLUDING, WITHOUT
LIMITATION, ANY PLAN AND ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED
WITH RESPECT THERETO UNDER THE CODE OR UNDER ERISA), OR COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY REASONABLY REQUEST.


 


SECTION 8.02           NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)           THE OCCURRENCE OF ANY DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF, OR THE THREAT IN WRITING OF, ANY
ACTION, SUIT, PROCEEDING, INVESTIGATION OR ARBITRATION BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE BORROWER OR ANY
AFFILIATE THEREOF NOT PREVIOUSLY DISCLOSED IN WRITING TO THE LENDERS OR ANY
MATERIAL ADVERSE DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, INVESTIGATION OR
ARBITRATION (WHETHER OR NOT PREVIOUSLY DISCLOSED TO THE LENDERS) THAT, IN EITHER
CASE, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND


 


(C)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 


SECTION 8.03           EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND
WILL CAUSE EACH MATERIAL SUBSIDIARY TO, DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF ITS BUSINESS AND MAINTAIN, IF NECESSARY, ITS QUALIFICATION TO
DO BUSINESS IN EACH OTHER JURISDICTION IN WHICH ITS OIL AND GAS PROPERTIES IS
LOCATED OR THE OWNERSHIP OF ITS PROPERTIES REQUIRES SUCH QUALIFICATION, EXCEPT
WHERE THE FAILURE TO SO QUALIFY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY
MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 9.11.


 


SECTION 8.04           PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL
CAUSE EACH SUBSIDIARY TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES OF THE
BORROWER AND ALL OF ITS SUBSIDIARIES BEFORE THE SAME SHALL BECOME DELINQUENT OR
IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR SUCH SUBSIDIARY
HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE
WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR RESULT IN THE
SEIZURE OR LEVY OF ANY PROPERTY OF THE BORROWER OR ANY SUBSIDIARY.


 


SECTION 8.05           PERFORMANCE OF OBLIGATIONS UNDER LOAN DOCUMENTS.  THE
BORROWER WILL PAY THE NOTES ACCORDING TO THE READING, TENOR AND EFFECT THEREOF,
AND THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO AND PERFORM EVERY
ACT AND DISCHARGE ALL OF THE OBLIGATIONS TO BE


 


68

--------------------------------------------------------------------------------



 


PERFORMED AND DISCHARGED BY THEM UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THIS AGREEMENT, AT THE TIME OR TIMES AND IN THE MANNER SPECIFIED.


 


SECTION 8.06           OPERATION AND MAINTENANCE OF PROPERTIES.  THE BORROWER,
AT ITS OWN EXPENSE, WILL, AND WILL CAUSE EACH SUBSIDIARY TO:


 


(A)           OPERATE ITS OIL AND GAS PROPERTIES AND OTHER MATERIAL PROPERTIES
OR CAUSE SUCH OIL AND GAS PROPERTIES AND OTHER MATERIAL PROPERTIES TO BE
OPERATED IN A CAREFUL AND EFFICIENT MANNER IN ACCORDANCE WITH THE PRACTICES OF
THE INDUSTRY AND IN COMPLIANCE WITH ALL APPLICABLE CONTRACTS AND AGREEMENTS AND
IN COMPLIANCE WITH ALL GOVERNMENTAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION,
APPLICABLE PRO RATION REQUIREMENTS AND ENVIRONMENTAL LAWS, AND ALL APPLICABLE
LAWS, RULES AND REGULATIONS OF EVERY OTHER GOVERNMENTAL AUTHORITY FROM TIME TO
TIME CONSTITUTED TO REGULATE THE DEVELOPMENT AND OPERATION OF ITS OIL AND GAS
PROPERTIES AND THE PRODUCTION AND SALE OF HYDROCARBONS AND OTHER MINERALS
THEREFROM, EXCEPT, IN EACH CASE, WHERE THE FAILURE TO COMPLY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED
PRESERVE, MAINTAIN AND KEEP IN GOOD REPAIR, WORKING ORDER AND EFFICIENCY
(ORDINARY WEAR AND TEAR EXCEPTED) ALL OF ITS MATERIAL OIL AND GAS PROPERTIES AND
OTHER MATERIAL PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL EQUIPMENT,
MACHINERY AND FACILITIES.


 


(C)           PROMPTLY PAY AND DISCHARGE, OR MAKE REASONABLE AND CUSTOMARY
EFFORTS TO CAUSE TO BE PAID AND DISCHARGED, ALL DELAY RENTALS, ROYALTIES,
EXPENSES AND INDEBTEDNESS ACCRUING UNDER THE LEASES OR OTHER AGREEMENTS
AFFECTING OR PERTAINING TO ITS OIL AND GAS PROPERTIES AND WILL DO ALL OTHER
THINGS NECESSARY TO KEEP UNIMPAIRED THEIR RIGHTS WITH RESPECT THERETO AND
PREVENT ANY FORFEITURE THEREOF OR DEFAULT THEREUNDER.


 


(D)           PROMPTLY PERFORM OR MAKE REASONABLE AND CUSTOMARY EFFORTS TO CAUSE
TO BE PERFORMED, IN ACCORDANCE WITH INDUSTRY STANDARDS, THE OBLIGATIONS REQUIRED
BY EACH AND ALL OF THE ASSIGNMENTS, DEEDS, LEASES, SUB-LEASES, CONTRACTS AND
AGREEMENTS AFFECTING ITS INTERESTS IN ITS OIL AND GAS PROPERTIES AND OTHER
MATERIAL PROPERTIES.


 


(E)           OPERATE ITS OIL AND GAS PROPERTIES AND OTHER MATERIAL PROPERTIES
OR CAUSE OR MAKE REASONABLE AND CUSTOMARY EFFORTS TO CAUSE SUCH OIL AND GAS
PROPERTIES AND OTHER MATERIAL PROPERTIES TO BE OPERATED IN ACCORDANCE WITH THE
PRACTICES OF THE INDUSTRY AND IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
CONTRACTS AND AGREEMENTS AND IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
GOVERNMENTAL REQUIREMENTS.


 


(F)            TO THE EXTENT THE BORROWER IS NOT THE OPERATOR OF ANY PROPERTY,
THE BORROWER SHALL USE REASONABLE EFFORTS TO CAUSE THE OPERATOR TO COMPLY WITH
THIS SECTION 8.06.


 


SECTION 8.07           INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS ARE CUSTOMARILY
MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN
THE SAME OR SIMILAR LOCATIONS.  THE LOSS PAYABLE CLAUSES OR PROVISIONS IN SAID
INSURANCE POLICY OR POLICIES INSURING ANY OF THE COLLATERAL FOR THE LOANS SHALL
BE ENDORSED IN FAVOR OF AND MADE PAYABLE TO THE ADMINISTRATIVE AGENT AS ITS
INTERESTS MAY APPEAR

 

69

--------------------------------------------------------------------------------


 


AND SUCH POLICIES SHALL NAME THE ADMINISTRATIVE AGENT AND THE LENDERS AS
“ADDITIONAL INSUREDS” AND PROVIDE THAT THE INSURER WILL ENDEAVOR TO GIVE AT
LEAST 30 DAYS PRIOR NOTICE OF ANY CANCELLATION TO THE ADMINISTRATIVE AGENT.


 


SECTION 8.08           BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL,
AND WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS
IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO
DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


SECTION 8.09           COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE
EACH SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 8.10           ENVIRONMENTAL MATTERS.


 


(A)           THE BORROWER SHALL AT ITS SOLE EXPENSE: (I) COMPLY, AND SHALL
CAUSE ITS PROPERTIES AND OPERATIONS AND EACH SUBSIDIARY AND EACH SUBSIDIARY’S
PROPERTIES AND OPERATIONS TO COMPLY, WITH ALL APPLICABLE ENVIRONMENTAL LAWS, THE
BREACH OF WHICH COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
(II) NOT RELEASE OR THREATEN TO RELEASE, AND SHALL CAUSE EACH SUBSIDIARY NOT TO
RELEASE OR THREATEN TO RELEASE, ANY HAZARDOUS MATERIAL ON, UNDER, ABOUT OR FROM
ANY OF THE BORROWER’S OR ITS SUBSIDIARIES’ PROPERTIES OR ANY OTHER PROPERTY
OFFSITE THE PROPERTY TO THE EXTENT CAUSED BY THE BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ OPERATIONS EXCEPT IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAWS, THE RELEASE OR THREATENED RELEASE OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; (III) TIMELY OBTAIN OR FILE, AND SHALL CAUSE
EACH SUBSIDIARY TO TIMELY OBTAIN OR FILE, ALL ENVIRONMENTAL PERMITS, IF ANY,
REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS TO BE OBTAINED OR FILED IN
CONNECTION WITH THE OPERATION OR USE OF THE BORROWER’S OR ITS SUBSIDIARIES’
PROPERTIES, WHICH FAILURE TO OBTAIN OR FILE COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; (IV) PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE TO
COMPLETION, AND SHALL CAUSE EACH SUBSIDIARY TO PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE TO COMPLETION, ANY ASSESSMENT, EVALUATION, INVESTIGATION, MONITORING,
CONTAINMENT, CLEANUP, REMOVAL, REPAIR, RESTORATION, REMEDIATION OR OTHER
REMEDIAL OBLIGATIONS (COLLECTIVELY, THE “REMEDIAL WORK”) IN THE EVENT ANY
REMEDIAL WORK IS REQUIRED OR REASONABLY NECESSARY UNDER APPLICABLE ENVIRONMENTAL
LAWS BECAUSE OF OR IN CONNECTION WITH THE ACTUAL OR SUSPECTED PAST, PRESENT OR
FUTURE RELEASE OR THREATENED RELEASE OF ANY HAZARDOUS MATERIAL ON, UNDER, ABOUT
OR FROM ANY OF THE BORROWER’S OR ITS SUBSIDIARIES’ PROPERTIES, WHICH FAILURE TO
COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; (V) CONDUCT, AND CAUSE ITS SUBSIDIARIES TO
CONDUCT, THEIR RESPECTIVE OPERATIONS AND BUSINESSES IN A MANNER THAT WILL NOT
EXPOSE ANY PROPERTY OR PERSON TO HAZARDOUS MATERIALS THAT COULD REASONABLY BE
EXPECTED TO FORM THE BASIS FOR A CLAIM FOR DAMAGES OR COMPENSATION; AND
(VI) ESTABLISH AND IMPLEMENT, AND SHALL CAUSE EACH SUBSIDIARY TO ESTABLISH AND
IMPLEMENT, SUCH PROCEDURES AS MAY BE NECESSARY TO CONTINUOUSLY DETERMINE AND
ASSURE THAT THE BORROWER’S AND ITS SUBSIDIARIES’ OBLIGATIONS UNDER THIS
SECTION 8.10(A) ARE TIMELY AND FULLY

 

70

--------------------------------------------------------------------------------


 


SATISFIED, WHICH FAILURE TO ESTABLISH AND IMPLEMENT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           THE BORROWER WILL PROMPTLY, BUT IN NO EVENT LATER THAN TEN
BUSINESS DAYS OF THE OCCURRENCE OF A TRIGGERING EVENT, NOTIFY THE ADMINISTRATIVE
AGENT AND THE LENDERS IN WRITING OF ANY THREATENED ACTION, INVESTIGATION OR
INQUIRY BY ANY GOVERNMENTAL AUTHORITY OR ANY THREATENED DEMAND OR LAWSUIT BY ANY
PERSON AGAINST THE BORROWER OR ITS SUBSIDIARIES OR THEIR PROPERTIES OF WHICH THE
BORROWER HAS KNOWLEDGE IN CONNECTION WITH ANY ENVIRONMENTAL LAWS IF THE BORROWER
COULD REASONABLY ANTICIPATE THAT SUCH ACTION WILL RESULT IN LIABILITY (WHETHER
INDIVIDUALLY OR IN THE AGGREGATE) THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PROVIDE
ENVIRONMENTAL ASSESSMENTS, AUDITS AND TESTS IN ACCORDANCE WITH THE MOST CURRENT
VERSION OF THE AMERICAN SOCIETY OF TESTING MATERIALS STANDARDS UPON REQUEST BY
THE ADMINISTRATIVE AGENT AND THE LENDERS AND NO MORE THAN ONCE PER YEAR IN THE
ABSENCE OF ANY EVENT OF DEFAULT (OR AS OTHERWISE REQUIRED TO BE OBTAINED BY THE
ADMINISTRATIVE AGENT OR THE LENDERS BY ANY GOVERNMENTAL AUTHORITY), IN
CONNECTION WITH ANY FUTURE ACQUISITIONS OF OIL AND GAS PROPERTIES OR OTHER
PROPERTIES.


 


SECTION 8.11           FURTHER ASSURANCES.  THE BORROWER AT ITS SOLE EXPENSE
WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PROMPTLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT ALL SUCH OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO COMPLY WITH, CURE ANY
DEFECTS OR ACCOMPLISH THE CONDITIONS PRECEDENT, COVENANTS AND AGREEMENTS OF THE
BORROWER OR ANY SUBSIDIARY, AS THE CASE MAY BE, IN THE LOAN DOCUMENTS, INCLUDING
THE NOTES, OR TO FURTHER EVIDENCE AND MORE FULLY DESCRIBE THE COLLATERAL
INTENDED AS SECURITY FOR THE INDEBTEDNESS, OR TO CORRECT ANY OMISSIONS IN THIS
AGREEMENT OR THE SECURITY INSTRUMENTS, OR TO STATE MORE FULLY THE OBLIGATIONS
SECURED THEREIN, OR TO PERFECT, PROTECT OR PRESERVE ANY LIENS CREATED PURSUANT
TO THIS AGREEMENT OR ANY OF THE SECURITY INSTRUMENTS OR THE PRIORITY THEREOF, OR
TO MAKE ANY RECORDINGS, FILE ANY NOTICES OR OBTAIN ANY CONSENTS, ALL AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE, IN THE SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT, IN CONNECTION THEREWITH.


 


SECTION 8.12           RESERVE REPORTS.


 


(A)           ON OR BEFORE MARCH 1ST AND SEPTEMBER 1ST OF EACH YEAR, COMMENCING
SEPTEMBER 1, 2009, THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND
THE LENDERS A RESERVE REPORT EVALUATING THE OIL AND GAS RESERVES ATTRIBUTABLE TO
THE OIL AND GAS PROPERTIES OF THE BORROWER AND ITS DOMESTIC SUBSIDIARIES AS OF
THE IMMEDIATELY PRECEDING JANUARY 1ST AND JULY 1ST LOCATED WITHIN THE GEOGRAPHIC
BOUNDARIES OF THE UNITED STATES OF AMERICA (OR THE OUTER CONTINENTAL SHELF
ADJACENT TO THE UNITED STATES OF AMERICA).  THE RESERVE REPORT AS OF JANUARY 1
OF EACH YEAR SHALL BE PREPARED BY ONE OR MORE APPROVED PETROLEUM ENGINEERS, AND
THE JULY 1 RESERVE REPORT OF EACH YEAR SHALL BE PREPARED BY OR UNDER THE
SUPERVISION OF THE CHIEF ENGINEER OF THE BORROWER WHO SHALL CERTIFY SUCH RESERVE
REPORT TO BE TRUE AND ACCURATE AND TO HAVE BEEN PREPARED IN ACCORDANCE WITH THE
PROCEDURES USED IN THE IMMEDIATELY PRECEDING JANUARY 1 RESERVE REPORT.

 

71

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OF AN INTERIM REDETERMINATION, THE BORROWER SHALL
FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE REPORT PREPARED BY
OR UNDER THE SUPERVISION OF THE CHIEF ENGINEER OF THE BORROWER WHO SHALL CERTIFY
SUCH RESERVE REPORT TO BE TRUE AND ACCURATE AND TO HAVE BEEN PREPARED IN
ACCORDANCE WITH THE PROCEDURES USED IN THE IMMEDIATELY PRECEDING JANUARY 1
RESERVE REPORT.  FOR ANY INTERIM REDETERMINATION REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE BORROWER PURSUANT TO SECTION 2.07(B), THE BORROWER SHALL PROVIDE
SUCH RESERVE REPORT WITH AN “AS OF” DATE AS REQUIRED BY THE ADMINISTRATIVE AGENT
AS SOON AS POSSIBLE, BUT IN ANY EVENT NO LATER THAN THIRTY (30) DAYS FOLLOWING
THE RECEIPT OF SUCH REQUEST.


 


(C)           WITH THE DELIVERY OF EACH RESERVE REPORT, THE BORROWER SHALL
PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS A RESERVE REPORT CERTIFICATE
CERTIFYING THAT IN ALL MATERIAL RESPECTS: (I) THE INFORMATION CONTAINED IN THE
RESERVE REPORT AND ANY OTHER INFORMATION DELIVERED IN CONNECTION THEREWITH IS
TRUE AND CORRECT, (II) THE BORROWER OR ITS SUBSIDIARIES OWNS, IN ALL MATERIAL
RESPECTS, GOOD AND DEFENSIBLE TITLE TO THE OIL AND GAS PROPERTIES EVALUATED IN
SUCH RESERVE REPORT AND SUCH PROPERTIES ARE FREE OF ALL LIENS EXCEPT FOR LIENS
PERMITTED BY SECTION 9.03, (III) EXCEPT AS SET FORTH ON AN EXHIBIT TO THE
CERTIFICATE, ON A NET BASIS THERE ARE NO GAS IMBALANCES, TAKE OR PAY OR OTHER
PREPAYMENTS IN EXCESS OF THE VOLUME SPECIFIED IN SECTION 7.18 WITH RESPECT TO
ITS OIL AND GAS PROPERTIES EVALUATED IN SUCH RESERVE REPORT WHICH WOULD REQUIRE
THE BORROWER OR ANY SUBSIDIARY TO DELIVER HYDROCARBONS EITHER GENERALLY OR
PRODUCED FROM SUCH OIL AND GAS PROPERTIES AT SOME FUTURE TIME WITHOUT THEN OR
THEREAFTER RECEIVING FULL PAYMENT THEREFOR, (IV) NONE OF THEIR OIL AND GAS
PROPERTIES HAVE BEEN SOLD SINCE THE DATE OF THE LAST BORROWING BASE
DETERMINATION EXCEPT AS SET FORTH ON AN EXHIBIT TO THE CERTIFICATE, WHICH
CERTIFICATE SHALL LIST ALL OF ITS OIL AND GAS PROPERTIES SOLD AND IN SUCH DETAIL
AS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT, (V) ATTACHED TO THE
CERTIFICATE IS A LIST OF ALL MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO THE
LATER OF THE DATE HEREOF OR THE MOST RECENTLY DELIVERED RESERVE REPORT WHICH THE
BORROWER COULD REASONABLY BE EXPECTED TO HAVE BEEN OBLIGATED TO LIST ON SCHEDULE
7.19 HAD SUCH AGREEMENT BEEN IN EFFECT ON THE DATE HEREOF AND (VI) ATTACHED
THERETO IS A SCHEDULE OF THE OIL AND GAS PROPERTIES EVALUATED BY SUCH RESERVE
REPORT THAT ARE MORTGAGED PROPERTIES AND DEMONSTRATING THE PERCENTAGE OF THE
TOTAL VALUE OF THE OIL AND GAS PROPERTIES THAT THE VALUE OF SUCH MORTGAGED
PROPERTIES REPRESENT IN COMPLIANCE WITH SECTION 8.14(A).


 


SECTION 8.13           TITLE INFORMATION.


 


(A)           ON OR BEFORE THE DELIVERY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS OF EACH RESERVE REPORT REQUIRED BY SECTION 8.12(A), THE BORROWER WILL
DELIVER TITLE INFORMATION IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT COVERING ENOUGH OF THE OIL AND GAS PROPERTIES EVALUATED BY SUCH RESERVE
REPORT THAT WERE NOT INCLUDED IN THE IMMEDIATELY PRECEDING RESERVE REPORT, SO
THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TOGETHER WITH TITLE
INFORMATION PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE AGENT, SATISFACTORY TITLE
INFORMATION ON AT LEAST 75% OF THE TOTAL VALUE OF THE OIL AND GAS PROPERTIES
EVALUATED BY SUCH RESERVE REPORT.


 


(B)           IF THE BORROWER HAS PROVIDED TITLE INFORMATION FOR ADDITIONAL
PROPERTIES UNDER SECTION 8.13(A), THE BORROWER SHALL, WITHIN 60 DAYS OF NOTICE
FROM THE ADMINISTRATIVE AGENT THAT TITLE DEFECTS OR EXCEPTIONS EXIST WITH
RESPECT TO SUCH ADDITIONAL PROPERTIES, EITHER (I) CURE ANY SUCH TITLE DEFECTS OR
EXCEPTIONS (INCLUDING DEFECTS OR EXCEPTIONS AS TO PRIORITY) WHICH ARE NOT
PERMITTED BY SECTION 9.03 RAISED BY SUCH INFORMATION, (II) SUBSTITUTE ACCEPTABLE
MORTGAGED

 

72

--------------------------------------------------------------------------------


 


PROPERTIES WITH NO TITLE DEFECTS OR EXCEPTIONS EXCEPT FOR EXCEPTED LIENS (OTHER
THAN EXCEPTED LIENS DESCRIBED IN CLAUSES (E), (G) AND (H) OF SUCH DEFINITION)
HAVING AN EQUIVALENT VALUE OR (III) DELIVER TITLE INFORMATION IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT SO THAT THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED, TOGETHER WITH TITLE INFORMATION PREVIOUSLY DELIVERED
TO THE ADMINISTRATIVE AGENT, SATISFACTORY TITLE INFORMATION ON AT LEAST 75% OF
THE VALUE OF THE OIL AND GAS PROPERTIES EVALUATED BY SUCH RESERVE REPORT.


 


(C)           IF THE BORROWER IS UNABLE TO CURE ANY TITLE DEFECT REQUESTED BY
THE ADMINISTRATIVE AGENT OR THE LENDERS TO BE CURED WITHIN THE 60-DAY PERIOD OR
THE BORROWER DOES NOT COMPLY WITH THE REQUIREMENTS TO PROVIDE ACCEPTABLE TITLE
INFORMATION COVERING 75% OF THE VALUE OF THE OIL AND GAS PROPERTIES EVALUATED IN
THE MOST RECENT RESERVE REPORT, SUCH DEFAULT SHALL NOT BE A DEFAULT, BUT INSTEAD
THE ADMINISTRATIVE AGENT AND/OR THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO
EXERCISE THE FOLLOWING REMEDY IN THEIR SOLE DISCRETION FROM TIME TO TIME, AND
ANY FAILURE TO SO EXERCISE THIS REMEDY AT ANY TIME SHALL NOT BE A WAIVER AS TO
FUTURE EXERCISE OF THE REMEDY BY THE ADMINISTRATIVE AGENT OR THE LENDERS.  TO
THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS ARE NOT
SATISFIED WITH TITLE TO ANY MORTGAGED PROPERTY AFTER THE 60-DAY PERIOD HAS
ELAPSED, SUCH UNACCEPTABLE MORTGAGED PROPERTY SHALL NOT COUNT TOWARDS THE 75%
REQUIREMENT, AND THE ADMINISTRATIVE AGENT MAY SEND A NOTICE TO THE BORROWER AND
THE LENDERS THAT THE THEN OUTSTANDING BORROWING BASE SHALL BE REDUCED BY AN
AMOUNT AS DETERMINED BY THE REQUIRED LENDERS TO CAUSE THE BORROWER TO BE IN
COMPLIANCE WITH THE REQUIREMENT TO PROVIDE ACCEPTABLE TITLE INFORMATION ON 75%
OF THE VALUE OF THE OIL AND GAS PROPERTIES.  THIS NEW BORROWING BASE SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER RECEIPT OF SUCH NOTICE.


 


SECTION 8.14           ADDITIONAL COLLATERAL; ADDITIONAL GUARANTORS.


 


(A)           IN CONNECTION WITH EACH REDETERMINATION OF THE BORROWING BASE, THE
BORROWER SHALL REVIEW THE RESERVE REPORT AND THE LIST OF CURRENT MORTGAGED
PROPERTIES (AS DESCRIBED IN SECTION 8.12(C)(VI)) TO ASCERTAIN WHETHER THE
MORTGAGED PROPERTIES REPRESENT AT LEAST 75% (UNLESS THE AGGREGATE MAXIMUM CREDIT
AMOUNT IS GREATER THAN $800,000,000 THEN 80%) OF THE TOTAL VALUE OF THE OIL AND
GAS PROPERTIES EVALUATED IN THE MOST RECENTLY COMPLETED RESERVE REPORT AFTER
GIVING EFFECT TO EXPLORATION AND PRODUCTION ACTIVITIES, ACQUISITIONS,
DISPOSITIONS AND PRODUCTION.  IN THE EVENT THAT THE MORTGAGED PROPERTIES DO NOT
REPRESENT AT LEAST 75% (UNLESS THE AGGREGATE MAXIMUM CREDIT AMOUNT IS GREATER
THAN $800,000,000 THEN 80%) OF SUCH TOTAL VALUE, THEN THE BORROWER SHALL, AND
SHALL CAUSE ITS SUBSIDIARIES TO, GRANT, WITHIN THIRTY (30) DAYS OF DELIVERY OF
THE RESERVE REPORT CERTIFICATE, TO THE ADMINISTRATIVE AGENT AS SECURITY FOR THE
INDEBTEDNESS A FIRST-PRIORITY LIEN INTEREST (PROVIDED THAT EXCEPTED LIENS OF THE
TYPE DESCRIBED IN CLAUSES (A) TO (D) AND (F) OF THE DEFINITION THEREOF MAY
EXIST, BUT SUBJECT TO THE PROVISOS AT THE END OF SUCH DEFINITION) ON ADDITIONAL
OIL AND GAS PROPERTIES NOT ALREADY SUBJECT TO A LIEN OF THE SECURITY INSTRUMENTS
SUCH THAT AFTER GIVING EFFECT THERETO, THE MORTGAGED PROPERTIES WILL REPRESENT
AT LEAST 75% (UNLESS THE AGGREGATE MAXIMUM CREDIT AMOUNT IS GREATER THAN
$800,000,000 THEN 80%) OF SUCH TOTAL VALUE.  ALL SUCH LIENS WILL BE CREATED AND
PERFECTED BY AND IN ACCORDANCE WITH THE PROVISIONS OF DEEDS OF TRUST, SECURITY
AGREEMENTS AND FINANCING STATEMENTS OR OTHER SECURITY INSTRUMENTS, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND IN
SUFFICIENT EXECUTED (AND ACKNOWLEDGED WHERE NECESSARY OR APPROPRIATE)
COUNTERPARTS FOR RECORDING PURPOSES.  IN ORDER TO COMPLY WITH THE FOREGOING, IF
ANY SUBSIDIARY PLACES A LIEN ON ITS OIL AND GAS PROPERTIES AND SUCH SUBSIDIARY
IS NOT A GUARANTOR, THEN IT SHALL BECOME A GUARANTOR AND COMPLY WITH
SECTION 8.14(B).

 

73

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT THAT (I) THE BORROWER DETERMINES THAT ANY SUBSIDIARY
IS A MATERIAL DOMESTIC SUBSIDIARY OR (II) ANY DOMESTIC SUBSIDIARY GUARANTEES ANY
OF THE SENIOR NOTES OR INCURS OR GUARANTEES $25,000,000 OR MORE OF DEBT (OTHER
THAN NON-RECOURSE DEBT), THE BORROWER SHALL PROMPTLY CAUSE SUCH SUBSIDIARY TO
GUARANTEE THE INDEBTEDNESS PURSUANT TO THE GUARANTY AGREEMENT.  IN CONNECTION
WITH ANY SUCH GUARANTY, THE BORROWER SHALL, OR SHALL CAUSE SUCH SUBSIDIARY TO,
(A) EXECUTE AND DELIVER A SUPPLEMENT TO THE GUARANTY AGREEMENT EXECUTED BY SUCH
SUBSIDIARY, (B) PLEDGE ALL OF THE EQUITY INTERESTS OF SUCH NEW SUBSIDIARY
(INCLUDING, WITHOUT LIMITATION, DELIVERY OF ORIGINAL STOCK CERTIFICATES
EVIDENCING THE EQUITY INTERESTS OF SUCH SUBSIDIARY, TOGETHER WITH AN APPROPRIATE
UNDATED STOCK POWERS FOR EACH CERTIFICATE DULY EXECUTED IN BLANK BY THE
REGISTERED OWNER THEREOF) OWNED BY THE BORROWER OR SUCH DOMESTIC SUBSIDIARY AND
(C) EXECUTE AND DELIVER SUCH OTHER ADDITIONAL CLOSING DOCUMENTS, CERTIFICATES
AND LEGAL OPINIONS AS SHALL REASONABLY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(C)           IN THE EVENT  THAT THE BORROWER OR ANY DOMESTIC SUBSIDIARY BECOMES
THE OWNER OF A FOREIGN SUBSIDIARY WHICH HAS TOTAL ASSETS IN EXCESS OF
$20,000,000, THEN THE BORROWER SHALL PROMPTLY, OR SHALL CAUSE SUCH DOMESTIC
SUBSIDIARY TO PROMPTLY, PLEDGE EQUITY INTERESTS REPRESENTING 65% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK ENTITLED TO VOTE AND 100% OF ANY
OTHER CLASS OF STOCK OF SUCH FOREIGN SUBSIDIARY (INCLUDING, WITHOUT LIMITATION,
DELIVERY OF ORIGINAL STOCK CERTIFICATES EVIDENCING SUCH EQUITY INTERESTS OF SUCH
FOREIGN SUBSIDIARY, TOGETHER WITH APPROPRIATE STOCK POWERS FOR EACH CERTIFICATE
DULY EXECUTED IN BLANK BY THE REGISTERED OWNER THEREOF) OWNED BY THE BORROWER OR
SUCH DOMESTIC SUBSIDIARY AND EXECUTE AND DELIVER SUCH OTHER ADDITIONAL CLOSING
DOCUMENTS, CERTIFICATES AND LEGAL OPINIONS AS SHALL REASONABLY BE REQUESTED BY
THE ADMINISTRATIVE AGENT.


 


SECTION 8.15           ERISA COMPLIANCE.  THE BORROWER WILL PROMPTLY FURNISH AND
WILL CAUSE THE SUBSIDIARIES AND ANY ERISA AFFILIATE TO PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT (I) PROMPTLY AFTER THE FILING THEREOF WITH THE UNITED
STATES SECRETARY OF LABOR OR THE INTERNAL REVENUE SERVICE, COPIES OF EACH ANNUAL
AND OTHER REPORT WITH RESPECT TO EACH PLAN OR ANY TRUST CREATED THEREUNDER, AND
(II) IMMEDIATELY UPON BECOMING AWARE OF THE OCCURRENCE OF ANY NON-EXEMPT
“PROHIBITED TRANSACTION,” AS DESCRIBED IN SECTION 406 OF ERISA OR IN SECTION
4975 OF THE CODE, IN CONNECTION WITH ANY PLAN OR ANY TRUST CREATED THEREUNDER, A
WRITTEN NOTICE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER, THE SUBSIDIARY
OR THE ERISA AFFILIATE, AS THE CASE MAY BE, SPECIFYING THE NATURE THEREOF, WHAT
ACTION THE BORROWER, THE SUBSIDIARY OR THE ERISA AFFILIATE IS TAKING OR PROPOSES
TO TAKE WITH RESPECT THERETO, AND, WHEN KNOWN, ANY ACTION TAKEN OR PROPOSED BY
THE INTERNAL REVENUE SERVICE OR THE DEPARTMENT OF LABOR WITH RESPECT THERETO.


 


SECTION 8.16           SWAP AGREEMENT TERMINATION.  TO THE EXTENT THE BORROWER
OR A SUBSIDIARY CHANGES THE MATERIAL TERMS OF ANY SWAP AGREEMENT, TERMINATES ANY
SUCH SWAP AGREEMENT OR ENTERS INTO A NEW SWAP AGREEMENT WHICH HAS THE EFFECT OF
CREATING AN OFF-SETTING POSITION, THE BORROWER WILL GIVE THE LENDERS PROMPT
WRITTEN NOTICE OF SUCH EVENT IF, WITH RESPECT TO ANY COMMODITY-PRICE SWAP
AGREEMENT, THE PRODUCT OF (A) THE NOTIONAL VOLUMES OF SUCH COMMODITY-PRICE SWAP
AGREEMENT TIMES (B) THE EXCESS OF (I) THE STRIKE OR FIXED RATE PAYOR PRICE OVER
(II) THE “PRICE DECK” USED IN CALCULATING THE BORROWING BASE FOR THE RELEVANT
COMMODITIES, EXCEEDS IN THE AGGREGATE DURING SUCH PERIOD THE LESSER OF
(Y) $50,000,000 OR (Z) 3% OF THE THEN EFFECTIVE BORROWING BASE, AND CONCURRENTLY
WITH SUCH NOTICE THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO ADJUST THE
BORROWING BASE IN ACCORDANCE WITH SECTION 2.07(F).

 

74

--------------------------------------------------------------------------------


 


SECTION 8.17           MARKETING ACTIVITIES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN MARKETING ACTIVITIES FOR ANY
HYDROCARBONS OR ENTER INTO ANY CONTRACTS RELATED THERETO OTHER THAN
(I) CONTRACTS FOR THE SALE OF HYDROCARBONS SCHEDULED OR REASONABLY ESTIMATED TO
BE PRODUCED FROM THEIR PROVED OIL AND GAS PROPERTIES DURING THE PERIOD OF SUCH
CONTRACT, (II) CONTRACTS FOR THE SALE OF HYDROCARBONS SCHEDULED OR REASONABLY
ESTIMATED TO BE PRODUCED FROM PROVED OIL AND GAS PROPERTIES OF THIRD PARTIES
DURING THE PERIOD OF SUCH CONTRACT ASSOCIATED WITH THE OIL AND GAS PROPERTIES OF
THE BORROWER AND ITS SUBSIDIARIES THAT THE BORROWER OR ONE OF ITS SUBSIDIARIES
HAS THE RIGHT TO MARKET PURSUANT TO JOINT OPERATING AGREEMENTS, UNITIZATION
AGREEMENTS OR OTHER SIMILAR CONTRACTS THAT ARE USUAL AND CUSTOMARY IN THE OIL
AND GAS BUSINESS AND (III) OTHER CONTRACTS FOR THE PURCHASE AND/OR SALE OF
HYDROCARBONS OF THIRD PARTIES (A) WHICH HAVE GENERALLY OFFSETTING PROVISIONS
(I.E. CORRESPONDING PRICING MECHANICS, DELIVERY DATES AND POINTS AND VOLUMES)
SUCH THAT NO “POSITION” IS TAKEN AND (B) FOR WHICH APPROPRIATE CREDIT SUPPORT
HAS BEEN TAKEN TO ALLEVIATE THE MATERIAL CREDIT RISKS OF THE COUNTERPARTY
THERETO.


 


ARTICLE IX
NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than contingent indemnification
obligations) have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 


SECTION 9.01           FINANCIAL COVENANTS.


 


(A)           RATIO OF TOTAL DEBT TO EBITDA.  THE BORROWER WILL NOT, AT ANY
TIME, PERMIT ITS RATIO OF TOTAL DEBT AS OF SUCH TIME TO EBITDA FOR THE FOUR
FISCAL QUARTERS ENDING ON THE LAST DAY OF THE FISCAL QUARTER IMMEDIATELY
PRECEDING THE DATE OF DETERMINATION FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE
TO BE GREATER THAN 3.5 TO 1.0.


 


(B)           CURRENT RATIO.  THE BORROWER WILL NOT PERMIT, AS OF THE LAST DAY
OF ANY FISCAL QUARTER, ITS RATIO OF (I) CONSOLIDATED CURRENT ASSETS (INCLUDING
THE UNUSED AMOUNT OF THE TOTAL COMMITMENTS, BUT EXCLUDING NON-CASH ASSETS UNDER
FAS 133) TO (II) CONSOLIDATED CURRENT LIABILITIES (EXCLUDING NON-CASH
OBLIGATIONS UNDER FAS 133 AND CURRENT MATURITIES UNDER THIS AGREEMENT) TO BE
LESS THAN 1.0 TO 1.0.


 


SECTION 9.02           DEBT.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, INCUR, CREATE, ASSUME OR SUFFER TO EXIST ANY DEBT, EXCEPT:


 


(A)           THE NOTES OR OTHER INDEBTEDNESS ARISING UNDER THE LOAN DOCUMENTS
OR ANY GUARANTY OF OR SURETYSHIP ARRANGEMENT FOR THE NOTES OR OTHER INDEBTEDNESS
ARISING UNDER THE LOAN DOCUMENTS.


 


(B)           DEBT OF THE BORROWER AND ITS SUBSIDIARIES EXISTING ON THE DATE
HEREOF THAT IS REFLECTED IN THE FINANCIAL STATEMENTS, INCLUDING THE EXISTING
SENIOR NOTES, AND ANY PERMITTED REFINANCING DEBT IN RESPECT THEREOF.

 

75

--------------------------------------------------------------------------------


 


(C)           ACCOUNTS PAYABLE AND ACCRUED EXPENSES, LIABILITIES OR OTHER
OBLIGATIONS TO PAY THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, FROM
TIME TO TIME INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT GREATER
THAN NINETY (90) DAYS PAST THE DATE OF INVOICE OR DELINQUENT OR WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE ACTION AND FOR WHICH ADEQUATE RESERVES
HAVE BEEN MAINTAINED IN ACCORDANCE WITH GAAP.


 


(D)           DEBT ASSOCIATED WITH BONDS OR SURETY OBLIGATIONS REQUIRED BY
GOVERNMENTAL REQUIREMENTS IN CONNECTION WITH THE OPERATION OF THE OIL AND GAS
PROPERTIES.


 


(E)           INTERCOMPANY DEBT BETWEEN THE BORROWER AND ANY SUBSIDIARY OR
BETWEEN SUBSIDIARIES TO THE EXTENT PERMITTED BY SECTION 9.05(G); PROVIDED THAT
SUCH DEBT IS NOT HELD, ASSIGNED, TRANSFERRED, NEGOTIATED OR PLEDGED TO ANY
PERSON OTHER THAN THE BORROWER OR ONE OF ITS WHOLLY-OWNED SUBSIDIARIES, AND,
PROVIDED FURTHER, THAT ANY SUCH DEBT OWED BY EITHER THE BORROWER OR A GUARANTOR
SHALL BE SUBORDINATED TO THE INDEBTEDNESS ON TERMS SET FORTH IN THE GUARANTY
AGREEMENT.


 


(F)            ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS.


 


(G)           PERMITTED ADDITIONAL SENIOR NOTES ISSUED BY THE BORROWER PROVIDED
THAT (I) AT THE TIME OF INCURRING SUCH DEBT (A) NO DEFAULT HAS OCCURRED AND IS
THEN CONTINUING AND (B) NO DEFAULT WOULD RESULT FROM THE INCURRENCE OF SUCH DEBT
AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH DEBT (AND ANY CONCURRENT REPAYMENT
OF DEBT WITH THE PROCEEDS OF SUCH INCURRENCE), (II) SUCH DEBT DOES NOT HAVE ANY
SCHEDULED AMORTIZATION PRIOR TO ONE YEAR AFTER THE MATURITY DATE, (III) SUCH
DEBT DOES NOT MATURE SOONER THAN FIVE YEARS AFTER ITS ISSUANCE, (IV) THE TERMS
OF SUCH DEBT ARE NOT MATERIALLY MORE ONEROUS, TAKEN AS A WHOLE, THAN THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (V) SUCH DEBT AND ANY GUARANTEES
THEREOF ARE ON PREVAILING MARKET TERMS FOR SIMILAR SITUATED COMPANIES AND
(VI) THE BORROWING BASE IS REDUCED AS PURSUANT TO SECTION 2.07(F) AND PREPAYMENT
IS MADE TO THE EXTENT REQUIRED BY SECTION 3.04(C)(IV); AND ANY PERMITTED
REFINANCING DEBT IN RESPECT THEREOF.


 


(H)           INDEBTEDNESS OF BORROWER IN RESPECT OF GUARANTEE OBLIGATIONS OF
SUBSIDIARIES WHICH DO NOT IN THE AGGREGATE EXCEED $50,000,000 AT ANY ONE TIME
OUTSTANDING.


 


(I)            NON-RECOURSE DEBT OF (I) THE RILEY RIDGE SPV NOT TO EXCEED
$300,000,000 AND (II) OTHER SUBSIDIARIES NOT TO EXCEED $100,000,000 IN THE
AGGREGATE AT ANY ONE TIME OUTSTANDING.


 


(J)            OTHER DEBT NOT TO EXCEED $40,000,000 IN THE AGGREGATE AT ANY ONE
TIME OUTSTANDING.


 


SECTION 9.03           LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY OF ITS
PROPERTIES (NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:


 


(A)           LIENS SECURING THE PAYMENT OF ANY INDEBTEDNESS.


 


(B)           EXCEPTED LIENS.

 

76

--------------------------------------------------------------------------------


 


(C)           LIENS SECURING ANY PERMITTED REFINANCING DEBT PROVIDED THAT ANY
SUCH PERMITTED REFINANCING DEBT IS NOT SECURED BY ANY ADDITIONAL OR DIFFERENT
PROPERTY NOT SECURING THE REFINANCED DEBT.


 


(D)           LIENS ON (I) ANY PROPERTY OF THE RILEY RIDGE SPV AND ON THE EQUITY
INTERESTS OF THE RILEY RIDGE SPV TO SECURE THE DEBT PERMITTED UNDER CLAUSE
(I) OF SECTION 9.02(I), AND (II) ON PROPERTY NOT INCLUDED IN THE BORROWING BASE
AND PLEDGED TO SECURE NON-RECOURSE DEBT UNDER CLAUSE (II) OF SECTION 9.02(I).


 


SECTION 9.04           DIVIDENDS, DISTRIBUTIONS AND REDEMPTIONS; REPAYMENT OF
SENIOR NOTES.


 


(A)           RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, RETURN ANY CAPITAL TO ITS STOCKHOLDERS OR
MAKE ANY DISTRIBUTION OF ITS PROPERTY TO ITS EQUITY INTEREST HOLDERS, EXCEPT:


 

(I)            THE BORROWER MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS
EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS EQUITY INTERESTS
(OTHER THAN DISQUALIFIED CAPITAL STOCK),

 

(II)           SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT
TO THEIR EQUITY INTERESTS,

 

(III)          ANY SUBSIDIARY MAY DECLARE OR MAKE ANY RESTRICTED PAYMENTS TO THE
BORROWER OR TO A WHOLLY-OWNED SUBSIDIARY,

 

(IV)          IF THE BORROWING BASE UTILIZATION PERCENTAGE IS LESS THAN 50%, ANY
SUBSIDIARY MAY DECLARE OR MAKE ANY RESTRICTED PAYMENTS, AND

 

(V)           THE BORROWER MAY MAKE RESTRICTED PAYMENTS IF AS OF THE DATE SUCH
RESTRICTED PAYMENT IS MADE

 

(A)                              THE THEN CURRENT BORROWING BASE UTILIZATION
PERCENTAGE IS LESS THAN 50% AND NO DEFAULT OR EVENT OF DEFAULT EXISTS (AFTER
GIVING EFFECT TO SUCH RESTRICTED PAYMENT), OR

 

(B)                                THE THEN CURRENT BORROWING BASE UTILIZATION
PERCENTAGE IS GREATER THAN OR EQUAL TO 50%, AND NO DEFAULT, EVENT OF DEFAULT OR
BORROWING BASE DEFICIENCY EXISTS (AFTER GIVING EFFECT TO SUCH RESTRICTED
PAYMENT) AND SUCH RESTRICTED PAYMENTS DO NOT EXCEED AN AMOUNT EQUAL TO

 

(1)            50% OF THE CONSOLIDATED NET INCOME OF THE BORROWER FOR THE PERIOD
COMMENCING JULY 1, 2009 THROUGH THE LAST DAY OF THE MOST RECENT FISCAL QUARTER
FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE PRIOR TO THE DATE OF SUCH
RESTRICTED PAYMENT, TAKEN AS A SINGLE ACCOUNTING PERIOD, PLUS

 

(2)            $35,000,000 DURING EACH FISCAL YEAR LESS

 

77

--------------------------------------------------------------------------------


 

(3)           ALL RESTRICTED PAYMENTS MADE AFTER THE EFFECTIVE DATE UNDER CLAUSE
(A) OF THIS SECTION 9.04(A)(V).

 


(B)           REDEMPTION OF SENIOR NOTES; AMENDMENT OF INDENTURES.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, PRIOR TO THE DATE THAT IS
NINETY-ONE (91) DAYS AFTER THE MATURITY DATE:  (I) CALL, MAKE OR OFFER TO MAKE
ANY OPTIONAL OR VOLUNTARY REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY
REDEEM (WHETHER IN WHOLE OR IN PART) THE SENIOR NOTES OR ANY PERMITTED
REFINANCING DEBT IN RESPECT THEREOF; PROVIDED THAT (A) THE BORROWER MAY REDEEM
THE SENIOR NOTES WITH THE PROCEEDS OF ANY PERMITTED REFINANCING DEBT OR WITH THE
NET CASH PROCEEDS OF ANY SALE OF EQUITY INTERESTS (OTHER THAN DISQUALIFIED
CAPITAL STOCK) OF THE BORROWER AND (B) THE BORROWER MAY REDEEM ANY OR ALL OF ITS
OUTSTANDING FLOATING RATE CONVERTIBLE SENIOR NOTES DUE 2023 IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $20,000,000, OR (II) AMEND, MODIFY, WAIVE OR
OTHERWISE CHANGE, CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR
OTHER CHANGE TO, ANY OF THE TERMS OF THE SENIOR NOTES, ANY PERMITTED REFINANCING
DEBT OR THE INDENTURES IF (A) THE EFFECT THEREOF WOULD BE TO SHORTEN ITS
MATURITY OR AVERAGE LIFE OR INCREASE THE AMOUNT OF ANY PAYMENT OF PRINCIPAL
THEREOF OR INCREASE THE RATE OR SHORTEN ANY PERIOD FOR PAYMENT OF INTEREST
THEREON OR (B) SUCH ACTION REQUIRES THE PAYMENT OF A CONSENT FEE (HOWSOEVER
DESCRIBED), PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT THE EXECUTION OF
SUPPLEMENTAL INDENTURES ASSOCIATED WITH THE INCURRENCE OF PERMITTED ADDITIONAL
SENIOR NOTES TO THE EXTENT PERMITTED BY SECTION 9.02(G), THE EXECUTION OF OTHER
INDENTURES OR AGREEMENTS IN CONNECTION WITH THE ISSUANCE OF PERMITTED
REFINANCING DEBT OR THE EXECUTION OF SUPPLEMENTAL INDENTURES TO ADD GUARANTORS
IF REQUIRED BY THE TERMS OF ANY INDENTURE PROVIDED SUCH PERSON COMPLIES WITH
SECTION 8.14(B).


 


SECTION 9.05           INVESTMENTS, LOANS AND ADVANCES.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE OR PERMIT TO REMAIN OUTSTANDING ANY
INVESTMENTS IN OR TO ANY PERSON, EXCEPT THAT THE FOREGOING RESTRICTION SHALL NOT
APPLY TO:


 


(A)           INVESTMENTS REFLECTED IN THE FINANCIAL STATEMENTS OR WHICH ARE
DISCLOSED TO THE LENDERS IN SCHEDULE 9.05.


 


(B)           ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS.


 


(C)           DIRECT OBLIGATIONS OF THE UNITED STATES OR ANY AGENCY THEREOF, OR
OBLIGATIONS GUARANTEED BY THE UNITED STATES OR ANY AGENCY THEREOF, IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF CREATION THEREOF.


 


(D)           COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE DATE OF
CREATION THEREOF RATED IN THE HIGHEST GRADE BY S&P OR MOODY’S.


 


(E)           DEPOSITS MATURING WITHIN ONE YEAR FROM THE DATE OF CREATION
THEREOF WITH, INCLUDING CERTIFICATES OF DEPOSIT ISSUED BY, ANY LENDER OR ANY
OFFICE LOCATED IN THE UNITED STATES OF ANY OTHER BANK OR TRUST COMPANY WHICH IS
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, HAS CAPITAL,
SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT LEAST $100,000,000 (AS OF THE DATE
OF SUCH BANK OR TRUST COMPANY’S MOST RECENT FINANCIAL REPORTS) AND HAS A SHORT
TERM DEPOSIT RATING OF NO LOWER THAN A2 OR P2, AS SUCH RATING IS SET FORTH FROM
TIME TO TIME, BY S&P OR MOODY’S, RESPECTIVELY OR, IN THE CASE OF ANY FOREIGN
SUBSIDIARY, A BANK ORGANIZED IN A


 


78

--------------------------------------------------------------------------------



 


JURISDICTION IN WHICH THE FOREIGN SUBSIDIARY CONDUCTS OPERATIONS HAVING ASSETS
IN EXCESS OF $500,000,000 (OR ITS EQUIVALENT IN ANOTHER CURRENCY).


 


(F)            DEPOSITS IN MONEY MARKET FUNDS INVESTING EXCLUSIVELY IN
INVESTMENTS DESCRIBED IN SECTION 9.05(C), SECTION 9.05(D) OR SECTION 9.05(E).


 


(G)           INVESTMENTS (I) MADE BY THE BORROWER IN OR TO THE GUARANTORS,
(II) MADE BY ANY SUBSIDIARY IN OR TO THE BORROWER OR ANY GUARANTOR, AND
(III) MADE BY THE BORROWER OR ANY GUARANTOR IN OR TO ANY SUBSIDIARY WHICH IS NOT
A GUARANTOR WHICH DO NOT EXCEED 5% IN THE AGGREGATE OF THE CONSOLIDATED
QUARTERLY REVENUES OF THE BORROWER AS OF THE MOST RECENTLY DELIVERED
CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS.


 


(H)           SUBJECT TO THE LIMITS IN SECTION 9.06, INVESTMENTS (INCLUDING,
WITHOUT LIMITATION, CAPITAL CONTRIBUTIONS) IN GENERAL OR LIMITED PARTNERSHIPS OR
OTHER TYPES OF ENTITIES (EACH A “VENTURE”) ENTERED INTO BY THE BORROWER OR A
SUBSIDIARY WITH OTHERS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT (I) ANY
SUCH VENTURE IS ENGAGED EXCLUSIVELY IN OIL AND GAS EXPLORATION, DEVELOPMENT,
PRODUCTION, PROCESSING AND RELATED ACTIVITIES, INCLUDING TRANSPORTATION,
(II) THE INTEREST IN SUCH VENTURE IS ACQUIRED IN THE ORDINARY COURSE OF BUSINESS
AND ON FAIR AND REASONABLE TERMS AND (III) SUCH VENTURE INTERESTS ACQUIRED AND
CAPITAL CONTRIBUTIONS MADE (VALUED AS OF THE DATE SUCH INTEREST WAS ACQUIRED OR
THE CONTRIBUTION MADE) DO NOT EXCEED, IN THE AGGREGATE AT ANY TIME OUTSTANDING
AN AMOUNT EQUAL TO $50,000,000.


 


(I)            INVESTMENTS IN STOCK, OBLIGATIONS OR SECURITIES RECEIVED IN
SETTLEMENT OF DEBTS ARISING FROM INVESTMENTS PERMITTED UNDER THIS SECTION 9.05
OWING TO THE BORROWER OR ANY SUBSIDIARY AS A RESULT OF A BANKRUPTCY OR OTHER
INSOLVENCY PROCEEDING OF THE OBLIGOR IN RESPECT OF SUCH DEBTS OR UPON THE
ENFORCEMENT OF ANY LIEN IN FAVOR OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(J)            INVESTMENTS IN THE RILEY RIDGE SPV IN THE FORM OF THE CAPITAL
CONTRIBUTION OF THE RILEY RIDGE GAS PLANT AND RELATED ASSETS TO THE RILEY RIDGE
SPV.


 


(K)           OTHER INVESTMENTS NOT TO EXCEED $20,000,000 IN THE AGGREGATE
DURING ANY FISCAL YEAR.


 


SECTION 9.06           NATURE OF BUSINESS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, ALLOW ANY MATERIAL CHANGE TO BE MADE IN THE CHARACTER
OF ITS BUSINESS AS AN INDEPENDENT OIL AND GAS EXPLORATION AND PRODUCTION
COMPANY.


 


SECTION 9.07           LIMITATION ON LEASES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
OBLIGATION FOR THE PAYMENT OF RENT OR HIRE OF PROPERTY OF ANY KIND WHATSOEVER
(REAL OR PERSONAL BUT EXCLUDING CAPITAL LEASES AND LEASES OF HYDROCARBON
INTERESTS), UNDER LEASES OR LEASE AGREEMENTS WHICH WOULD CAUSE THE AGGREGATE
AMOUNT OF ALL PAYMENTS MADE BY THE BORROWER AND THE SUBSIDIARIES PURSUANT TO ALL
SUCH LEASES OR LEASE AGREEMENTS, INCLUDING, WITHOUT LIMITATION, ANY RESIDUAL
PAYMENTS AT THE END OF ANY LEASE, TO EXCEED $50,000,000 IN ANY PERIOD OF TWELVE
CONSECUTIVE CALENDAR MONTHS DURING THE LIFE OF SUCH LEASES.

 

79

--------------------------------------------------------------------------------



 


SECTION 9.08                                PROCEEDS OF NOTES.  THE BORROWER
WILL NOT PERMIT THE PROCEEDS OF THE NOTES TO BE USED FOR ANY PURPOSE OTHER THAN
THOSE PERMITTED BY SECTION 7.21.  NEITHER THE BORROWER NOR ANY PERSON ACTING ON
BEHALF OF THE BORROWER HAS TAKEN OR WILL TAKE ANY ACTION WHICH MIGHT CAUSE ANY
OF THE LOAN DOCUMENTS TO VIOLATE REGULATIONS T, U OR X OR ANY OTHER REGULATION
OF THE BOARD OR TO VIOLATE SECTION 7 OF THE SECURITIES EXCHANGE ACT OF 1934 OR
ANY RULE OR REGULATION THEREUNDER, IN EACH CASE AS NOW IN EFFECT OR AS THE SAME
MAY HEREINAFTER BE IN EFFECT.  IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO
THE FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM U-1 OR SUCH
OTHER FORM REFERRED TO IN REGULATION U, REGULATION T OR REGULATION X OF THE
BOARD, AS THE CASE MAY BE.


 


SECTION 9.09                                ERISA COMPLIANCE.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, AT ANY TIME:


 


(A)                                  ENGAGE IN, OR PERMIT ANY ERISA AFFILIATE TO
ENGAGE IN, ANY TRANSACTION IN CONNECTION WITH WHICH THE BORROWER, A SUBSIDIARY
OR ANY ERISA AFFILIATE COULD BE SUBJECTED TO EITHER A CIVIL PENALTY ASSESSED
PURSUANT TO SUBSECTIONS (C), (I), (L) OR (M) OF SECTION 502 OF ERISA OR A TAX
IMPOSED BY CHAPTER 43 OF SUBTITLE D OF THE CODE EXCEPT WHERE SUCH PENALTY OR TAX
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 FAIL TO MAKE, OR PERMIT ANY ERISA AFFILIATE
TO FAIL TO MAKE, FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH, UNDER THE
PROVISIONS OF ANY PLAN, AGREEMENT RELATING THERETO OR APPLICABLE LAW, THE
BORROWER, A SUBSIDIARY OR ANY ERISA AFFILIATE IS REQUIRED TO PAY AS
CONTRIBUTIONS THERETO EXCEPT WHERE FAILURE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


 


(C)                                  CONTRIBUTE TO OR ASSUME AN OBLIGATION TO
CONTRIBUTE TO, OR PERMIT ANY ERISA AFFILIATE TO CONTRIBUTE TO OR ASSUME AN
OBLIGATION TO CONTRIBUTE TO (I) ANY EMPLOYEE WELFARE BENEFIT PLAN, AS DEFINED IN
SECTION 3(1) OF ERISA, INCLUDING, WITHOUT LIMITATION, ANY SUCH PLAN MAINTAINED
TO PROVIDE BENEFITS TO FORMER EMPLOYEES OF SUCH ENTITIES, THAT MAY NOT BE
TERMINATED BY SUCH ENTITIES IN THEIR SOLE DISCRETION AT ANY TIME WITHOUT
MATERIAL LIABILITY IN EXCESS OF $25,000,000, OR (II) ANY EMPLOYEE PENSION
BENEFIT PLAN, AS DEFINED IN SECTION 3(2) OF ERISA, THAT IS SUBJECT TO TITLE IV
OF ERISA, SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.


 


SECTION 9.10                                SALE OR DISCOUNT OF RECEIVABLES. 
EXCEPT FOR RECEIVABLES OBTAINED BY THE BORROWER OR ANY SUBSIDIARY OUT OF THE
ORDINARY COURSE OF BUSINESS OR THE SETTLEMENT OF JOINT INTEREST BILLING ACCOUNTS
IN THE ORDINARY COURSE OF BUSINESS OR DISCOUNTS GRANTED TO SETTLE COLLECTION OF
ACCOUNTS RECEIVABLE OR THE SALE OF DEFAULTED ACCOUNTS ARISING IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF AND
NOT IN CONNECTION WITH ANY FINANCING TRANSACTION, THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, DISCOUNT OR SELL (WITH OR WITHOUT RECOURSE)
ANY OF ITS NOTES RECEIVABLE OR ACCOUNTS RECEIVABLE.


 


SECTION 9.11                                MERGERS, ETC.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR WITH OR CONSOLIDATE
WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY TO ANY OTHER PERSON (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) (ANY SUCH
TRANSACTION, A “CONSOLIDATION”), OR LIQUIDATE OR DISSOLVE; PROVIDED THAT (A) ANY
SUBSIDIARY MAY PARTICIPATE IN A CONSOLIDATION WITH THE

 

80

--------------------------------------------------------------------------------



 


BORROWER SO LONG AS THE BORROWER SHALL BE THE CONTINUING OR SURVIVING ENTITY,
(B) ANY SUBSIDIARY MAY PARTICIPATE IN A CONSOLIDATION WITH ANY OTHER SUBSIDIARY
(PROVIDED THAT IF ONE OF SUCH SUBSIDIARIES IS A WHOLLY-OWNED SUBSIDIARY, THEN
THE SURVIVING PERSON SHALL BE A WHOLLY-OWNED SUBSIDIARY) OR (C) SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR RESULTS FROM SUCH CONSOLIDATION, THE
BORROWER OR ANY SUBSIDIARY MAY PARTICIPATE IN A CONSOLIDATION WITH ANY OTHER
PERSON WHOSE TOTAL ASSETS AND TOTAL LIABILITIES DO NOT EXCEED $100,000,000
RESPECTIVELY, PROVIDED THAT EITHER THE BORROWER OR THE SUBSIDIARY, AS
APPLICABLE, SHALL BE THE CONTINUING OR SURVIVING ENTITY.


 


SECTION 9.12                                SALE OF PROPERTIES.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, SELL, ASSIGN, FARM-OUT, CONVEY
OR OTHERWISE TRANSFER ANY PROPERTY (OTHER THAN TO THE BORROWER OR ANY GUARANTOR)
EXCEPT FOR (A) THE SALE OF HYDROCARBONS IN THE ORDINARY COURSE OF BUSINESS;
(B) FARMOUTS OF UNDEVELOPED ACREAGE TO WHICH NO PROVED RESERVES ARE ATTRIBUTABLE
AND ASSIGNMENTS IN CONNECTION WITH SUCH FARMOUTS; (C) THE SALE OR TRANSFER OF
EQUIPMENT THAT IS NO LONGER NECESSARY FOR THE BUSINESS OF THE BORROWER OR SUCH
SUBSIDIARY OR IS REPLACED BY EQUIPMENT OF AT LEAST COMPARABLE VALUE AND USE;
(D) THE SALE OR OTHER DISPOSITION OF ANY OIL AND GAS PROPERTY OR ANY INTEREST
THEREIN OR ANY SUBSIDIARY OWNING OIL AND GAS PROPERTIES; PROVIDED THAT
(I) EITHER (A) AT LEAST 75% OF THE CONSIDERATION RECEIVED IN RESPECT OF SUCH
SALE OR OTHER DISPOSITION SHALL BE CASH AND ANY PORTION OF THE NON-CASH
CONSIDERATION RECEIVED (TO THE EXTENT CONSTITUTING AN INVESTMENT) IS PERMITTED
UNDER SECTION 9.05 OR (B) SUCH CONSIDERATION CONSISTS OF OIL AND GAS PROPERTIES
WHICH QUALIFY FOR NONRECOGNITION OF GAIN OR LOSS UNDER THE PROVISIONS OF
SECTION 1031 OF THE CODE (PROVIDED THAT NOTWITHSTANDING THE FOREGOING, IF A
BORROWING BASE DEFICIENCY RESULTS FROM SUCH DISPOSITION, THE CASH PORTION OF THE
CONSIDERATION SHALL BE AN AMOUNT AT LEAST SUFFICIENT TO PAY SUCH BORROWING BASE
DEFICIENCY UNDER SECTION 3.04(C)(IV)), (II) THE CONSIDERATION RECEIVED IN
RESPECT OF SUCH SALE OR OTHER DISPOSITION SHALL BE EQUAL TO OR GREATER THAN THE
FAIR MARKET VALUE OF THE OIL AND GAS PROPERTY, INTEREST THEREIN OR SUBSIDIARY
SUBJECT OF SUCH SALE OR OTHER DISPOSITION (AND IF SUCH SALE IS FOR OIL AND GAS
PROPERTIES HAVING A FAIR MARKET VALUE IN EXCESS OF $50,000,000, AS REASONABLY
DETERMINED BY THE BOARD OF DIRECTORS OF THE BORROWER AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL DELIVER A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWER CERTIFYING TO THAT EFFECT), (III) IF SUCH SALE OR OTHER
DISPOSITION OF OIL AND GAS PROPERTY OR SUBSIDIARY OWNING OIL AND GAS PROPERTIES
INCLUDED IN THE MOST RECENTLY DELIVERED RESERVE REPORT DURING ANY PERIOD BETWEEN
TWO SUCCESSIVE SCHEDULED REDETERMINATION DATES HAS A FAIR MARKET VALUE IN EXCESS
OF FIVE PERCENT (5%) OF THE THEN EFFECTIVE BORROWING BASE, THE BORROWING BASE
SHALL BE REDUCED, EFFECTIVE IMMEDIATELY UPON SUCH SALE OR DISPOSITION, BY AN
AMOUNT EQUAL TO THE VALUE, IF ANY, ASSIGNED SUCH PROPERTY IN THE MOST RECENTLY
DELIVERED RESERVE REPORT AND (IV) IF ANY SUCH SALE OR OTHER DISPOSITION IS OF A
SUBSIDIARY OWNING OIL AND GAS PROPERTIES, SUCH SALE OR OTHER DISPOSITION SHALL
INCLUDE ALL THE EQUITY INTERESTS OF SUCH SUBSIDIARY; (E) SALES AND OTHER
DISPOSITIONS OF PROPERTIES NOT REGULATED BY SECTION 9.12(A) TO (D) HAVING A FAIR
MARKET VALUE NOT TO EXCEED $200,000,000 DURING ANY 12-MONTH PERIOD; AND (F) THE
SALE OF THE RILEY RIDGE GAS PLANT AND RELATED ASSETS TO THE RILEY RIDGE SPV.


 


SECTION 9.13                                ENVIRONMENTAL MATTERS.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CAUSE OR PERMIT ANY OF ITS
PROPERTY TO BE IN VIOLATION OF, OR DO ANYTHING OR PERMIT ANYTHING TO BE DONE
WHICH WILL SUBJECT ANY SUCH PROPERTY TO A RELEASE OR THREATENED RELEASE OF
HAZARDOUS MATERIALS, EXPOSURE TO ANY HAZARDOUS MATERIALS, OR TO ANY REMEDIAL
WORK UNDER ANY ENVIRONMENTAL LAWS, ASSUMING DISCLOSURE TO THE APPLICABLE
GOVERNMENTAL AUTHORITY OF ALL

 

81

--------------------------------------------------------------------------------



 


RELEVANT FACTS, CONDITIONS AND CIRCUMSTANCES, IF ANY, PERTAINING TO SUCH
PROPERTY WHERE SUCH VIOLATIONS, RELEASE OR THREATENED RELEASE, EXPOSURE, OR
REMEDIAL WORK COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 9.14                                TRANSACTIONS WITH AFFILIATES.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY
TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY PURCHASE, SALE, LEASE OR
EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE (OTHER
THAN THE GUARANTORS AND WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER) UNLESS SUCH
TRANSACTIONS ARE OTHERWISE PERMITTED UNDER THIS AGREEMENT AND ARE UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO IT THAN IT WOULD OBTAIN IN A COMPARABLE
ARM’S LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE. NOTWITHSTANDING THE
FOREGOING, THIS SECTION 9.14 SHALL NOT PROHIBIT THE BORROWER OR ANY SUBSIDIARY
FROM TRANSFERRING ANY EQUITY INTERESTS IN A SUBSIDIARY TO THE BORROWER OR
ANOTHER SUBSIDIARY; PROVIDED, THAT (I) IF THE TRANSFEROR IS THE BORROWER OR A
GUARANTOR, THE TRANSFEREE MUST BE THE BORROWER OR ANOTHER GUARANTOR, AND (II) IF
THE ADMINISTRATIVE AGENT HAS A LIEN ON THE EQUITY INTERESTS BEING TRANSFERRED TO
SECURE THE INDEBTEDNESS, THE ADMINISTRATIVE AGENT MUST HAVE A LIEN ON SUCH
EQUITY INTERESTS (OF THE SAME PRIORITY) FOLLOWING THE TRANSFER.


 


SECTION 9.15                                SUBSIDIARIES.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE OR ACQUIRE ANY ADDITIONAL
SUBSIDIARY UNLESS THE BORROWER GIVES WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
OF SUCH CREATION OR ACQUISITION AND COMPLIES WITH SECTION 8.14(B) AND
SECTION 8.14(C).  THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY
TO, SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY EQUITY INTERESTS IN ANY SUBSIDIARY
EXCEPT IN COMPLIANCE WITH SECTION 9.12(D).


 


SECTION 9.16                                NEGATIVE PLEDGE AGREEMENTS; DIVIDEND
RESTRICTIONS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY CONTRACT, AGREEMENT OR
UNDERSTANDING (OTHER THAN THIS AGREEMENT OR THE SECURITY INSTRUMENTS AND
AGREEMENTS EVIDENCING NON-RECOURSE DEBT, BUT THEN ONLY ON THE PROPERTY SUBJECT
TO THE LIENS SECURING SUCH DEBT OR IN THE CASE OF THE RILEY RIDGE SPV, LIENS
PERMITTED BY SECTION 9.03(D)(I) AND LIENS ON DISTRIBUTIONS FROM THE RILEY RIDGE
SPV) WHICH IN ANY WAY PROHIBITS OR RESTRICTS THE GRANTING, CONVEYING, CREATION
OR IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTY IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE LENDERS TO SECURE THE INDEBTEDNESS OR RESTRICTS ANY SUBSIDIARY
FROM PAYING DIVIDENDS OR MAKING DISTRIBUTIONS TO THE BORROWER OR ANY GUARANTOR,
OR WHICH REQUIRES THE CONSENT OF OR NOTICE TO OTHER PERSONS IN CONNECTION
THEREWITH.


 


SECTION 9.17                                SWAP AGREEMENT.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY SWAP AGREEMENTS WITH
ANY PERSON OTHER THAN (A) SWAP AGREEMENTS IN RESPECT OF COMMODITIES (I) WITH AN
APPROVED COUNTERPARTY AND (II) THE NOTIONAL VOLUMES FOR WHICH (WHEN AGGREGATED
WITH OTHER COMMODITY SWAP AGREEMENTS THEN IN EFFECT OTHER THAN BASIS
DIFFERENTIAL SWAPS ON VOLUMES ALREADY HEDGED PURSUANT TO OTHER SWAP AGREEMENTS)
DO NOT EXCEED, AS OF THE DATE SUCH SWAP AGREEMENT IS EXECUTED, 85% OF THE
REASONABLY ANTICIPATED PROJECTED PRODUCTION FROM PROVED, DEVELOPED, PRODUCING
OIL AND GAS PROPERTIES FOR EACH MONTH DURING THE PERIOD DURING WHICH SUCH SWAP
AGREEMENT IS IN EFFECT FOR EACH OF CRUDE OIL AND NATURAL GAS, CALCULATED
SEPARATELY, AND (B) SWAP AGREEMENTS IN RESPECT OF INTEREST RATES WITH AN
APPROVED COUNTERPARTY, AS FOLLOWS:  (I) SWAP AGREEMENTS EFFECTIVELY CONVERTING
INTEREST

 

82

--------------------------------------------------------------------------------



 


RATES FROM FIXED TO FLOATING, THE NOTIONAL AMOUNTS OF WHICH (WHEN AGGREGATED
WITH ALL OTHER SWAP AGREEMENTS OF THE BORROWER AND ITS SUBSIDIARIES THEN IN
EFFECT EFFECTIVELY CONVERTING INTEREST RATES FROM FIXED TO FLOATING) DO NOT
EXCEED 50% OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE BORROWER’S DEBT FOR
BORROWED MONEY WHICH BEARS INTEREST AT A FIXED RATE AND (II) SWAP AGREEMENTS
EFFECTIVELY CONVERTING INTEREST RATES FROM FLOATING TO FIXED, THE NOTIONAL
AMOUNTS OF WHICH (WHEN AGGREGATED WITH ALL OTHER SWAP AGREEMENTS OF THE BORROWER
AND ITS SUBSIDIARIES THEN IN EFFECT EFFECTIVELY CONVERTING INTEREST RATES FROM
FLOATING TO FIXED) DO NOT EXCEED 75% OF THE THEN OUTSTANDING PRINCIPAL AMOUNT OF
THE BORROWER’S DEBT FOR BORROWED MONEY WHICH BEARS INTEREST AT A FLOATING RATE.

 


ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 


SECTION 10.01                         EVENTS OF DEFAULT.  ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT”:


 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF, BY ACCELERATION OR
OTHERWISE.


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
SECTION 10.01(A)) PAYABLE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF FIVE DAYS.


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION OF ANY LOAN
DOCUMENT OR WAIVER UNDER SUCH LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE.


 


(D)                                 THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 8.01(H), SECTION 8.01(K), SECTION 8.02, SECTION 8.03, SECTION 8.14 OR IN
ARTICLE IX.


 


(E)                                  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN SECTION 10.01(A), SECTION 10.01(A) OR
SECTION 10.01(C)) OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER TO OCCUR OF (A) NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE
GIVEN AT THE REQUEST OF ANY LENDER) OR (B) A RESPONSIBLE OFFICER OF THE BORROWER
OR SUCH SUBSIDIARY OTHERWISE BECOMING AWARE OF SUCH DEFAULT.


 


(F)                                    THE BORROWER OR ANY SUBSIDIARY SHALL FAIL
TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT)
IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE.

 

83

--------------------------------------------------------------------------------



 


(G)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME
OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE REDEMPTION THEREOF OR ANY OFFER TO REDEEM TO BE MADE IN
RESPECT THEREOF, PRIOR TO ITS SCHEDULED MATURITY OR REQUIRE THE BORROWER OR ANY
SUBSIDIARY TO MAKE AN OFFER IN RESPECT THEREOF.


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR
ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY  FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 30 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED.


 


(I)                                     THE BORROWER OR ANY SUBSIDIARY SHALL
(I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN SECTION 10.01(H),
(III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING,
(V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR ANY STOCKHOLDER OF
THE BORROWER SHALL MAKE ANY REQUEST OR TAKE ANY ACTION FOR THE PURPOSE OF
CALLING A MEETING OF THE STOCKHOLDERS OF THE BORROWER TO CONSIDER A RESOLUTION
TO DISSOLVE AND WIND-UP THE BORROWER’S AFFAIRS.


 


(J)                                     THE BORROWER OR ANY SUBSIDIARY SHALL
BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS
AS THEY BECOME DUE.


 


(K)                                  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $25,000,000 (TO THE EXTENT NOT COVERED
BY INDEPENDENT THIRD PARTY INSURANCE PROVIDED BY INSURERS OF THE HIGHEST CLAIMS
PAYING RATING OR FINANCIAL STRENGTH AS TO WHICH THE INSURER DOES NOT DISPUTE
COVERAGE AND IS NOT SUBJECT TO AN INSOLVENCY PROCEEDING) AND THE SAME SHALL
REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED.


 


(L)                                     THE LOAN DOCUMENTS AFTER DELIVERY
THEREOF SHALL FOR ANY REASON, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS
THEREOF, CEASE TO BE IN FULL FORCE AND EFFECT AND VALID, BINDING AND ENFORCEABLE
IN ACCORDANCE WITH THEIR TERMS AGAINST THE BORROWER OR A GUARANTOR PARTY THERETO
OR SHALL BE REPUDIATED BY ANY OF THEM, OR CEASE TO CREATE A VALID AND PERFECTED
LIEN OF THE PRIORITY REQUIRED THEREBY ON ANY OF THE COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT TO THE EXTENT PERMITTED BY THE TERMS OF THIS AGREEMENT,
OR THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR AFFILIATES SHALL SO STATE IN
WRITING.

 

84

--------------------------------------------------------------------------------



 


(M)                               A CHANGE IN CONTROL SHALL OCCUR.


 


SECTION 10.02                          REMEDIES.


 


(A)                                  IN THE CASE OF AN EVENT OF DEFAULT OTHER
THAN ONE DESCRIBED IN SECTION 10.01(H), SECTION 10.01(I) OR SECTION 10.01(J), AT
ANY TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT MAY, AND AT THE REQUEST OF THE MAJORITY LENDERS, SHALL, BY
NOTICE TO THE BORROWER, TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE
SAME OR DIFFERENT TIMES:  (I) TERMINATE THE COMMITMENTS, AND THEREUPON THE
COMMITMENTS SHALL TERMINATE IMMEDIATELY, AND (II) DECLARE THE NOTES AND THE
LOANS THEN OUTSTANDING TO BE DUE AND PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE
ANY PRINCIPAL NOT SO DECLARED TO BE DUE AND PAYABLE MAY THEREAFTER BE DECLARED
TO BE DUE AND PAYABLE), AND THEREUPON THE PRINCIPAL OF THE LOANS SO DECLARED TO
BE DUE AND PAYABLE, TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND
OTHER OBLIGATIONS OF THE BORROWER AND THE GUARANTORS ACCRUED HEREUNDER AND UNDER
THE NOTES AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF CASH COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN
SECTION 2.08(I)), SHALL BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT PRESENTMENT,
DEMAND, PROTEST, NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER AND EACH
GUARANTOR; AND IN CASE OF AN EVENT OF DEFAULT DESCRIBED IN SECTION 10.01(H),
SECTION 10.01(I) OR SECTION 10.01(J), THE COMMITMENTS SHALL AUTOMATICALLY
TERMINATE AND THE NOTES AND THE PRINCIPAL OF THE LOANS THEN OUTSTANDING,
TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND THE OTHER OBLIGATIONS OF
THE BORROWER AND THE GUARANTORS ACCRUED HEREUNDER AND UNDER THE NOTES AND THE
OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF CASH
COLLATERAL TO SECURE THE LC EXPOSURE AS PROVIDED IN SECTION 2.08(I)), SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY WAIVED BY THE BORROWER AND
EACH GUARANTOR.


 


(B)                                 IN THE CASE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT AND THE LENDERS WILL HAVE ALL OTHER RIGHTS AND
REMEDIES AVAILABLE AT LAW AND EQUITY.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4.03, ALL PROCEEDS REALIZED FROM THE LIQUIDATION OR OTHER DISPOSITION OF
COLLATERAL OR OTHERWISE RECEIVED AFTER MATURITY OF THE NOTES, WHETHER BY
ACCELERATION OR OTHERWISE, SHALL BE APPLIED:

 

(I)                                     FIRST, TO PAYMENT OR REIMBURSEMENT OF
THAT PORTION OF THE INDEBTEDNESS CONSTITUTING FEES, EXPENSES AND INDEMNITIES
PAYABLE TO THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH;

 

(II)                                  SECOND, PRO RATA TO PAYMENT OR
REIMBURSEMENT OF THAT PORTION OF THE INDEBTEDNESS CONSTITUTING FEES, EXPENSES
AND INDEMNITIES PAYABLE TO THE LENDERS;

 

(III)                               THIRD, PRO RATA TO PAYMENT OF ACCRUED
INTEREST ON THE LOANS;

 

(IV)                              FOURTH, PRO RATA TO PAYMENT OF PRINCIPAL
OUTSTANDING ON THE LOANS AND INDEBTEDNESS REFERRED TO IN CLAUSE (B) OF THE
DEFINITION OF INDEBTEDNESS OWING TO A LENDER OR AN AFFILIATE OF A LENDER AND IN
CLAUSE (C) UNDER TREASURY MANAGEMENT AGREEMENTS;

 

(V)                                 FIFTH, PRO RATA TO ANY OTHER INDEBTEDNESS;

 

85

--------------------------------------------------------------------------------


 

(VI)                              SIXTH, TO SERVE AS CASH COLLATERAL TO BE HELD
BY THE ADMINISTRATIVE AGENT TO SECURE THE LC EXPOSURE; AND

 

(VII)                           SEVENTH, ANY EXCESS, AFTER ALL OF THE
INDEBTEDNESS SHALL HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH, SHALL BE PAID TO
THE BORROWER OR AS OTHERWISE REQUIRED BY ANY GOVERNMENTAL REQUIREMENT.

 


ARTICLE XI
THE AGENTS

 


SECTION 11.01                         APPOINTMENT; POWERS.  EACH OF THE LENDERS
AND THE ISSUING BANK HEREBY IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT AS ITS
AGENT AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF
AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE
TERMS HEREOF AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS
AS ARE REASONABLY INCIDENTAL THERETO.


 


SECTION 11.02                         DUTIES AND OBLIGATIONS OF ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT
THOSE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT BE SUBJECT
TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS
OCCURRED AND IS CONTINUING (THE USE OF THE TERM “AGENT” HEREIN AND IN THE OTHER
LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED TO
CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW; RATHER, SUCH TERM IS USED MERELY AS A
MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES), (B) THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT AS PROVIDED IN SECTION 11.03, AND
(C) EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE,
ANY INFORMATION RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS
COMMUNICATED TO OR OBTAINED BY THE BANK SERVING AS ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES IN ANY CAPACITY.  THE ADMINISTRATIVE AGENT SHALL BE DEEMED NOT
TO HAVE KNOWLEDGE OF ANY DEFAULT UNLESS AND UNTIL WRITTEN NOTICE THEREOF IS
GIVEN TO THE ADMINISTRATIVE AGENT BY THE BORROWER OR A LENDER, AND SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER
DOCUMENT DELIVERED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION
HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
COVENANTS, AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH HEREIN OR IN ANY
OTHER LOAN DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT, (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN
ARTICLE VI OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT OR AS TO THOSE CONDITIONS
PRECEDENT EXPRESSLY REQUIRED TO BE TO THE ADMINISTRATIVE AGENT’S SATISFACTION,
(VI) THE EXISTENCE, VALUE, PERFECTION OR PRIORITY OF ANY COLLATERAL SECURITY OR
THE FINANCIAL OR OTHER CONDITION OF THE BORROWER AND ITS SUBSIDIARIES OR ANY
OTHER OBLIGOR OR GUARANTOR, OR (VII) ANY FAILURE BY THE BORROWER OR ANY OTHER
PERSON (OTHER THAN ITSELF) TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT OR THE PERFORMANCE OR OBSERVANCE OF ANY COVENANTS,
AGREEMENTS OR OTHER TERMS OR CONDITIONS SET FORTH

 

86

--------------------------------------------------------------------------------



 


HEREIN OR THEREIN.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN ARTICLE VI, EACH LENDER SHALL BE DEEMED TO HAVE CONSENTED TO,
APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER
REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE OR
SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM SUCH LENDER PRIOR TO THE PROPOSED CLOSING DATE SPECIFYING
ITS OBJECTION THERETO.


 


SECTION 11.03                          ACTION BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE IN WRITING AS DIRECTED BY THE
MAJORITY LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 12.02) AND IN ALL CASES
THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS UNLESS IT SHALL (A) RECEIVE WRITTEN
INSTRUCTIONS FROM THE MAJORITY LENDERS OR THE LENDERS, AS APPLICABLE, (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTION 12.02) SPECIFYING THE ACTION TO BE TAKEN
AND (B) BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL
LIABILITY AND EXPENSES WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE INSTRUCTIONS AS AFORESAID AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO BY THE ADMINISTRATIVE AGENT
SHALL BE BINDING ON ALL OF THE LENDERS.  IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, THEN THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO
SUCH DEFAULT AS SHALL BE DIRECTED BY THE REQUISITE LENDERS IN THE WRITTEN
INSTRUCTIONS (WITH INDEMNITIES) DESCRIBED IN THIS SECTION 11.03, PROVIDED THAT,
UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS,
THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION,
OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT AS IT SHALL
DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS.  IN NO EVENT, HOWEVER,
SHALL THE ADMINISTRATIVE AGENT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE
ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS
AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW.  IF A DEFAULT HAS OCCURRED AND
IS CONTINUING, NEITHER THE SYNDICATION AGENTS NOR THE DOCUMENTATION AGENTS SHALL
HAVE ANY OBLIGATION TO PERFORM ANY ACT IN RESPECT THEREOF.  THE ADMINISTRATIVE
AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT WITH THE
CONSENT OR AT THE REQUEST OF THE MAJORITY LENDERS OR THE LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTION 12.02), AND OTHERWISE THE ADMINISTRATIVE
AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR UNDER ANY OTHER DOCUMENT OR INSTRUMENT REFERRED
TO OR PROVIDED FOR HEREIN OR THEREIN OR IN CONNECTION HEREWITH OR THEREWITH
INCLUDING ITS OWN ORDINARY NEGLIGENCE, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


 


SECTION 11.04                          RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT
ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED
BY IT TO BE MADE BY THE PROPER PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR
RELYING THEREON AND EACH OF THE BORROWER, THE LENDERS AND THE ISSUING BANK
HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF SUCH
STATEMENT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE

 

87

--------------------------------------------------------------------------------



 


ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL
(WHO MAY BE COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.  THE
ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE HOLDER
THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN NOTICE OF THE
ASSIGNMENT OR TRANSFER THEREOF PERMITTED HEREUNDER SHALL HAVE BEEN FILED WITH
THE ADMINISTRATIVE AGENT.


 


SECTION 11.05                          SUBAGENTS.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH
ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY PERFORM ANY AND ALL ITS DUTIES
AND EXERCISE ITS RIGHTS AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES. 
THE EXCULPATORY PROVISIONS OF THE PRECEDING SECTIONS OF THIS ARTICLE XI SHALL
APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE ADMINISTRATIVE
AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS
WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


SECTION 11.06                          RESIGNATION OR REMOVAL OF ADMINISTRATIVE
AGENT.  SUBJECT TO THE APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR ADMINISTRATIVE
AGENT AS PROVIDED IN THIS SECTION 11.06, THE ADMINISTRATIVE AGENT MAY RESIGN AT
ANY TIME BY NOTIFYING THE LENDERS, THE ISSUING BANK AND THE BORROWER, AND THE
ADMINISTRATIVE AGENT MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE
MAJORITY LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE MAJORITY LENDERS
SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A
SUCCESSOR.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE MAJORITY LENDERS
AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING AGENT
GIVES NOTICE OF ITS RESIGNATION OR REMOVAL OF THE RETIRING AGENT, THEN THE
RETIRING AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING BANK, APPOINT A
SUCCESSOR AGENT WHICH SHALL BE A BANK WITH AN OFFICE IN NEW YORK, NEW YORK, OR
AN AFFILIATE OF ANY SUCH BANK.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE
RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER. 
THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH
SUCCESSOR.  AFTER THE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS OF THIS
ARTICLE XI AND SECTION 12.03 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH
RETIRING AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT
OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE IT WAS ACTING
AS AGENT.


 


SECTION 11.07                          AGENTS AS LENDERS.  EACH BANK SERVING AS
AN AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A
LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN
AGENT, AND SUCH BANK AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO
AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY
OR OTHER AFFILIATE THEREOF AS IF IT WERE NOT AN AGENT HEREUNDER.


 


SECTION 11.08                          NO RELIANCE.  EACH LENDER ACKNOWLEDGES
THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT,
ANY OTHER AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION
AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY. 

 

88

--------------------------------------------------------------------------------



 


EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT , ANY OTHER AGENT OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE,
CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED
UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY RELATED AGREEMENT OR ANY
DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE REQUIRED TO
KEEP THEMSELVES INFORMED AS TO THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR TO INSPECT THE PROPERTIES OR
BOOKS OF THE BORROWER OR ITS SUBSIDIARIES.  EXCEPT FOR NOTICES, REPORTS AND
OTHER DOCUMENTS AND INFORMATION EXPRESSLY REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENT HEREUNDER, NO AGENT OR THE ARRANGER SHALL
HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF THE
BORROWER (OR ANY OF ITS AFFILIATES) WHICH MAY COME INTO THE POSSESSION OF SUCH
AGENT OR ANY OF ITS AFFILIATES.  IN THIS REGARD, EACH LENDER ACKNOWLEDGES THAT
VINSON & ELKINS L.L.P. IS ACTING IN THIS TRANSACTION AS SPECIAL COUNSEL TO THE
ADMINISTRATIVE AGENT ONLY, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY STATED IN
ANY LEGAL OPINION OR ANY LOAN DOCUMENT.  EACH OTHER PARTY HERETO WILL CONSULT
WITH ITS OWN LEGAL COUNSEL TO THE EXTENT THAT IT DEEMS NECESSARY IN CONNECTION
WITH THE LOAN DOCUMENTS AND THE MATTERS CONTEMPLATED THEREIN.


 


SECTION 11.09                         ADMINISTRATIVE AGENT MAY FILE PROOFS OF
CLAIM.  IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY LOAN SHALL
THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND
IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON
THE BORROWER) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING OR OTHERWISE:


 


(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS
AND ALL OTHER INDEBTEDNESS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTION 12.03)
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

89

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 


SECTION 11.10                        AUTHORITY OF ADMINISTRATIVE AGENT TO
RELEASE COLLATERAL AND LIENS.  EACH LENDER AND THE ISSUING BANK HEREBY
AUTHORIZES THE ADMINISTRATIVE AGENT TO RELEASE ANY COLLATERAL THAT IS PERMITTED
TO BE SOLD OR RELEASED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS.  EACH LENDER
AND THE ISSUING BANK HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE AND
DELIVER TO THE BORROWER, AT THE BORROWER’S SOLE COST AND EXPENSE, ANY AND ALL
RELEASES OF LIENS, TERMINATION STATEMENTS, ASSIGNMENTS OR OTHER DOCUMENTS
REASONABLY REQUESTED BY THE BORROWER IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION OF PROPERTY TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS
PERMITTED BY THE TERMS OF SECTION 9.12 OR IS OTHERWISE AUTHORIZED BY THE TERMS
OF THE LOAN DOCUMENTS.


 


SECTION 11.11                        THE ARRANGER, THE SYNDICATION AGENTS AND
THE DOCUMENTATION AGENTS.  THE ARRANGER, THE SYNDICATION AGENTS AND THE
DOCUMENTATION AGENTS SHALL HAVE NO DUTIES, RESPONSIBILITIES OR LIABILITIES UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OTHER THAN THEIR DUTIES,
RESPONSIBILITIES AND LIABILITIES IN THEIR CAPACITY AS LENDERS HEREUNDER.


 


ARTICLE XII


MISCELLANEOUS


 


SECTION 12.01                        NOTICES.


 


(A)                                  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
SECTION 12.01(B)), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, TO IT AT 1700
LINCOLN STREET, SUITE 1800 DENVER, COLORADO 80203, ATTENTION OF PAUL KORUS OR
SHERRI NITTA (TELECOPY NO. (303) 285-0229);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT OR TO
JPMORGAN CHASE BANK, N.A., AS THE ISSUING BANK, TO JPMORGAN CHASE BANK, N.A.,
MID-CORP LOAN ADMINISTRATION, 10 SOUTH DEARBORN, FLOOR 07, CHICAGO, IL
60603-2003, ATTENTION OF TERESITA R. SIAO (FACSIMILE NO. 312-385-7096), WITH A
COPY TO JPMORGAN CHASE BANK, N.A., 712 MAIN STREET, FLOOR 8 SOUTH, HOUSTON, TX
77002, ATTENTION OF RYAN FUESSEL (FACSIMILE NO. 713-216-7770); AND

 

(III)                               IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS
(OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)                                 NOTICES AND OTHER COMMUNICATIONS TO THE
LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II, ARTICLE 2.08(J),
ARTICLE IV AND ARTICLE V UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS


 


90

--------------------------------------------------------------------------------



 


PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)                                  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR
TELECOPY NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


SECTION 12.02         WAIVERS; AMENDMENTS.


 


(A)                                  NO FAILURE ON THE PART OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK OR ANY LENDER TO
EXERCISE AND NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH RESPECT TO,
ANY RIGHT, POWER OR PRIVILEGE, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH RIGHT, POWER OR PRIVILEGE, UNDER ANY OF THE LOAN DOCUMENTS SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE UNDER ANY OF THE LOAN DOCUMENTS PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL
IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
SECTION 12.02(B), AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF
CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER
THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY LENDER OR THE ISSUING BANK MAY
HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF NOR ANY SECURITY INSTRUMENT NOR ANY PROVISION THEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE MAJORITY LENDERS; PROVIDED THAT NO SUCH
AGREEMENT SHALL (I) INCREASE THE COMMITMENT OR THE MAXIMUM CREDIT AMOUNT OF ANY
LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) INCREASE THE BORROWING
BASE WITHOUT THE WRITTEN CONSENT OF EACH LENDER, DECREASE OR MAINTAIN THE
BORROWING BASE WITHOUT THE CONSENT OF THE REQUIRED LENDERS, OR MODIFY
SECTION 2.07 IN ANY MANNER WITHOUT THE CONSENT OF EACH LENDER; PROVIDED THAT A
SCHEDULED REDETERMINATION MAY BE POSTPONED BY THE REQUIRED LENDERS, (III) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, OR REDUCE ANY OTHER
INDEBTEDNESS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (IV) POSTPONE THE SCHEDULED DATE OF
PAYMENT OR PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR
ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR ANY OTHER INDEBTEDNESS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR REDUCE THE AMOUNT OF, WAIVE OR
EXCUSE ANY SUCH PAYMENT, OR POSTPONE OR EXTEND THE TERMINATION DATE WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (V) CHANGE SECTION 4.01(B) OR
SECTION 4.01(C) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS
REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) WAIVE OR
AMEND SECTION 3.04(B), SECTION 6.01, SECTION 8.14, SECTION 10.02(C) OR
SECTION 12.14, (VII) RELEASE ANY GUARANTOR (EXCEPT AS SET FORTH IN THE GUARANTY
AGREEMENT), RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (OTHER THAN AS


 


91

--------------------------------------------------------------------------------



 


PROVIDED IN SECTION 11.10), OR REDUCE THE PERCENTAGE SET FORTH IN
SECTION 8.14(A) TO LESS THAN 75%, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR
(VIII) CHANGE ANY OF THE PROVISIONS OF THIS SECTION 12.02(B) OR THE DEFINITIONS
OF “REQUIRED LENDERS” OR “MAJORITY LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER OR ANY OTHER LOAN DOCUMENTS,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, ANY OTHER AGENT, OR THE ISSUING BANK HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, SUCH OTHER AGENT OR THE ISSUING BANK, AS THE CASE MAY BE. 
NOTWITHSTANDING THE FOREGOING, ANY SUPPLEMENT TO SCHEDULE 7.14 (SUBSIDIARIES)
SHALL BE EFFECTIVE SIMPLY BY DELIVERING TO THE ADMINISTRATIVE AGENT A
SUPPLEMENTAL SCHEDULE CLEARLY MARKED AS SUCH AND, UPON RECEIPT, THE
ADMINISTRATIVE AGENT WILL PROMPTLY DELIVER A COPY THEREOF TO THE LENDERS.


 


SECTION 12.03                        EXPENSES, INDEMNITY; DAMAGE WAIVER.


 


(A)                                  THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE ARRANGER AND
THEIR AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL AND OTHER OUTSIDE CONSULTANTS FOR THE
ADMINISTRATIVE AGENT, THE REASONABLE TRAVEL, PHOTOCOPY, MAILING, COURIER,
TELEPHONE AND OTHER SIMILAR EXPENSES, AND THE COST OF ENVIRONMENTAL INVASIVE AND
NON-INVASIVE ASSESSMENTS AND AUDITS AND SURVEYS AND APPRAISALS, IN CONNECTION
WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION (BOTH BEFORE
AND AFTER THE EXECUTION HEREOF AND INCLUDING ADVICE OF COUNSEL TO THE
ADMINISTRATIVE AGENT AS TO THE RIGHTS AND DUTIES OF THE ADMINISTRATIVE AGENT AND
THE LENDERS WITH RESPECT THERETO) OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF OR CONSENTS RELATED TO THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL COSTS, EXPENSES, TAXES,
ASSESSMENTS AND OTHER CHARGES INCURRED BY ANY AGENT OR ANY LENDER IN CONNECTION
WITH ANY FILING, REGISTRATION, RECORDING OR PERFECTION OF ANY SECURITY INTEREST
CONTEMPLATED BY THIS AGREEMENT OR ANY SECURITY INSTRUMENT OR ANY OTHER DOCUMENT
REFERRED TO THEREIN, (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ISSUING BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER, (IV) ALL
OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT, THE ISSUING BANK OR ANY LENDER,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY AGENT, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
INCLUDING ITS RIGHTS UNDER THIS SECTION 12.03, OR IN CONNECTION WITH THE LOANS
MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ALL
SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND


 


92

--------------------------------------------------------------------------------



 


DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (II) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (III) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(IV) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM,
INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (V) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (VI) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (VII) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (VIII) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (IX) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY
SUBSIDIARY, (X) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(XI) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (XII) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (XIII) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY


 


93

--------------------------------------------------------------------------------



 


CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (XIV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)                                  TO THE EXTENT THAT THE BORROWER FAILS TO
PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO ANY AGENT, THE ARRANGER OR THE
ISSUING BANK UNDER SECTION 12.03(A) OR (B), EACH LENDER SEVERALLY AGREES TO PAY
TO SUCH AGENT, THE ARRANGER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST SUCH AGENT, THE ARRANGER OR THE ISSUING BANK IN ITS CAPACITY AS SUCH.


 


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION 12.03
SHALL BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 12.04                        SUCCESSORS AND ASSIGNS.


 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING
BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II)
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT IN ACCORDANCE WITH THIS SECTION 12.04.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY


 


94

--------------------------------------------------------------------------------



 


PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN SECTION 12.04(C))
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 (I) SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 12.04(B)(II), ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)                              THE BORROWER, PROVIDED THAT NO CONSENT OF THE
BORROWER SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A
LENDER, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IS TO ANY OTHER ASSIGNEE; AND

 

(B)                                THE ADMINISTRATIVE AGENT, PROVIDED THAT NO
CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN
ASSIGNEE THAT IS A LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

 

(II)                                ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)                              EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER
OR AN AFFILIATE OF A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS, THE AMOUNT OF THE COMMITMENT OR
LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF
THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED
THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING;

 

(B)                                EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT;

 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

(III)                             SUBJECT TO SECTION 12.04(B)(IV) AND THE
ACCEPTANCE AND RECORDING THEREOF, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE
ASSIGNING LENDER’S RIGHTS AND

 

95

--------------------------------------------------------------------------------


 

OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO
BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS AND SUBJECT TO THE OBLIGATIONS
OF SECTION 5.01, SECTION 5.02, SECTION 5.03 AND SECTION 12.03).  ANY ASSIGNMENT
OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES
NOT COMPLY WITH THIS SECTION 12.04 SHALL BE TREATED FOR PURPOSES OF THIS
AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH SECTION 12.04(C).

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE MAXIMUM CREDIT
AMOUNT OF, AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE
ISSUING BANK AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  IN CONNECTION WITH ANY CHANGES TO THE REGISTER, IF
NECESSARY, THE ADMINISTRATIVE AGENT WILL REFLECT THE REVISIONS ON ANNEX I AND
FORWARD A COPY OF SUCH REVISED ANNEX I TO THE BORROWER, THE ISSUING BANK AND
EACH LENDER.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN SECTION 12.04(B) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
SECTION 12.04(B), THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS SECTION 12.04(B).

 


(C)


 

(I)                                     ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, SELL PARTICIPATIONS
TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN
THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE
CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE PROVISO TO SECTION 12.02 THAT AFFECTS SUCH PARTICIPANT.  IN
ADDITION SUCH AGREEMENT MUST PROVIDE THAT THE PARTICIPANT BE BOUND BY THE
PROVISIONS OF SECTION 12.03. 

 

96

--------------------------------------------------------------------------------


 

SUBJECT TO SECTION 12.04(C)(II), THE BORROWER AGREES THAT EACH PARTICIPANT SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 5.01, SECTION 5.02 AND SECTION 5.03 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO SECTION 12.04(B).  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 12.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 4.01(C) AS THOUGH IT WERE A LENDER.

 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 5.01 OR SECTION 5.03 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT (WHICH
CONSENT, IF ANY, EXPRESSLY ACKNOWLEDGES ANY ADDITIONAL OBLIGATIONS OF THE
BORROWER IN RESPECT OF INDEMNIFIED TAXES OR OTHER TAXES).  A PARTICIPANT THAT
WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 5.03 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 5.03(E) AS THOUGH IT WERE A LENDER.

 


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION 12.04(D) SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)                                  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS SECTION 12.04, NO TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF
ANY LENDER OR ANY GRANT OF PARTICIPATIONS THEREIN SHALL BE PERMITTED IF SUCH
TRANSFER, ASSIGNMENT OR GRANT WOULD REQUIRE THE BORROWER AND THE GUARANTORS TO
FILE A REGISTRATION STATEMENT WITH THE SEC OR TO QUALIFY THE LOANS UNDER THE
“BLUE SKY” LAWS OF ANY STATE.


 


SECTION 12.05                        SURVIVAL; REVIVAL; REINSTATEMENT.


 


(A)                                  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER
PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF
ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND
NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK
OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTION 5.01, SECTION 5.02, SECTION 5.03 AND SECTION 12.03 AND ARTICLE XI SHALL
SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE


 


97

--------------------------------------------------------------------------------



 


EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE
TERMINATION OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF
OR THEREOF.


 


(B)                                 TO THE EXTENT THAT ANY PAYMENTS ON THE
INDEBTEDNESS OR PROCEEDS OF ANY COLLATERAL ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO
A TRUSTEE, DEBTOR IN POSSESSION, RECEIVER OR OTHER PERSON UNDER ANY BANKRUPTCY
LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO SUCH EXTENT, THE INDEBTEDNESS SO
SATISFIED SHALL BE REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT
BEEN RECEIVED AND THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ LIENS, SECURITY
INTERESTS, RIGHTS, POWERS AND REMEDIES UNDER THIS AGREEMENT AND EACH LOAN
DOCUMENT SHALL CONTINUE IN FULL FORCE AND EFFECT.  IN SUCH EVENT, EACH LOAN
DOCUMENT SHALL BE AUTOMATICALLY REINSTATED AND THE BORROWER SHALL TAKE SUCH
ACTION AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AND THE
LENDERS TO EFFECT SUCH REINSTATEMENT.


 


SECTION 12.06                        COUNTERPARTS; INTEGRATION; EFFECTIVENESS.


 


(A)                                  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.


 


(B)                                 THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 6.01, THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


 


SECTION 12.07                        SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WITHOUT
AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS
HEREOF OR THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 12.08                        RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME


 


98

--------------------------------------------------------------------------------



 


TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY
TIME HELD AND OTHER OBLIGATIONS (OF WHATSOEVER KIND, INCLUDING, WITHOUT
LIMITATIONS OBLIGATIONS UNDER SWAP AGREEMENTS) AT ANY TIME OWING BY SUCH LENDER
OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR ANY
SUBSIDIARY AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER OR ANY
SUBSIDIARY OWED TO SUCH LENDER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE
MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION 12.08 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) WHICH SUCH LENDER OR ITS AFFILIATES MAY HAVE.


 


SECTION 12.09                        GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.


 


(A)                                  THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.


 


(C)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.


 


(D)                                 EACH PARTY HEREBY (I) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,

 

99

--------------------------------------------------------------------------------



 


TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (II) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(III) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (IV) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.


 


SECTION 12.10         HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 12.11         CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY OR ANY
SELF-REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY SUIT,
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION 12.11, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP AGREEMENT
RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE
BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 12.11 OR (II) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR THE PURPOSES
OF THIS SECTION 12.11, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE
BORROWER OR ANY SUBSIDIARY RELATING TO THE BORROWER OR ANY SUBSIDIARY AND THEIR
BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY THE BORROWER OR A SUBSIDIARY; PROVIDED THAT, IN THE CASE
OF INFORMATION RECEIVED FROM THE BORROWER OR ANY SUBSIDIARY AFTER THE DATE
HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS
CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION 12.11 SHALL BE CONSIDERED TO HAVE
COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME
DEGREE OF CARE TO MAINTAIN THE

 

100

--------------------------------------------------------------------------------


 


CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.


 


SECTION 12.12         INTEREST RATE LIMITATION.  IT IS THE INTENTION OF THE
PARTIES HERETO THAT EACH LENDER SHALL CONFORM STRICTLY TO USURY LAWS APPLICABLE
TO IT.  ACCORDINGLY, IF THE TRANSACTIONS CONTEMPLATED HEREBY WOULD BE USURIOUS
AS TO ANY LENDER UNDER LAWS APPLICABLE TO IT (INCLUDING THE LAWS OF THE UNITED
STATES OF AMERICA AND THE STATE OF NEW YORK OR ANY OTHER JURISDICTION WHOSE LAWS
MAY BE MANDATORILY APPLICABLE TO SUCH LENDER NOTWITHSTANDING THE OTHER
PROVISIONS OF THIS AGREEMENT), THEN, IN THAT EVENT, NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN ANY OF THE LOAN DOCUMENTS OR ANY AGREEMENT ENTERED INTO IN
CONNECTION WITH OR AS SECURITY FOR THE NOTES, IT IS AGREED AS FOLLOWS:  (I) THE
AGGREGATE OF ALL CONSIDERATION WHICH CONSTITUTES INTEREST UNDER LAW APPLICABLE
TO ANY LENDER THAT IS CONTRACTED FOR, TAKEN, RESERVED, CHARGED OR RECEIVED BY
SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS OR AGREEMENTS OR OTHERWISE IN
CONNECTION WITH THE NOTES SHALL UNDER NO CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT
ALLOWED BY SUCH APPLICABLE LAW, AND ANY EXCESS SHALL BE CANCELED AUTOMATICALLY
AND IF THERETOFORE PAID SHALL BE CREDITED BY SUCH LENDER ON THE PRINCIPAL AMOUNT
OF THE INDEBTEDNESS (OR, TO THE EXTENT THAT THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL, REFUNDED BY SUCH
LENDER TO THE BORROWER); AND (II) IN THE EVENT THAT THE MATURITY OF THE NOTES IS
ACCELERATED BY REASON OF AN ELECTION OF THE HOLDER THEREOF RESULTING FROM ANY
EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHERWISE, OR IN THE EVENT OF ANY
REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION THAT CONSTITUTES
INTEREST UNDER LAW APPLICABLE TO ANY LENDER MAY NEVER INCLUDE MORE THAN THE
MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW, AND EXCESS INTEREST, IF ANY,
PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE CANCELED AUTOMATICALLY BY
SUCH LENDER AS OF THE DATE OF SUCH ACCELERATION OR PREPAYMENT AND, IF
THERETOFORE PAID, SHALL BE CREDITED BY SUCH LENDER ON THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS (OR, TO THE EXTENT THAT THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SHALL HAVE BEEN OR WOULD THEREBY BE PAID IN FULL, REFUNDED BY SUCH
LENDER TO THE BORROWER).  ALL SUMS PAID OR AGREED TO BE PAID TO ANY LENDER FOR
THE USE, FORBEARANCE OR DETENTION OF SUMS DUE HEREUNDER SHALL, TO THE EXTENT
PERMITTED BY LAW APPLICABLE TO SUCH LENDER, BE AMORTIZED, PRORATED, ALLOCATED
AND SPREAD THROUGHOUT THE STATED TERM OF THE LOANS EVIDENCED BY THE NOTES UNTIL
PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF ANY LOANS
HEREUNDER DOES NOT EXCEED THE MAXIMUM AMOUNT ALLOWED BY SUCH APPLICABLE LAW.  IF
AT ANY TIME AND FROM TIME TO TIME (I) THE AMOUNT OF INTEREST PAYABLE TO ANY
LENDER ON ANY DATE SHALL BE COMPUTED AT THE HIGHEST LAWFUL RATE APPLICABLE TO
SUCH LENDER PURSUANT TO THIS SECTION 12.12 AND (II) IN RESPECT OF ANY SUBSEQUENT
INTEREST COMPUTATION PERIOD THE AMOUNT OF INTEREST OTHERWISE PAYABLE TO SUCH
LENDER WOULD BE LESS THAN THE AMOUNT OF INTEREST PAYABLE TO SUCH LENDER COMPUTED
AT THE HIGHEST LAWFUL RATE APPLICABLE TO SUCH LENDER, THEN THE AMOUNT OF
INTEREST PAYABLE TO SUCH LENDER IN RESPECT OF SUCH SUBSEQUENT INTEREST
COMPUTATION PERIOD SHALL CONTINUE TO BE COMPUTED AT THE HIGHEST LAWFUL RATE
APPLICABLE TO SUCH LENDER UNTIL THE TOTAL AMOUNT OF INTEREST PAYABLE TO SUCH
LENDER SHALL EQUAL THE TOTAL AMOUNT OF INTEREST WHICH WOULD HAVE BEEN PAYABLE TO
SUCH LENDER IF THE TOTAL AMOUNT OF INTEREST HAD BEEN COMPUTED WITHOUT GIVING
EFFECT TO THIS SECTION 12.12.


 


SECTION 12.13         EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY

 

101

--------------------------------------------------------------------------------


 


INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


 


SECTION 12.14         COLLATERAL MATTERS; SWAP AGREEMENTS.  THE BENEFIT OF THE
SECURITY INSTRUMENTS AND OF THE PROVISIONS OF THIS AGREEMENT RELATING TO ANY
COLLATERAL SECURING THE INDEBTEDNESS SHALL ALSO EXTEND TO AND BE AVAILABLE TO
THOSE LENDERS OR THEIR AFFILIATES WHICH ARE COUNTERPARTIES TO ANY SWAP AGREEMENT
WITH THE BORROWER OR ANY OF ITS SUBSIDIARIES ON A PRO RATA BASIS IN RESPECT OF
ANY OBLIGATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH ARISE UNDER ANY
SUCH SWAP AGREEMENT WHILE SUCH PERSON OR ITS AFFILIATE IS A LENDER, BUT ONLY
WHILE SUCH PERSON OR ITS AFFILIATE IS A LENDER, INCLUDING ANY SWAP AGREEMENTS
BETWEEN SUCH PERSONS IN EXISTENCE PRIOR TO THE DATE HEREOF; PROVIDED THAT IF A
PERSON OR ITS AFFILIATE CEASES TO BE A LENDER SOLELY BECAUSE THE REVOLVING
CREDIT EXPOSURES HAVE BEEN PAID IN FULL AND THE COMMITMENTS TERMINATED, THEN THE
LIENS SECURING SUCH SWAP AGREEMENTS SHALL CONTINUE IN FAVOR OF SUCH PERSON UNTIL
THOSE OBLIGATIONS ARE PAID IN FULL IN CASH OR OTHERWISE EXPIRE OR ARE
TERMINATED.  NO LENDER OR ANY AFFILIATE OF A LENDER SHALL HAVE ANY VOTING RIGHTS
UNDER ANY LOAN DOCUMENT AS A RESULT OF THE EXISTENCE OF OBLIGATIONS OWED TO IT
UNDER ANY SUCH SWAP AGREEMENTS.


 


SECTION 12.15         NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS, AND THE AGREEMENT OF THE LENDERS TO MAKE LOANS AND THE ISSUING
BANK TO ISSUE, AMEND, RENEW OR EXTEND LETTERS OF CREDIT HEREUNDER ARE SOLELY FOR
THE BENEFIT OF THE BORROWER, AND NO OTHER PERSON (INCLUDING, WITHOUT LIMITATION,
ANY SUBSIDIARY OF THE BORROWER, ANY OBLIGOR, CONTRACTOR, SUBCONTRACTOR, SUPPLIER
OR MATERIALSMAN) SHALL HAVE ANY RIGHTS, CLAIMS, REMEDIES OR PRIVILEGES HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER
AGENT, THE ISSUING BANK OR ANY LENDER FOR ANY REASON WHATSOEVER.  THERE ARE NO
THIRD PARTY BENEFICIARIES.


 


SECTION 12.16         USA PATRIOT ACT NOTICE.  EACH LENDER HEREBY NOTIFIES THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF
PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


 

[SIGNATURES BEGIN NEXT PAGE]

 

102

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

By:

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer, and Treasurer

 

[Signature Page- Credit Agreement]

 

1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Brian P. Orlando

 

 

Vice President

 

[Signature Page- Credit Agreement]

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

4

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as Co-Documentation Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

5

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

6

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

 

Brian P. Orlando

 

 

Vice President

 

[Signature Page- Credit Agreement]

 

7

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

8

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

9

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

10

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

11

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

12

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

13

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

14

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

15

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

16

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

17

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

18

--------------------------------------------------------------------------------


 

 

NATIXIS, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

19

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND plc, as Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page- Credit Agreement]

 

20

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

12.5000

%

$

100,000,000.00

 

Compass Bank

 

10.0000

%

$

80,000,000.00

 

Bank of America, N.A.

 

10.0000

%

$

80,000,000.00

 

Wells Fargo Bank, National Association

 

10.0000

%

$

80,000,000.00

 

Deutsche Bank Trust Company Americas

 

10.0000

%

$

80,000,000.00

 

U.S. Bank National Association

 

7.5000

%

$

60,000,000.00

 

Comerica Bank

 

6.2500

%

$

50,000,000.00

 

Calyon New York Branch

 

6.2500

%

$

50,000,000.00

 

Capital One, N.A.

 

6.2500

%

$

50,000,000.00

 

Bank of Oklahoma, N.A.

 

4.6875

%

$

37,500,000.00

 

SunTrust Bank

 

4.6875

%

$

37,500,000.00

 

Union Bank of California, N.A.

 

4.3750

%

$

35,000,000.00

 

Natixis

 

4.3750

%

$

35,000,000.00

 

Bank of Scotland plc

 

3.1250

%

$

25,000,000.00

 

TOTAL

 

100.0000

%

$

800,000,000.00

 

 

I-1

--------------------------------------------------------------------------------